EXHIBIT 10.19

 

 

CREDIT AGREEMENT

 

 

dated as of

 

 

February 17, 2004

 

 

among

 

 

PLIANT CORPORATION,

as Parent Borrower,

 

 

UNIPLAST INDUSTRIES CO.,
as Canadian Subsidiary Borrower,

 

 

The Domestic Subsidiary Borrowers Party Hereto,

 

 

The Lenders Party Hereto,

 

 

CREDIT SUISSE FIRST BOSTON,

as Administrative Agent and

Documentation Agent,

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent,

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

as Co-Collateral Agent,

 

 

and

 

 

JPMORGAN CHASE BANK,

as Syndication Agent

 

--------------------------------------------------------------------------------

 

JPMORGAN SECURITIES INC. and
CREDIT SUISSE FIRST BOSTON,
as Joint Lead Arrangers and
Joint Bookrunners

 

[6701-373]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

Definitions

 

SECTION 1.01.

Defined Terms

 

SECTION 1.02.

Classification of Loans and Borrowings

 

SECTION 1.03.

Terms Generally

 

SECTION 1.04.

Accounting Terms; GAAP

 

 

 

 

ARTICLE II

 

The Credits

 

SECTION 2.01.

Commitments; Loans Outstanding on Effective Date

 

SECTION 2.02.

Loans and Borrowings

 

SECTION 2.03.

Requests for Borrowings

 

SECTION 2.04.

Swingline Loans

 

SECTION 2.05.

Letters of Credit

 

SECTION 2.06.

Funding of Borrowings

 

SECTION 2.07.

Interest Elections

 

SECTION 2.08.

Termination and Reduction of Commitments

 

SECTION 2.09.

Repayment of Loans; Evidence of Debt

 

SECTION 2.10.

Prepayment of Loans

 

SECTION 2.11.

Fees

 

SECTION 2.12.

Interest

 

SECTION 2.13.

Alternate Rate of Interest

 

SECTION 2.14.

Increased Costs

 

SECTION 2.15.

Break Funding Payments

 

SECTION 2.16.

Taxes

 

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

 

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

 

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01.

Organization; Powers

 

SECTION 3.02.

Authorization; Enforceability

 

 

--------------------------------------------------------------------------------


 

SECTION 3.03.

Governmental Approvals; No Conflicts

 

SECTION 3.04.

Financial Condition; No Material Adverse Change

 

SECTION 3.05.

Properties

 

SECTION 3.06.

Litigation and Environmental Matters

 

SECTION 3.07.

Compliance with Laws and Agreements

 

SECTION 3.08.

Investment and Holding Company Status

 

SECTION 3.09.

Taxes

 

SECTION 3.10.

ERISA

 

SECTION 3.11.

Disclosure

 

SECTION 3.12.

Subsidiaries

 

SECTION 3.13.

Insurance

 

SECTION 3.14.

Labor Matters

 

SECTION 3.15.

Solvency

 

SECTION 3.16.

Security Documents

 

SECTION 3.17.

Federal Reserve Regulations

 

SECTION 3.18.

Senior Secured Obligations

 

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.

Effective Date

 

SECTION 4.02.

Each Credit Event

 

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01.

Financial Statements and Other Information

 

SECTION 5.02.

Notices of Material Events

 

SECTION 5.03.

Information Regarding Collateral

 

SECTION 5.04.

Existence; Conduct of Business

 

SECTION 5.05.

Payment of Obligations; Compliance with Leases

 

SECTION 5.06.

Maintenance of Properties

 

SECTION 5.07.

Insurance

 

SECTION 5.08.

Casualty and Condemnation

 

SECTION 5.09.

Books and Records; Inspection and Audit Rights

 

SECTION 5.10.

Compliance with Laws

 

SECTION 5.11.

Use of Proceeds and Letters of Credit

 

SECTION 5.12.

Additional Subsidiaries

 

SECTION 5.13.

Further Assurances

 

 

2

--------------------------------------------------------------------------------


 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01.

Indebtedness

 

SECTION 6.02.

Certain Equity Securities

 

SECTION 6.03.

Liens

 

SECTION 6.04.

Fundamental Changes

 

SECTION 6.05.

Investments, Loans, Advances, Guarantees and Acquisitions

 

SECTION 6.06.

Asset Sales

 

SECTION 6.07.

Sale and Lease-Back Transactions

 

SECTION 6.08.

Swap Agreements

 

SECTION 6.09.

Restricted Payments; Certain Payments of Indebtedness

 

SECTION 6.10.

Transactions with Affiliates

 

SECTION 6.11.

Restrictive Agreements

 

SECTION 6.12.

Amendment of Material Documents

 

SECTION 6.13.

Designated Senior Debt

 

SECTION 6.14.

Cash Held by Foreign Subsidiaries

 

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Agents

 

ARTICLE IX

 

Collection Allocation Mechanism

 

SECTION 9.01.

Implementation of CAM

 

SECTION 9.02.

Letters of Credit

 

 

ARTICLE X

 

Miscellaneous

 

SECTION 10.01.

Notices

 

SECTION 10.02.

Waivers; Amendments

 

SECTION 10.03.

Expenses; Indemnity; Damage Waiver; Joint and Several Obligations

 

 

3

--------------------------------------------------------------------------------


 

SECTION 10.04.

Successors and Assigns

 

SECTION 10.05.

Survival

 

SECTION 10.06.

Counterparts; Integration; Effectiveness

 

SECTION 10.07.

Severability

 

SECTION 10.08.

Right of Setoff

 

SECTION 10.09.

Governing Law; Jurisdiction; Consent to Service of Process

 

SECTION 10.10.

WAIVER OF JURY TRIAL

 

SECTION 10.11.

Headings

 

SECTION 10.12.

Confidentiality

 

SECTION 10.13.

Conversion of Currencies

 

SECTION 10.14.

Interest Rate Limitation

 

 

 

SCHEDULES:

 

 

 

 

 

 

 

Schedule 1.01(a)

—

Mortgaged Properties

 

Schedule 1.01(b)

—

Existing Letters of Credit

 

Schedule 1.01(c)

—

Domestic Subsidiary Borrowers

 

Schedule 1.01(d)

—

Excluded Subsidiaries

 

Schedule 2.01(a)

—

Domestic Commitments

 

Schedule 2.01(b)

—

Canadian Commitments

 

Schedule 3.05

—

Owned or Leased Property

 

Schedule 3.12

—

Subsidiaries

 

Schedule 3.13

—

Insurance

 

Schedule 3.16(d)

—

Mortgage Filing Offices

 

Schedule 4.01

—

Foreign Jurisdictions

 

Schedule 5.07

—

Insurance Levels

 

Schedule 6.01

—

Existing Indebtedness

 

Schedule 6.03

—

Existing Liens

 

Schedule 6.05

—

Existing Investments

 

Schedule 6.05(h)

—

Existing Joint Ventures

 

Schedule 6.06

—

Asset Sales

 

Schedule 6.10

—

Affiliate Transactions

 

Schedule 6.11

—

Existing Restrictions

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

 

Exhibit B-1

—

Form of Opinion of Borrower’s Counsel

 

Exhibit B-2

—

Form of Opinion of Borrower’s Utah Counsel

 

Exhibit B-3

—

Form of Opinion of Borrower’s Canadian Counsel

 

Exhibit C

—

Form of Guarantee Agreement

 

Exhibit D

—

Form of Indemnity, Subrogation and Contribution Agreement

 

Exhibit E-1

—

Form of Domestic Pledge Agreement

 

 

4

--------------------------------------------------------------------------------


 

Exhibit E-2

—

Form of Canadian Pledge Agreement

 

Exhibit F-1

—

Form of Domestic Security Agreement

 

Exhibit F-2

—

Form of Canadian Security Agreement

 

Exhibit G

—

Form of Borrowing Base Certificate

 

 

5

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of February 17, 2004, among PLIANT CORPORATION, a Utah
corporation, UNIPLAST INDUSTRIES CO., a Nova Scotia corporation, the DOMESTIC
SUBSIDIARY BORROWERS party hereto, the LENDERS party hereto, CREDIT SUISSE FIRST
BOSTON, acting through its Cayman Islands Branch, as Administrative Agent and
Documentation Agent, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent,
GENERAL ELECTRIC CAPITAL CORPORATION, as Co-Collateral Agent, and JPMORGAN CHASE
BANK, as Syndication Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 


DEFINITIONS

 


SECTION 1.01.  DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
HAVE THE MEANINGS SPECIFIED BELOW:


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account” shall have the meaning assigned to such term in the New York Uniform
Commercial Code and shall also include any right to payment for goods sold or
leased, or for services rendered, whether or not earned by performance.

 

“Account Debtor” means any Person who is, or may be, obligated to any Loan Party
under, with respect to or on account of an Account.

 

“Accumulated Investment Balance” means, at any time, the aggregate amount of
investments, loans, advances and Indebtedness required to be added to the
“Accumulated Investment Balance” pursuant to Sections 6.05(c)(ii), (d)(ii),
(e)(ii), (g), (h) and (l) that remain outstanding at such time.

 

--------------------------------------------------------------------------------


 

“Adjusted Eligible Accounts Receivable” means, on any date, the amount of
Eligible Accounts Receivable on such date, minus the Dilution Reserve on such
date.

 

“Adjusted Eligible Finished Goods” means, on any date, the amount of Eligible
Finished Goods on such date, minus the Inventory Reserves with respect to such
Eligible Finished Goods on such date.

 

“Adjusted Eligible Raw Materials” means, on any date, the amount of Eligible Raw
Materials on such date, minus the Inventory Reserves with respect to such
Eligible Raw Materials on such date.

 

“Adjusted Eligible Work in Process” means, on any date, the amount of Eligible
Work in Process on such date, minus the Inventory Reserves with respect to such
Eligible Work in Process on such date.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Credit Suisse First Boston, acting through its
Cayman Islands Branch, in its capacity as administrative agent for the Lenders
hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  For
purposes of Section 2.17(c), each of JPMorgan Chase & Co., JPMorgan Chase Bank
and Chase Lincoln First Commercial Corporation shall be deemed not to be an
Affiliate of any Borrower.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%.  Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from

 

2

--------------------------------------------------------------------------------


 

and including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

“Applicable Percentage” means, (a) with respect to any Domestic Lender, the
percentage of the total amount of the Domestic Commitments represented by such
Domestic Lender’s Domestic Commitment and (b) with respect to any Canadian
Lender, the percentage of the total amount of the Canadian Commitments
represented by such Canadian Lender’s Canadian Commitment.  If the Commitments
of any Class have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments of such Class most recently in effect,
giving effect to any assignments.

 

“Applicable Rate” means, for any day with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread”, as the case may be, based upon
the Availability Amount for such day (calculated as of the end of such day):

 

Availability Amount

 

ABR Spread

 

Eurodollar Spread

 

Category 1
Less than $25,000,000

 

1.75

%

2.75

%

Category 2
Greater than or equal to $25,000,000

 

1.50

%

2.50

%

 

Notwithstanding the foregoing, (a) the Applicable Rate with respect to any Loan
will be determined by reference to Category 1 (i) at any time prior to and
including the date of satisfaction of the Cash Collateral Security Requirement,
(ii) at any time that an Event of Default has occurred and is continuing,
(iii) during any Weekly Reporting Period or Daily Reporting Period or (iv) if
the Parent Borrower fails to deliver any Borrowing Base Certificate required to
be delivered by it pursuant to Section 5.01(g), during the period from the
expiration of the time for delivery thereof until the Parent Borrower delivers
such Borrowing Base Certificate.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Arrangers” means J.P. Morgan Securities Inc. and Credit Suisse First Boston,
acting through its Cayman Islands Branch, as arrangers for the Loans.

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Amount” means, at any time, an amount equal to (a) the lesser of
(i) the total amount of the Commitments at such time and (ii) the Borrowing Base
in effect at such time minus (b) the total Revolving Exposures at such time.

 

“Availability Cap Period” means the period commencing on the Effective Date and
ending on the later of (a) the date of satisfaction of the Cash Collateral
Security Requirement and (b) the first date after the Effective Date on which
the Parent Borrower delivers to the Collateral Agent a Borrowing Base
Certificate that calculates the Borrowing Base (other than the Pro Forma Opening
Borrowing Base) as of the last day of the most recently completed fiscal month
of the Parent Borrower relative to such date, and that otherwise satisfies the
requirements of this Agreement.

 

“Bailee Letter” means a written agreement reasonably acceptable to the
Collateral Agent, pursuant to which a bailee of Inventory of any Loan Party
agrees to hold such Inventory for the benefit of the Collateral Agent, to waive
or subordinate its rights and claims as bailee in such Inventory, including
warehouseman’s liens, processor’s liens, rights of levy and distraint for rent,
grant access to the Collateral Agent for the repossession and sale of such
Inventory and make other agreements relative thereto.

 

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Borrower” means the Parent Borrower, any Domestic Subsidiary Borrower or the
Canadian Subsidiary Borrower.

 

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Base” means, at any time of determination, an amount equal to the
sum, without duplication, of (a) 85% of Adjusted Eligible Accounts Receivable,
plus (b) the lesser of (i) 65% of Adjusted Eligible Finished Goods and (ii) the
product of (A) 85% of the Adjusted Eligible Finished Goods multiplied by (B) the
Recovery Rate with respect to Adjusted Eligible Finished Goods, plus (c) the
lesser of (i) 25% of Adjusted Eligible Raw Materials and (ii) the product of
(A) 85% of the Adjusted Eligible Raw Materials multiplied by (B) the Recovery
Rate with respect to Adjusted Eligible Raw Materials, plus (d) the lesser of
(i) 25% of Adjusted Eligible Work in Process and (ii) the product of (A) 85% of
the Adjusted Eligible Work in Process multiplied by (B) the Recovery Rate with
respect to Adjusted Eligible Work in Process, minus (e) the Rent Reserve, minus
(f) the Priority Payables Reserve, minus (g) the Secured Obligations Reserve, in
each case of the Loan Parties.  The Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to this Agreement.  Standards of
eligibility and reserves and advance rates of the Borrowing Base may be revised
and adjusted from time to time solely at the discretion of the Consenting
Agents, with any changes in such standards to be effective three Business Days
after delivery of notice thereof to the Parent Borrower.  For purposes of
calculating the Borrowing Base on any date, all amounts reflected or outstanding
in Canadian Dollars shall be translated into dollars at the exchange rate in
effect on such date, as determined in good faith by the Parent Borrower.

 

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit G (with such changes therein as may be required by the Consenting
Agents, to reflect the components of, and reserves against, the Borrowing Base
as provided for hereunder from time to time), executed and certified as accurate
and complete by a Financial Officer of the Parent Borrower, which certificate
shall include appropriate exhibits, schedules, supporting documentation and
reports as reasonably requested by the Consenting Agents.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in

 

5

--------------------------------------------------------------------------------


 

New York City are authorized or required by law to remain closed; provided that,
(a) when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks generally are not open for dealings in
dollar deposits in the London interbank market and (b) when used in connection
with any Canadian Revolving Loan, the term “Business Day” shall also exclude any
day on which banks are not open for deposits in Toronto.

 

“CAM” shall mean the mechanism established under Article IX for the allocation
and exchange of the Lenders’ interests in, and collections under, the Loan
Documents.

 

“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 9.01.

 

“CAM Exchange Date” shall mean the first date on which (a) any event referred to
in clause (h)or (i) of Article VII shall occur in respect of any Loan Party or
(b) any acceleration of the maturity of any Loans occurs under Article VII.

 

“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the sum of (i) the aggregate
principal and interest on the Loans owed to such Lender, (ii) the LC Exposure of
such Lender, (iii) the Swingline Exposure of such Lender and (iv) the aggregate
amount of any other Obligations otherwise owed to such Lender, in each case
immediately prior to the CAM Exchange Date, and (b) the denominator shall be the
sum of (i) the aggregate principal and interest on the Loans owed to all the
Lenders, (ii) the aggregate LC Exposure of all the Lenders, (iii) the aggregate
Swingline Exposure of all the Lenders and (iv) the aggregate amount of any other
Obligations owed to any of the Lenders, in each case immediately prior to such
CAM Exchange Date.

 

“Canadian Commitment” means, with respect to each Canadian Lender, the
commitment of such Canadian Lender to make Canadian Revolving Loans, expressed
as an amount representing the maximum aggregate amount of such Canadian Lender’s
Canadian Revolving Exposure hereunder, as such commitment may be (a) reduced
from time to time pursuant to Section 2.08 and (b) reduced or increased from
time to time pursuant to assignments by or to such Canadian Lender pursuant to
Section 10.04.  The initial amount of each Canadian Lender’s Canadian Commitment
is set forth on

 

6

--------------------------------------------------------------------------------


 

Schedule 2.01(b), or in the Assignment and Assumption pursuant to which such
Canadian Lender shall have assumed its Canadian Commitment, as applicable.  The
initial aggregate amount of the Canadian Lenders’ Canadian Commitments is
$30,000,000.

 

“Canadian Dollars” or “Cdn$” refers to lawful money of Canada.

 

“Canadian Lender” means the Persons listed on Schedule 2.01(b) and any other
Person that shall have become a party hereto as a Canadian Lender pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

 

“Canadian Lending Office” means, as to any Canadian Lender, the applicable
branch, office or Affiliate of such Canadian Lender designated by such Canadian
Lender to make Canadian Revolving Loans to the Canadian Subsidiary Borrower.

 

“Canadian Perfection Certificate” shall have the meaning assigned to the term
“Perfection Certificate” in the Canadian Security Agreement.

 

“Canadian Pledge Agreement” means the Canadian Pledge Agreement, substantially
in the form of Exhibit E-2, among the Canadian Subsidiary Borrower, each other
Loan Party organized under the laws of Canada or any province thereof and the
Collateral Agent.

 

“Canadian Revolving Exposure” means, with respect to any Canadian Lender at any
time, the sum of the outstanding principal amount of such Canadian Lender’s
Canadian Revolving Loans.

 

“Canadian Revolving Loan” means a Loan made by a Canadian Lender pursuant to
Section 2.01(b).  Each Canadian Revolving Loan shall be a Eurodollar Loan or an
ABR Loan.

 

“Canadian Security Agreement” means the Canadian Security Agreement,
substantially in the form of Exhibit F-2, among the Canadian Subsidiary
Borrower, each other Loan Party organized under the laws of Canada or any
province thereof and the Collateral Agent.

 

7

--------------------------------------------------------------------------------


 

“Canadian Subsidiary Borrower” means Uniplast Industries Co., a Nova Scotia
corporation.

 

“Capital Expenditures” means, for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Parent Borrower and the Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Parent Borrower and the Subsidiaries
for such period prepared in accordance with GAAP and (b) Capital Lease
Obligations incurred by the Parent Borrower and the Subsidiaries during such
period.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Amount” has the meaning assigned to such term in Section 2.10(f).

 

“Cash Collateral Security Requirement” means the execution and delivery of
deposit control, blocked account or other similar agreements with respect to
each Deposit Account (as defined in the New York Uniform Commercial Code) of
each Loan Party, and the establishment of procedures with respect to the Cash
Deposit Accounts and the Cash Collection Accounts, in each case in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent, as required by the terms of the Security Documents.

 

“Cash Collection Account” shall have the meaning assigned to such term in the
Domestic Security Agreement.

 

“Cash Collection Triggering Event” shall have the meaning assigned to such term
in the Domestic Security Agreement.

 

“Cash Deposit Account” shall have the meaning assigned to such term in the
Domestic Security Agreement.

 

8

--------------------------------------------------------------------------------


 

“Cash Interest Expense” means, for any period, Consolidated Interest Expense for
such period excluding any portion thereof in respect of interest not required to
be paid in cash during such period or within one year thereafter.  Cash Interest
Expense shall be $18,155,782 for each of the fiscal quarters ended March 31,
2003, June 30, 2003, September 30, 2003 and December 31, 2003, respectively. 
For the fiscal quarter ending March 31, 2004, Cash Interest Expense shall be
equal to the product of (a) the quotient of (i) Cash Interest Expense
attributable to the period from and including the Effective Date to and
including March 31, 2004 (the “Adjustment Period”) divided by (ii) the number of
calendar days in the Adjustment Period multiplied by (b) the number of calendar
days in the fiscal quarter ending March 31, 2004.

 

“Cash Management Arrangement” means any arrangement pursuant to which any
financial institution provides any Loan Party with treasury, depositary or cash
management services or automated clearinghouse transfers of funds.

 

“Cash Management Obligations” shall have the meaning assigned to the term
“Senior Lender Cash Management Obligations” in the Intercreditor Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

 

“Change in Control” means, at any time, (a) prior to an IPO, the failure by the
Control Group to own, directly or indirectly, beneficially and of record, Equity
Interests in the Parent Borrower representing at least a majority of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in the Parent Borrower; (b) after an IPO, the failure by the Control
Group to own, directly or indirectly, beneficially and of record, Equity
Interests in the Parent Borrower representing 25% of the aggregate voting power
represented by the issued and outstanding Equity Interests in the Parent
Borrower; (c) after an IPO, the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Effective Date) other than the Control Group, of
Equity Interests in the Parent Borrower representing more than 35% of the
aggregate

 

9

--------------------------------------------------------------------------------


 

ordinary voting power represented by the issued and outstanding Equity Interests
in the Parent Borrower; provided that the Control Group owns beneficially and of
record, in the aggregate, a lesser percentage of such voting power;
(d) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Parent Borrower by Persons who were neither (i) nominated by
members of the Control Group or the board of directors of the Parent Borrower
nor (ii) appointed by directors so nominated; (e) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person other than the
Parent Borrower (or a Wholly Owned Subsidiary of the Parent Borrower that is a
Loan Party) of any Equity Interests in any Domestic Subsidiary Borrower or the
Canadian Subsidiary Borrower; (e) the occurrence of a “Change of Control” as
defined under the Senior First Lien Note Documents, the Senior Second Lien Note
Documents, the Senior Subordinated Note Documents or the terms of the Existing
Preferred Stock.  If, at any time, any of the members of the board of directors
of the Parent Borrower shall have more than one vote per Person, then any
determination of a majority of the board of directors shall be based on a
majority of the voting power of the members thereof rather than a majority of
the members or seats.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
Effective Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or the Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Domestic Revolving Loans,
Canadian Revolving Loans or Swingline Loans.  “Class”, when used in reference to
any Lender, refers to whether such Lender has a Loan or Commitment with respect
to a particular Class.

 

“Class of Eligible Inventory” means each of Eligible Finished Goods, Eligible
Raw Materials and Eligible Work in Process.

 

10

--------------------------------------------------------------------------------


 

“Co-Collateral Agent” means General Electric Capital Corporation, in its
capacity as co-collateral agent for the Lenders hereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document.

 

“Collateral Agent” means Deutsche Bank Trust Company Americas, in its capacity
as collateral agent for the Secured Parties under the Security Documents.

 

“Commitment” means a Domestic Commitment or a Canadian Commitment.

 

“Consenting Agents” means (a) at any time that the total amount of the
Commitments of the Administrative Agent is greater than or equal to $7,500,000,
(i) the Administrative Agent and (ii) at least one of the Collateral Agent and
the Co-Collateral Agent and (b) at any other time, at least two of the
Administrative Agent, the Collateral Agent and the Co-Collateral Agent.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus, without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, the sum of (a) the aggregate amount of
Consolidated Interest Expense for such period, (b) the aggregate amount of
income tax expense for such period, (c) all amounts attributable to
depreciation, amortization and other non-cash charges or losses for such period
(but excluding any such charge that requires an accrual of, or a cash reserve
for, anticipated cash charges for any future period); provided that any non-cash
charges or losses that are added-back to Consolidated Net Income pursuant to
this clause (c) shall be treated as cash charges or losses in any subsequent
period during which cash disbursements attributable thereto are made;
(d) non-cash expenses resulting from the grant of stock options or other
equity-related incentives to any director, officer or employee of the Parent
Borrower or any Subsidiary pursuant to a written plan or agreement, (e) all
non-recurring transaction and financing expenses resulting from the
Transactions, (f) all losses during such period resulting from the sale or other
disposition of any asset of the Parent Borrower or any Subsidiary outside the
ordinary

 

11

--------------------------------------------------------------------------------


 

course of business and (g) any Excluded Charges during such period, and minus,
without duplication and to the extent added to revenues in determining
Consolidated Net Income for such period, (a) all extraordinary gains during such
period and (b) all gains during such period resulting from the sale or other
disposition of any asset of the Parent Borrower or any Subsidiary outside the
ordinary course of business, all as determined on a consolidated basis with
respect to the Parent Borrower and the Subsidiaries in accordance with GAAP.  If
the Parent Borrower or any Subsidiary has made any Permitted Acquisition or any
sale, transfer, lease or other disposition of assets outside of the ordinary
course of business permitted by Section 6.06 during the relevant period for
determining Consolidated EBITDA, Consolidated EBITDA for the relevant period
shall be calculated after giving pro forma effect thereto, as if such Permitted
Acquisition or sale, transfer, lease or other disposition of assets (and any
related incurrence, repayment or assumption of Indebtedness, with any new
Indebtedness being deemed to be amortized over the relevant period in accordance
with its terms, and assuming that any Loans borrowed in connection with such
acquisition are repaid with excess cash balances when available) had occurred on
the first day of the relevant period for determining Consolidated EBITDA.  Any
such pro forma calculations may include operating and other expense reductions
and other synergistic benefits for such period resulting from any Permitted
Acquisition that is being given pro forma effect to the extent that such
operating and other expense reductions and other synergistic benefits would be
permitted pursuant to Article XI of Regulation S-X under the Securities Act of
1933.  Consolidated EBITDA shall be $32,100,000, $28,200,000, $23,600,000 and
$16,200,000 for the fiscal quarters ended March 31, 2003, June 30, 2003,
September 30, 2003 and December 31, 2003, respectively.

 

“Consolidated Interest Expense” means, for any period, the interest expense,
both expensed and capitalized (including the interest component in respect of
Capital Lease Obligations), accrued by the Parent Borrower and the Subsidiaries
during such period (net of payments made or received under interest rate
protection agreements and net of interest income), determined on a consolidated
basis in accordance with GAAP; provided that “Consolidated Interest Expense”
shall not include non-cash interest expense in respect of the Senior
Subordinated Notes arising because

 

12

--------------------------------------------------------------------------------


 

(i) the Senior Subordinated Notes and the Warrants were issued at a discount to
their face value or (ii) a portion of the issue price of the Senior Subordinated
Notes and the Warrants was allocated to the Warrants.

 

“Consolidated Net Income” means, for any period, net income or loss of the
Parent Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any unconsolidated Subsidiary and any Person in which
any other Person (other than the Parent Borrower or any of the Subsidiaries or
any director holding qualifying shares in compliance with applicable law or any
other third party holding a de minimus number of shares in order to comply with
other similar requirements) has an Equity Interest, except to the extent of the
amount of dividends or other distributions actually paid by such Subsidiary or
other Person during such period to the Parent Borrower or any other Subsidiary
that is not subject to the restrictions set forth in clause (a) or (b) hereof
(provided that the Parent Borrower’s or any other Subsidiary’s equity in the net
loss of any such Subsidiary or Person for such period shall be included in
determining Consolidated Net Income), (b) the income (but not the loss) of any
Subsidiary to the extent that such Subsidiary is contractually or legally
prohibited from paying dividends, except to the extent of the amount of
dividends or other distributions actually paid by such Subsidiary during such
period to the Parent Borrower or any other Subsidiary that is not subject to the
restrictions set forth in clause (a) or (b) hereof and (c) the income (or loss)
of any Person accrued prior to the date it becomes (or, for pro forma purposes,
is deemed to have become) a Subsidiary or is merged into or consolidated with
the Parent Borrower or any of the Subsidiaries or the date that Person’s assets
are acquired by the Parent Borrower or any of the Subsidiaries.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Group” means collectively the Sponsor and all Persons Controlled by the
Sponsor (other than any operating company Controlled by the Sponsor).

 

13

--------------------------------------------------------------------------------


 

“Daily Reporting Period” means the period commencing upon the date of any Daily
Reporting Trigger Event and terminating upon the date of the first Daily
Reporting Termination Event following such Daily Reporting Trigger Event.

 

“Daily Reporting Termination Event” means the last Business Day in any period of
five consecutive Business Days on which the total Revolving Exposures at all
times during each Business Day is less than 90% of the lesser of (a) the total
amount of the Commitments at the end of such Business Day and (b) the Borrowing
Base in effect at the end of such Business Day.

 

“Daily Reporting Trigger Event” means the last Business Day in any period of two
consecutive Business Days on which the total Revolving Exposures at any time
during each Business Day is equal to or greater than 90% of the lesser of
(a) the total amount of the Commitments at the end of such Business Day and
(b) the Borrowing Base in effect at the end of such Business Day.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Dilution Factors” means, without duplication, with respect to any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits that are recorded to
reduce accounts receivable of the Loan Parties in a manner consistent with
current and historical accounting practices of the Parent Borrower or the
Canadian Subsidiary Borrower, as applicable.

 

“Dilution Ratio” means, at any date, (a) the amount (expressed as a percentage)
equal to (i) the aggregate amount of the applicable Dilution Factors for the
12 most recently ended fiscal months of the Parent Borrower divided by
(ii) total gross sales of the Loan Parties for the 12 most recently ended fiscal
months of the Parent Borrower, minus (b) 5%; provided that the Dilution Ratio
shall not be less than zero.

 

“Dilution Reserve” means, at any date, the Dilution Ratio on such date
multiplied by the amount of Eligible Accounts Receivable on such date.

 

14

--------------------------------------------------------------------------------


 

“Documentation Agent” means Credit Suisse First Boston, acting through its
Cayman Islands Branch, in its capacity as documentation agent for the Lenders
hereunder.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Commitment” means, with respect to each Domestic Lender, the
commitment of such Domestic Lender to make Domestic Revolving Loans and to
acquire participations in Letters of Credit and Swingline Loans hereunder,
expressed as an amount representing the maximum aggregate amount of such
Domestic Lender’s Domestic Revolving Exposure hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Domestic
Lender pursuant to Section 10.04.  The initial amount of each Domestic Lender’s
Domestic Commitment is set forth on Schedule 2.01(a), or in the Assignment and
Assumption pursuant to which such Domestic Lender shall have assumed its
Domestic Commitment, as applicable.  The initial aggregate amount of the
Domestic Lenders’ Domestic Commitments is $70,000,000.

 

“Domestic Lender” means the Persons listed on Schedule 2.01(a) and any other
Person that shall have become a party hereto as a Domestic Lender pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Domestic Lenders” includes the Swingline Lender.

 

“Domestic Perfection Certificate” shall have the meaning assigned to the term
“Perfection Certificate” in the Domestic Security Agreement.

 

“Domestic Pledge Agreement” means the Domestic Pledge Agreement, substantially
in the form of Exhibit E-1, among each Loan Party (other than the Canadian
Subsidiary Borrower and any other Loan Party that is a Foreign Subsidiary) and
the Collateral Agent.

 

“Domestic Revolving Exposure” means, with respect to any Domestic Lender at any
time, the sum of the outstanding principal amount of such Domestic Lender’s
Domestic Revolving Loans and its LC Exposure and Swingline Exposure at such
time.

 

15

--------------------------------------------------------------------------------


 

“Domestic Revolving Loan” means a Loan made by a Domestic Lender pursuant to
Section 2.01(a).  Each Domestic Revolving Loan shall be a Eurodollar Loan or an
ABR Loan.

 

“Domestic Security Agreement” means the Domestic Security Agreement,
substantially in the form of Exhibit F-1, among each Loan Party (other than the
Canadian Subsidiary Borrower and any other Loan Party that is a Foreign
Subsidiary) and the Collateral Agent.

 

“Domestic Subsidiary Borrower” means each Subsidiary of the Parent Borrower
listed on Schedule 1.01(c).

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Eligible Accounts Receivable” means, at any time of determination, the
aggregate of the amounts (determined as provided in the second succeeding
sentence) for each Account of the Loan Parties that satisfies the following
criteria at the time of creation and continues to meet the same at such time of
determination:  such Account (i) has been invoiced to, and represents the bona
fide amounts due to any Loan Party from, the purchaser of goods or services, in
each case originated in the ordinary course of business of such Loan Party, and
(ii) is not ineligible for inclusion in the calculation of the Borrowing Base
pursuant to any of clauses (a) through (t) below or otherwise deemed, solely at
the discretion of the Consenting Agents, to be ineligible for inclusion in the
calculation of the Borrowing Base.  Without limiting the foregoing, to qualify
as Eligible Accounts Receivable, an Account shall indicate no Person other than
a Loan Party as payee or remittance party.  The amount to be so included in
Eligible Accounts Receivable at any time with respect to Accounts shall be the
face amount of Accounts, reduced by, without duplication and to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, debit memos, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that the applicable Loan Party may be obligated to rebate to a
customer pursuant to the terms of any agreement or understanding (written or
oral)), (ii) the aggregate amount of all limits and deductions provided for in
this definition and elsewhere in this Agreement, (iii) the

 

16

--------------------------------------------------------------------------------


 

aggregate amount of all cash received in respect of such Account but not yet
applied by the applicable Loan Party to reduce the amount of such Account and
(iv) with respect to an Account of the Canadian Subsidiary Borrower or any
Subsidiary of the Canadian Subsidiary Borrower that is a Loan Party, the amount
of all goods and services taxes, harmonized taxes and sales taxes payable in
respect of such Account.  Standards of eligibility may be fixed from time to
time solely at the discretion of the Consenting Agents, acting jointly, with any
changes in such standards to be effective three Business Days after delivery of
notice thereof to the Parent Borrower.  Unless otherwise approved from time to
time in writing by the Consenting Agents, no Account shall be an Eligible
Account Receivable if:

 

(A) THE APPLICABLE LOAN PARTY DOES NOT HAVE SOLE LAWFUL AND ABSOLUTE TITLE TO
SUCH ACCOUNT; OR

 

(B) SUCH ACCOUNT (I) IS UNPAID MORE THAN 90 DAYS FROM THE ORIGINAL DATE OF
INVOICE OR 60 DAYS FROM THE ORIGINAL DUE DATE OR (II) HAS BEEN WRITTEN OFF THE
BOOKS OF THE APPLICABLE LOAN PARTY OR HAS BEEN OTHERWISE DESIGNATED ON SUCH
BOOKS AS UNCOLLECTIBLE; OR

 

(C) MORE THAN 50% IN FACE AMOUNT OF ALL ACCOUNTS OF THE ACCOUNT DEBTOR WITH
RESPECT TO SUCH ACCOUNT ARE INELIGIBLE PURSUANT TO CLAUSE (B) ABOVE; OR

 

(D) THE ACCOUNT DEBTOR WITH RESPECT TO SUCH ACCOUNT IS INSOLVENT OR THE SUBJECT
OF ANY BANKRUPTCY CASE OR INSOLVENCY PROCEEDING OF ANY KIND; OR

 

(E) SUCH ACCOUNT IS NOT PAYABLE IN DOLLARS OR THE APPLICABLE ACCOUNT DEBTOR IS
EITHER NOT ORGANIZED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE
THEREOF OR THE DISTRICT OF COLUMBIA OR IS LOCATED OR HAS ITS PRINCIPAL PLACE OF
BUSINESS OR SUBSTANTIALLY ALL ITS ASSETS OUTSIDE THE UNITED STATES; PROVIDED
THAT, WITH RESPECT TO AN ACCOUNT OF THE CANADIAN SUBSIDIARY BORROWER OR ANY
SUBSIDIARY OF THE CANADIAN SUBSIDIARY BORROWER THAT IS A LOAN PARTY, SUCH
ACCOUNT MAY BE PAYABLE IN CANADIAN DOLLARS AND THE APPLICABLE ACCOUNT DEBTOR MAY
BE ORGANIZED UNDER THE LAWS OF CANADA OR ANY PROVINCE THEREOF AND BE LOCATED OR
HAVE ITS PRINCIPAL PLACE OF BUSINESS OR SUBSTANTIALLY ALL ITS ASSETS IN CANADA;
OR

 

17

--------------------------------------------------------------------------------


 

(F) THE APPLICABLE ACCOUNT DEBTOR IS THE UNITED STATES OF AMERICA OR CANADA OR
ANY DEPARTMENT, AGENCY OR INSTRUMENTALITY THEREOF, UNLESS THE RELEVANT LOAN
PARTY DULY ASSIGNS ITS RIGHTS TO PAYMENT OF SUCH ACCOUNT TO THE ADMINISTRATIVE
AGENT PURSUANT TO THE ASSIGNMENT OF CLAIMS ACT OF 1940, AS AMENDED, OR THE
FINANCIAL ADMINISTRATION ACT (CANADA), AS AMENDED, AS APPLICABLE, WHICH
ASSIGNMENT AND RELATED DOCUMENTS AND FILINGS SHALL BE IN FORM AND SUBSTANCE
SATISFACTORY TO THE COLLATERAL AGENT; OR

 

(G) SUCH ACCOUNT IS SUBJECT TO ANY ADVERSE SECURITY DEPOSIT, PROGRESS PAYMENT,
RETAINAGE OR OTHER SIMILAR ADVANCE MADE BY OR FOR THE BENEFIT OF THE APPLICABLE
ACCOUNT DEBTOR, IN EACH CASE TO THE EXTENT THEREOF; OR

 

(H) SUCH ACCOUNT IS NOT SUBJECT TO A VALID AND PERFECTED FIRST-PRIORITY LIEN IN
FAVOR OF THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED PARTIES TO SECURE
THE OBLIGATIONS, SUBJECT TO NO OTHER LIENS, OTHER THAN LIENS DESCRIBED UNDER
CLAUSES (A) AND (E) OF THE DEFINITION OF “PERMITTED ENCUMBRANCES”; OR

 

(I) (A) SUCH ACCOUNT WAS INVOICED (1) IN ADVANCE OF GOODS OR SERVICES PROVIDED
OR (2) TWICE OR MORE OR (B) INCOME ASSOCIATED WITH SUCH ACCOUNT HAS NOT BEEN
EARNED; OR

 

(J) SUCH ACCOUNT IS A NON-TRADE ACCOUNT, OR RELATES TO PAYMENTS FOR INTEREST; OR

 

(K) THE SALE TO THE APPLICABLE ACCOUNT DEBTOR IN RESPECT OF SUCH ACCOUNT IS ON A
BILL-AND-HOLD, GUARANTEE SALE, SALE-AND-RETURN, SHIP-AND-RETURN, SALE ON
APPROVAL, EXTENDED TERMS OR CONSIGNMENT OR OTHER SIMILAR BASIS OR MADE PURSUANT
TO ANY OTHER AGREEMENT PROVIDING FOR REPURCHASE OR RETURN OF ANY MERCHANDISE
THAT HAS BEEN CLAIMED TO BE DEFECTIVE OR OTHERWISE UNSATISFACTORY; OR

 

(L) THE GOODS GIVING RISE TO SUCH ACCOUNT HAVE NOT BEEN SHIPPED OR TITLE HAS NOT
BEEN TRANSFERRED TO THE APPLICABLE ACCOUNT DEBTOR, OR SUCH ACCOUNT REPRESENTS A
PROGRESS-BILLING OR OTHERWISE DOES NOT REPRESENT A COMPLETE SALE; PROVIDED THAT,
FOR PURPOSES HEREOF, “PROGRESS-BILLING” MEANS ANY INVOICE FOR GOODS

 

18

--------------------------------------------------------------------------------


 

SOLD OR LEASED OR SERVICES RENDERED UNDER A CONTRACT OR AGREEMENT PURSUANT TO
WHICH SUCH ACCOUNT DEBTOR’S OBLIGATION TO PAY SUCH INVOICE IS CONDITIONED UPON
THE APPLICABLE LOAN PARTY’S COMPLETION OF ANY FURTHER PERFORMANCE UNDER THE
CONTRACT OR AGREEMENT; OR

 

(M) SUCH ACCOUNT ARISES OUT OF A SALE MADE BY THE APPLICABLE LOAN PARTY TO AN
EMPLOYEE, OFFICER, AGENT, DIRECTOR, STOCKHOLDER, SUBSIDIARY OR AFFILIATE OF ANY
LOAN PARTY; OR

 

(N) SUCH ACCOUNT WAS CREATED AS A NEW RECEIVABLE FOR THE UNPAID PORTION OF AN
OUTSTANDING ACCOUNT (INCLUDING CHARGEBACKS, DEBIT MEMOS OR OTHER ADJUSTMENTS FOR
UNAUTHORIZED DEDUCTIONS);

 

(O) THE APPLICABLE ACCOUNT DEBTOR (I) IS A CREDITOR OF ANY LOAN PARTY, (II) HAS,
OR HAS ASSERTED, A RIGHT OF SET-OFF AGAINST ANY LOAN PARTY (UNLESS SUCH ACCOUNT
DEBTOR HAS ENTERED INTO A WRITTEN AGREEMENT REASONABLY ACCEPTABLE TO THE
COLLATERAL AGENT TO WAIVE SUCH SET-OFF RIGHTS) OR (III) HAS DISPUTED ITS
LIABILITY (WHETHER BY CHARGEBACK OR OTHERWISE) OR MADE ANY ASSERTED OR
UNASSERTED CLAIM WITH RESPECT TO SUCH ACCOUNT OR ANY OTHER ACCOUNT OF ANY LOAN
PARTY THAT HAS NOT BEEN RESOLVED, IN EACH CASE, WITHOUT DUPLICATION, TO THE
EXTENT OF (A) THE AMOUNT OWED BY SUCH LOAN PARTY TO SUCH ACCOUNT DEBTOR, (B) THE
AMOUNT OF SUCH ACTUAL OR ASSERTED RIGHT OF SET-OFF OR (C) THE AMOUNT OF SUCH
DISPUTE OR CLAIM, AS THE CASE MAY BE; OR

 

(P) SUCH ACCOUNT DOES NOT COMPLY IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS
OF ALL APPLICABLE LAWS AND REGULATIONS, WHETHER FEDERAL, STATE, LOCAL OR
FOREIGN, INCLUDING THE FEDERAL CONSUMER CREDIT PROTECTION ACT, THE FEDERAL TRUTH
IN LENDING ACT AND REGULATION Z OF THE BOARD; OR

 

(Q) AS TO ALL OR ANY PART OF SUCH ACCOUNT, A CHECK, PROMISSORY NOTE, DRAFT,
TRADE ACCEPTANCE OR OTHER INSTRUMENT FOR THE PAYMENT OF MONEY HAS BEEN RECEIVED,
PRESENTED FOR PAYMENT AND RETURNED UNCOLLECTED FOR ANY REASON; OR

 

(R) SUCH ACCOUNT IS FOR GOODS THAT HAVE BEEN SOLD UNDER A PURCHASE ORDER OR
PURSUANT TO THE TERMS OF A CONTRACT OR OTHER AGREEMENT OR UNDERSTANDING (WRITTEN

 

19

--------------------------------------------------------------------------------


 

OR ORAL) THAT INDICATES THAT ANY PERSON OTHER THAN THE APPLICABLE LOAN PARTY HAS
OR HAS HAD OR HAS PURPORTED TO HAVE OR HAVE HAD AN OWNERSHIP INTEREST IN SUCH
GOODS; OR

 

(S) SUCH ACCOUNT IS AN EXTENDED TERMS ACCOUNT THAT IS DUE AND PAYABLE MORE THAN
60 DAYS FROM THE ORIGINAL DATE OF INVOICE; OR

 

(T) SUCH ACCOUNT IS CREATED ON CASH IN ADVANCE TERMS.

 

Notwithstanding the forgoing, all Accounts of any single Account Debtor and its
Affiliates that, in the aggregate, exceed (i) 20% in respect of an Account
Debtor whose securities are rated Investment Grade or (ii) 10% in respect of all
other Account Debtors, in either case of the total amount of all Accounts of the
Loan Parties at any time of determination, shall be deemed not to be Eligible
Accounts Receivable to the extent of such excess.  For purposes of clause (b)
above, in determining the aggregate amount from the same Account Debtor that is
unpaid more than 90 days from the original date of invoice or more than 60 days
from the original due date, there shall be excluded the amount of any net credit
balances relating to Accounts due from an Account Debtor with invoice dates more
than 90 days from the original date of invoice or more than 60 days from the
original due date.

 

“Eligible Finished Goods” means, on any date, the amount of Eligible Inventory
defined as Finished Goods by the Parent Borrower or the Canadian Subsidiary
Borrower, as applicable, on such date as shown on its perpetual inventory
records in accordance with its current and historical accounting practices.

 

“Eligible Inventory” means, at any time of determination, without duplication,
the Inventory Value of the Inventory of the Loan Parties at such time that is
not ineligible for inclusion in the calculation of the Borrowing Base pursuant
to any of clauses (a) through (o) below or otherwise deemed, at the sole
discretion of the Consenting Agents, to be ineligible for inclusion in the
calculation of the Borrowing Base.  Without limiting the foregoing, to qualify
as “Eligible Inventory”, no Person other than a Loan Party shall have any direct
or indirect ownership, interest or title to such Inventory and no Person other
than a Loan Party shall be indicated on any

 

20

--------------------------------------------------------------------------------


 

purchase order or invoice with respect to such Inventory as having or purporting
to have an interest therein.  Standards of eligibility may be fixed from time to
time solely at the discretion of the Consenting Agents with any changes in such
standards to be effective three Business Days after delivery of notice thereof
to the Parent Borrower.  Unless otherwise from time to time approved in writing
by the Consenting Agents, no Inventory shall be deemed Eligible Inventory if:

 

(A) SUCH INVENTORY IS NOT OWNED SOLELY BY A LOAN PARTY OR A LOAN PARTY DOES NOT
HAVE SOLE AND GOOD, VALID AND UNENCUMBERED TITLE THERETO; OR

 

(B) SUCH INVENTORY IS NOT LOCATED IN THE UNITED STATES OR CANADA; OR

 

(C) SUCH INVENTORY IS NOT EITHER (I) LOCATED IN A THIRD PARTY WAREHOUSE OR IN
ANOTHER LOCATION NOT OWNED BY A LOAN PARTY AND EITHER (A) COVERED BY A LANDLORD
LIEN WAIVER OR BAILEE LETTER, AS APPLICABLE, IN EACH CASE IN FORM AND SUBSTANCE
ACCEPTABLE TO THE COLLATERAL AGENT, OR (B) A RENT RESERVE HAS BEEN TAKEN WITH
RESPECT TO SUCH INVENTORY OR (II) LOCATED ON PROPERTY OWNED BY A LOAN PARTY; OR

 

(D) SUCH INVENTORY CONSTITUTES GOODS RETURNED OR REJECTED DUE TO QUALITY ISSUES
BY A CUSTOMER OF THE APPLICABLE LOAN PARTY, OR CONSTITUTES GOODS IN TRANSIT TO
THIRD PARTIES; OR

 

(E) SUCH INVENTORY CONSTITUTES OPERATING SUPPLIES, PACKAGING OR SHIPPING
MATERIALS, CARTONS, REPAIR PARTS, LABELS OR MISCELLANEOUS SPARE PARTS OR OTHER
SUCH MATERIALS NOT CONSIDERED FOR SALE IN THE ORDINARY COURSE OF BUSINESS; OR

 

(F) SUCH INVENTORY IS NOT SUBJECT TO A VALID AND PERFECTED FIRST-PRIORITY LIEN
IN FAVOR OF THE COLLATERAL AGENT, SUBJECT TO NO OTHER LIENS, OTHER THAN LIENS
DESCRIBED UNDER CLAUSES (A), (B) AND (E) OF THE DEFINITION OF “PERMITTED
ENCUMBRANCES”; OR

 

(G) SUCH INVENTORY IS CONSIGNED OR AT A CUSTOMER LOCATION BUT STILL ACCOUNTED
FOR IN THE PERPETUAL INVENTORY BALANCE OF THE PARENT BORROWER OR THE CANADIAN
SUBSIDIARY BORROWER, AS APPLICABLE; OR

 

21

--------------------------------------------------------------------------------


 

(H) SUCH INVENTORY IS BEING PROCESSED OFFSITE AT A THIRD PARTY LOCATION OR
OUTSIDE PROCESSOR, OR IS IN TRANSIT TO OR FROM THE SUCH THIRD PARTY LOCATION OR
OUTSIDE PROCESSOR, OR IS LOCATED AT A CLOSED FACILITY; OR

 

(I) SUCH INVENTORY IS SECONDS OR THIRDS OR STALE OR IS SCRAP, OBSOLETE OR SLOW
MOVING OR UNMERCHANTABLE OR IS IDENTIFIED AS OVERSTOCK OR EXCESS BY THE PARENT
BORROWER OR THE CANADIAN SUBSIDIARY BORROWER, AS APPLICABLE; OR

 

(J) SUCH INVENTORY IS USED AS A SAMPLE OR PROTOTYPE, DISPLAYS OR DISPLAY ITEMS,
NOT FIRST-QUALITY OR NON-SALEABLE IN THE ORDINARY COURSE OF BUSINESS OR HAS BEEN
RETURNED BY A CUSTOMER; OR

 

(K) SUCH INVENTORY IS A DISCONTINUED PRODUCT OR COMPONENT THEREOF; OR

 

(L) ANY PORTION OF THE INVENTORY VALUE OF SUCH INVENTORY IS ATTRIBUTABLE TO
INTERCOMPANY PROFIT BETWEEN ANY LOAN PARTY AND ANY OF ITS AFFILIATES; OR

 

(M) SUCH INVENTORY IS DAMAGED, RETURNED OR MARKED FOR RETURN TO VENDOR; OR

 

(N) SUCH INVENTORY IS NOT IN GOOD CONDITION, DOES NOT MEET ALL MATERIAL
STANDARDS IMPOSED BY ANY GOVERNMENTAL AUTHORITY HAVING REGULATORY AUTHORITY OVER
IT, IS REPAIR OR REPLACEMENT PARTS FOR MACHINERY AND EQUIPMENT, IS REJECTED,
DEFECTIVE OR UNDERGOING QUALITY REVIEW.

 

“Eligible Raw Materials” means, on any date, the amount of Eligible Inventory
defined as Raw Materials by the Parent Borrower or the Canadian Subsidiary
Borrower, as applicable, on such date as shown on its perpetual inventory
records in accordance with its current and historical accounting practices.

 

“Eligible Work in Process” means, on any date, the amount of Eligible Inventory
defined as Work in Process by the Parent Borrower or the Canadian Subsidiary
Borrower, as applicable, on such date as shown on its perpetual inventory
records in accordance with its current and historical accounting practices.

 

22

--------------------------------------------------------------------------------


 

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, handling, treatment, storage, disposal, Release or
threatened Release of any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, obligation, claim, action, suit,
judgment or order, contingent or otherwise (including, but not limited to, any
liability for damages, natural resource damage, costs of environmental
remediation, administrative oversight costs, fines, penalties or indemnities),
of the Parent Borrower or any Subsidiary directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Parent Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an

 

23

--------------------------------------------------------------------------------


 

“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Parent Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Parent Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Parent Borrower or any of its ERISA Affiliates of any liability with respect
to the withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or
(g) the receipt by the Parent Borrower or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Parent Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Charges” means non-recurring charges incurred in respect of
restructurings, plant closings, headcount reductions or other similar actions,
including severance charges in respect of employee terminations; provided that
the aggregate amount of Excluded Charges shall not exceed (a) $15,000,000 during
the term of this Agreement and (b) $7,500,000 during any one fiscal year.

 

“Excluded Subsidiaries” means the Subsidiaries of the Canadian Subsidiary
Borrower set forth on Schedule 1.01(d); provided, however, that any Subsidiary
shall cease to be a Excluded Subsidiary at such time as such Subsidiary
(a) engages in any business or business activity, other than activities
incidental to the liquidation or dissolution of such Subsidiary in accordance
with applicable law or (b) has total assets with an

 

24

--------------------------------------------------------------------------------


 

aggregate book value or fair market value in excess of $100,000.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income  by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above and (c) in the case of a
Foreign Lender with respect to any Borrower (other than an assignee pursuant to
a request by the Parent Borrower under Section 2.18(b) or by operation of the
CAM), any withholding tax that is imposed on amounts payable by such Borrower to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.16(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from such Borrower with respect to such withholding tax pursuant to
Section 2.16(a).

 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of May 31, 2000, as amended to the date of this Agreement, among the
Parent Borrower (formerly known as Huntsman Packaging Corporation), Aspen
Industrial, S.A. de C.V., as Mexico Borrower, the lenders party thereto,
Deutsche Bank Trust Company Americas (formerly known as Bankers Trust Company),
as administrative agent and collateral agent, JPMorgan Chase Bank (formerly
known as The Chase Manhattan Bank), as syndication agent, and The Bank of Nova
Scotia, as documentation agent.

 

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and outstanding as of the Effective Date, which are
listed on Schedule 1.01(b).

 

“Existing Preferred Stock” means the Series A Cumulative Exchangeable Redeemable
Preferred Stock of the

 

25

--------------------------------------------------------------------------------


 

Parent Borrower outstanding on the Effective Date and having the terms specified
in the Parent Borrower’s Third Amended and Restated Articles of Incorporation as
in effect on the Effective Date.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer, assistant treasurer or controller of the Parent Borrower.

 

“Finished Goods” means completed goods that require no additional processing or
manufacturing to be sold to customers (other than customers that are Affiliates
of any Loan Party) by a Loan Party in the ordinary course of business.

 

“First-Priority Assets” means (a) at all times prior to the 2004 Notes First
Lien Transition Date (as defined in the Intercreditor Agreement), the assets
referred to in clauses (a)(i) through (xi) of the definition of the term “Senior
Lender First Lien Collateral” in the Intercreditor Agreement, and (b) at all
times on and after the 2004 Notes First Lien Termination Date, any assets.

 

“First-Priority Collateral” shall have the meaning assigned to the term “Senior
Lender First Lien Collateral” in the Intercreditor Agreement.

 

“Fixed Charge Coverage Ratio” means, as of the end of any period of four
consecutive fiscal quarters of the Parent Borrower, the ratio of
(a) Consolidated EBITDA for such period to (b) the sum of (i) the aggregate
amount of scheduled principal or similar payments made during such period in
respect of Long-Term Indebtedness of the Parent Borrower and the Subsidiaries
(other than (A) payments made by the Parent Borrower or any Subsidiary to the
Parent Borrower or a Subsidiary, (B) payments made by the Parent

 

26

--------------------------------------------------------------------------------


 

Borrower or a Subsidiary in respect of loans under the Existing Credit Agreement
and (C) payments made by the Parent Borrower or a Subsidiary in respect of any
of the Loans) plus (ii) the aggregate amount of payments made during such period
in respect of Long-Term Indebtedness of the Parent Borrower and the
Subsidiaries, to the extent that such payments reduced any scheduled principal
or similar payments referred to in clause (i) above that would have become due
within one year after the date of the applicable payment, plus (iii) Cash
Interest Expense during such period plus (iv) cash dividends or other
distributions paid by the Parent Borrower in respect of its Equity Interests
during such period, plus (v) the aggregate amount of Taxes paid in cash during
such period, plus (vi) Capital Expenditures made during such period (excluding
Capital Expenditures funded with the Net Proceeds from any sale, transfer or
disposition of assets pursuant to Section 6.06(a), (d), (e), (f) or (g) (other
than a sale, transfer or disposition of inventory pursuant to Section 6.06(a),
all as determined on a consolidated basis with respect to the Parent Borrower
and the Subsidiaries in accordance with GAAP.  For purposes of calculating the
Fixed Charge Coverage Ratio for any period, if the Parent Borrower has made an
election to make cash interest payments in respect of the Senior First Lien
Notes on or prior to June 15, 2007, the Fixed Charge Coverage Ratio as of the
last day of such period shall be calculated on a pro forma basis as if all
interest accruing in respect of the Senior First Lien Notes since the beginning
of such period, to the extent not already accrued as cash interest, had instead
been paid in cash.

 

“Foreign Assets” means the assets of or shares or other ownership interests in
the Foreign Subsidiaries (other than any Foreign Subsidiary that is a Loan
Party).

 

“Foreign Lender” means, (a) with respect to the Parent Borrower or any Domestic
Subsidiary Borrower, any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia and (b) with respect to the Canadian Subsidiary Borrower,
any Lender that is a non-resident of Canada for Canadian tax purposes and not an
“authorized foreign bank” under Section 2 of the Bank Act (Canada).

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the

 

27

--------------------------------------------------------------------------------


 

United States of America or any State thereof or the District of Columbia.

 

“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States of America.

 

“Governmental Authority” means the government of the United States of America or
Canada, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.

 

“Guarantee Agreement” means the Guarantee Agreement, substantially in the form
of Exhibit C, among each Loan Party (other than a Foreign Subsidiary that is not
organized under the laws of Canada or any province thereof) and the Collateral
Agent.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates,

 

28

--------------------------------------------------------------------------------


 

asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes, and all other substances or wastes of any nature
regulated pursuant to any Environmental Law, including any material listed as a
hazardous substance under Section 101(14) of CERCLA.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business that are not overdue by more
than 90 days, unless the payment thereof is being contested in good faith) (it
being understood that “deferred purchase price” in connection with any purchase
of property or assets shall include only that portion of the purchase price that
shall be deferred beyond the date on which the purchase is actually
consummated), (e) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.  The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.  Notwithstanding the foregoing, “Indebtedness” shall not
include (i) deferred taxes or (ii) unsecured indebtedness of the Parent Borrower
or any Subsidiary to finance insurance premiums in a principal amount not in
excess of the casualty and other insurance premiums to be paid by the Parent
Borrower or any Subsidiary for a three-year

 

29

--------------------------------------------------------------------------------


 

period beginning on the date of any incurrence of such indebtedness.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit D,
among each Loan Party (other than a Foreign Subsidiary that is not organized
under the laws of Canada or any province thereof) and the Collateral Agent.

 

“Information Memorandum” means the Confidential Information Memorandum dated
January 2004 relating to the Parent Borrower and the Transactions.

 

“Instrument” shall have the meaning assigned to such term in the New York
Uniform Commercial Code.

 

“Intercreditor Agreement” means the intercreditor agreement entered into among
the Parent Borrower, the Collateral Agent, the Senior First Lien Note Trustee
and the Senior Second Lien Note Trustee (or any other trustee or agent to which
Liens are granted under the Senior First Lien Security Documents or the Senior
Second Lien Security Documents), providing for, among other things, (a) the
relative priorities of the Liens granted pursuant to the Security Documents, the
Senior First Lien Security Documents and the Senior Second Lien Security
Documents and (b) restrictions on the exercise of remedies under the Security
Documents, the Senior First Lien Security Documents and the Senior Second Lien
Security Documents.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

 

30

--------------------------------------------------------------------------------


 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or with the consent of each Lender, nine or twelve months) thereafter, as the
applicable Borrower may elect; provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day and (ii) any Interest Period that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

 

“Inventory” shall have the meaning assigned to such term in Article 9 of the New
York Uniform Commercial Code.

 

“Inventory Reserves” means reserves against Inventory equal to the sum of the
following (with each reserve (other than the reserve described in clause (h)
below) determined by the Parent Borrower but subject to adjustment solely at the
discretion of the Consenting Agents:

 


(A)  A RESERVE FOR SHRINK THAT ARISES FROM DISCREPANCIES BETWEEN THE PERPETUAL
ACCOUNTING SYSTEM OF THE PARENT BORROWER OR THE CANADIAN SUBSIDIARY BORROWER, AS
APPLICABLE, AND PHYSICAL COUNTS OF THE INVENTORY PERTAINING TO INVENTORY
QUANTITIES ON HAND; AND


 


(B)  A RESERVE FOR ROYALTIES; AND


 


(C)  A RESERVE FOR INVENTORY THAT IS DESIGNATED TO BE RETURNED TO VENDORS OR
THAT IS RECOGNIZED AS DAMAGED, OFF-QUALITY OR NOT TO CUSTOMER SPECIFICATIONS BY
THE APPLICABLE LOAN PARTY; AND


 


(D)  TO THE EXTENT NOT INCLUDED IN THE CALCULATION OF INVENTORY VALUE, A
REVALUATION RESERVE


 


31

--------------------------------------------------------------------------------



 


WHEREBY CAPITALIZED FAVORABLE VARIANCES SHALL BE DEDUCTED FROM ELIGIBLE
INVENTORY AND UNFAVORABLE VARIANCES SHALL NOT BE ADDED TO ELIGIBLE INVENTORY;
AND


 


(E)  A LOWER OF THE COST OR MARKET RESERVE FOR ANY DIFFERENCES BETWEEN THE
APPLICABLE LOAN PARTY’S ACTUAL COST TO PRODUCE VERSUS ITS SELLING PRICE TO THIRD
PARTIES DETERMINED ON A PRODUCT LINE BASIS; AND


 


(F)  A RESERVE FOR PREPAID FREIGHT; AND


 


(G)  A RESERVE FOR VENDOR REBATES; AND


 


(H)  ANY OTHER RESERVE AS DEEMED APPROPRIATE FROM TIME TO TIME.


 

“Inventory Value” means, with respect to any Inventory of any Loan Party at any
time of determination, the standard cost of such Inventory as shown on the
perpetual inventory records of the Parent Borrower or the Canadian Subsidiary
Borrower, as applicable, stated on a basis consistent with its current and
historical accounting practices, in dollars, determined in accordance with the
standard cost method of accounting, less (a) any markup on such Inventory from
an Affiliate and (b) in the event variances under the standard cost method
(i) are capitalized, favorable variances shall be deducted from Eligible
Inventory, and unfavorable variances shall not be added to Eligible Inventory,
and (ii) are expensed, a reserve shall be established by the Parent Borrower
(but shall be subject to adjustment at the sole discretion of the Consenting
Agents) as appropriate in order to adjust the standard cost of Eligible
Inventory to approximate actual cost.

 

“Investment Grade” means, in the case of S&P, a rating of BBB- or better and, in
the case of Moody’s, a rating of Baa3 or better.

 

“IPO” means the issuance by the Parent Borrower of shares of its common stock to
the public pursuant to a bona fide underwritten public offering.

 

“Issuing Bank” means Deutsche Bank Trust Company Americas, in its capacity as
the issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 2.05(i) and such other financial institutions as may
become Issuing Banks as provided in

 

32

--------------------------------------------------------------------------------


 

Section 2.05(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, subject
to the consent of the Parent Borrower which shall not be unreasonably withheld
or delayed, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.  In the
event that there is more than one Issuing Bank at any time, references herein
and in the other Loan Documents to the Issuing Bank shall be deemed to refer to
the Issuing Bank in respect of the applicable Letter of Credit or to all Issuing
Banks, as the context requires.

 

“Joint Venture” means, as to a Person, any corporation, partnership or other
legal entity or arrangement in which such Person has any direct or indirect
equity interest and that is not a subsidiary of such Person.

 

“Landlord Lien Waiver” means a written agreement reasonably acceptable to the
Collateral Agent, pursuant to which a Person shall waive or subordinate its
rights and claims as landlord in any Inventory of the applicable Loan Party for
unpaid rents, grant access to the Collateral Agent for the repossession and sale
of such Inventory and make other agreements relative thereto.

 

“LC Availability Period” means the period from and including the Effective Date
to but excluding the earlier of (a) the date that is five Business Days prior to
the Maturity Date and (b) the date of termination of the Domestic Commitments.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Parent Borrower at such time.  The LC Exposure of any Domestic Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

 

“Lenders” means the Domestic Lenders and the Canadian Lenders.

 

33

--------------------------------------------------------------------------------


 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately
11:00 a.m., London time, on the date that is two Business Days prior to the
beginning of such Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Loan Documents” means this Agreement, the Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement, the Intercreditor Agreement and the
Security Documents.

 

“Loan Parties” means the Parent Borrower, the Domestic Subsidiary Borrowers, the
Canadian Subsidiary Borrower and the other Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

 

34

--------------------------------------------------------------------------------


 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Mark-to-Market Value” shall have the meaning assigned to such term in the
Intercreditor Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) or contingent
or other liabilities of the Parent Borrower and the Subsidiaries, taken as a
whole, (b) the ability of the Loan Parties to perform any material obligations
under any Loan Document or (c) the rights of or benefits available to the
Lenders under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Parent Borrower and the Subsidiaries in an aggregate principal or
similar amount exceeding $10,000,000.  For purposes of determining Material
Indebtedness, the “principal amount” of the obligations of the Parent Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Parent Borrower or such Subsidiary would be required to pay if such Swap
Agreement were terminated at such time.

 

“Maturity Date” means February 17, 2009.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document, including any amendment thereto,
granting a Lien on any Mortgaged Property to secure the Obligations.  Each
Mortgage shall be reasonably satisfactory in form and substance to the
Collateral Agent.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.01(a),
and includes each other parcel of real property and

 

35

--------------------------------------------------------------------------------


 

improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.12 or 5.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

“Net Proceeds” means, with respect to any event (a) the cash proceeds received
by the Parent Borrower and the Subsidiaries in respect of such event including
(i) any cash received in respect of any non-cash proceeds (excluding interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid by the Parent Borrower and the
Subsidiaries to third parties (other than to the Parent Borrower or a
Subsidiary) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or other insured damage or condemnation or similar
proceeding), the amount of all payments required to be made by the Parent
Borrower and the Subsidiaries as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event (including in order to obtain any consent
required therefor), (iii) the amount of all taxes paid (or reasonably estimated
to be payable) by the Parent Borrower and the Subsidiaries, and the amount of
any reserves established by the Parent Borrower and the Subsidiaries to fund
contingent liabilities reasonably estimated to be payable, and that are directly
attributable to such event (as determined reasonably and in good faith by the
chief financial officer of the Parent Borrower) and (iv) all distributions and
other payments required to be made to minority interest holders in Subsidiaries
or Joint Ventures as a result of such event (provided that such distribution or
payment is proportionate to such minority interest holders’ share of net income
(or dividends and distribution made in respect of the capital stock or other
equity interests) of such Subsidiary or Joint Venture as provided in the
certificate of incorporation or other governing documents of such Subsidiary or
Joint Venture).  In the case of Net Proceeds denominated in a currency other
than dollars, the amount of such Net Proceeds shall be the dollar equivalent
thereof based upon the exchange rates

 

36

--------------------------------------------------------------------------------


 

prevailing at the time of the transaction giving rise to such Net Proceeds.

 

“Obligations” shall have the meaning assigned to the term “Obligations” in the
Guarantee Agreement.

 

“Other Taxes” means any and all current or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

 

“Parent Borrower” means Pliant Corporation, a Utah corporation.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means the Domestic Perfection Certificate or the
Canadian Perfection Certificate.

 

“Permitted Acquisition” means any acquisition by the Parent Borrower or a
Subsidiary of all or substantially all the assets of, or all the Equity
Interests in, a Person or a division, line of business or other business unit of
a Person if (a) no Default has occurred and is continuing or would result
therefrom, (b) all transactions related thereto are consummated in all material
respects in accordance with applicable laws, (c) immediately after giving effect
thereto, each Subsidiary formed for the purpose of or resulting from such
acquisition shall be a Subsidiary and all the Equity Interests of each such
Subsidiary shall be owned directly by the Parent Borrower or a Subsidiary and
all actions required to be taken with respect to such acquired or newly formed
Subsidiary under Sections 5.12 and 5.13 have been taken and (d) the Parent
Borrower has delivered to the Administrative Agent an officer’s certificate to
the effect set forth in clauses (a), (b) and (c) above, together with all
relevant financial information for the Person or assets to be acquired.

 

37

--------------------------------------------------------------------------------


 

“Permitted Encumbrances” means:

 

(A) LIENS IMPOSED BY LAW FOR TAXES THAT ARE NOT YET DUE OR ARE BEING CONTESTED
IN COMPLIANCE WITH SECTION 5.05;

 

(B) CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, PROCESSORS’,
LANDLORDS’, REPAIRMEN’S AND OTHER LIKE LIENS IMPOSED BY LAW, ARISING IN THE
ORDINARY COURSE OF BUSINESS AND SECURING OBLIGATIONS THAT ARE NOT OVERDUE BY
MORE THAN 60 DAYS OR ARE BEING CONTESTED IN COMPLIANCE WITH SECTION 5.05;

 

(C) PLEDGES AND DEPOSITS MADE IN THE ORDINARY COURSE OF BUSINESS IN COMPLIANCE
WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL SECURITY
LAWS OR REGULATIONS;

 

(D) DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS, LEASES,
STATUTORY OBLIGATIONS, SURETY AND APPEAL BONDS, PERFORMANCE BONDS AND OTHER
OBLIGATIONS OF A LIKE NATURE, IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(E) JUDGMENT LIENS IN RESPECT OF JUDGMENTS THAT DO NOT CONSTITUTE AN EVENT OF
DEFAULT UNDER CLAUSE (K) OF ARTICLE VII;

 

(F) LIENS OF A COLLECTION BANK ARISING IN THE ORDINARY COURSE OF BUSINESS UNDER
§ 4-208 OF THE UNIFORM COMMERCIAL CODE IN EFFECT IN THE RELEVANT JURISDICTION;

 

(G) LIENS DISCLOSED ON TITLE POLICIES DELIVERED TO THE ADMINISTRATIVE AGENT
PRIOR TO THE EFFECTIVE DATE IN RESPECT OF ANY MORTGAGED PROPERTY AND EASEMENTS,
ZONING RESTRICTIONS, RIGHTS-OF-WAY AND SIMILAR RESTRICTIONS AND ENCUMBRANCES
(INCLUDING MINOR TITLE AND SURVEY DEFECTS) ON REAL PROPERTY IMPOSED BY LAW OR
ARISING IN THE ORDINARY COURSE OF BUSINESS THAT DO NOT SECURE ANY MONETARY
OBLIGATIONS AND DO NOT MATERIALLY DETRACT FROM THE VALUE OF THE AFFECTED
PROPERTY OR INTERFERE WITH THE ORDINARY CONDUCT OF BUSINESS OF THE PARENT
BORROWER OR ANY SUBSIDIARY; AND

 

(H) LIENS IN RESPECT OF REAL PROPERTY THAT BECOME MORTGAGED PROPERTY AFTER THE
EFFECTIVE DATE PURSUANT TO SECTION 5.13 TO THE EXTENT SUCH LIEN IS PERMITTED

 

38

--------------------------------------------------------------------------------


 

BY THE APPLICABLE MORTGAGE AND REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means: (i) a marketable obligation, maturing within two
years after issuance thereof, issued or guaranteed by the United States of
America or an instrumentality or agency thereof, (ii) a certificate of deposit
or banker’s acceptance, maturing within one year after issuance thereof, issued
by any Lender, or a national or state bank or trust company or a European,
Canadian or Japanese bank in each case having capital, surplus and undivided
profits of at least $100,000,000 and whose long-term unsecured debt has a rating
of “A” or better by S&P or A2 or better by Moody’s or the equivalent rating by
any other nationally recognized rating agency (provided that the aggregate face
amount of all investments in certificates of deposit or banker’s acceptances
issued by the principal offices of or branches of such European or Japanese
banks located outside the United States shall not at any time exceed 33-1/3% of
all investments described in this definition), (iii) open market commercial
paper, maturing within 270 days after issuance thereof, which has a rating of A1
or better by S&P or P1 or better by Moody’s, or the equivalent rating by any
other nationally recognized rating agency, (iv) repurchase agreements and
reverse repurchase agreements with a term not in excess of one year with any
financial institution that has been elected a primary government securities
dealer by the Federal Reserve Board or whose securities are rated AA-or better
by S&P or Aa3 or better by Moody’s or the equivalent rating by any other
nationally recognized rating agency relating to marketable direct obligations
issued or unconditionally guaranteed by the United States of America or any
agency or instrumentality thereof and backed by the full faith and credit of the
United States of America, (v) ”money market” preferred stock maturing within six
months after issuance thereof or municipal bonds issued by a corporation
organized under the laws of any state of the United States, which has a rating
of “A” or better by S&P or Moody’s or the equivalent rating by any other
nationally recognized rating agency, (vi) tax exempt floating rate option tender
bonds backed by letters of credit issued by a national or state bank whose
long-term unsecured debt has a rating of AA or better by S&P or Aa2

 

39

--------------------------------------------------------------------------------


 

or better by Moody’s or the equivalent rating by any other nationally recognized
rating agency, (vii) ”money market” funds that invest in the investments
specified in clauses (i) through (vi) above and (viii) demand deposit accounts
with commercial banks.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA, Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Pledge Agreements” means the Domestic Pledge Agreement and the Canadian Pledge
Agreement.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Credit Suisse First Boston as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Priority Payables Reserve” means, with respect to any Person at any time, any
amount payable by such Person that is secured by a Lien in favor of a
Governmental Authority that ranks or is capable of ranking prior to or pari
passu with the Liens created by the Security Documents in respect of any
Eligible Accounts Receivable or Eligible Inventory, including, if applicable,
amounts owing for wages, vacation pay, severance pay, employee deductions, sales
tax, excise tax, Taxes payable pursuant to Part IX of the Excise Tax Act
(Canada) (net of GST input credits), income tax, workers compensation,
government royalties, pension fund obligations, overdue rents or Taxes, and
other statutory or other claims.

 

“Pro Forma Opening Borrowing Base” means the Borrowing Base, calculated as of
January 31, 2004; provided that (a) for purposes of determining Adjusted
Eligible Accounts Receivable, (i) the aggregate amount of Accounts shall be
determined based upon the accounts receivable

 

40

--------------------------------------------------------------------------------


 

aging of the Loan Parties as of January 31, 2004, (ii) the aggregate amount of
Accounts that do not constitute Eligible Accounts Receivable shall be deemed to
be the amount of such Accounts as of November 30, 2003, as set forth in the
November Field Report (other than Accounts that do not constitute Eligible
Accounts Receivable pursuant to clause (b)(i) of the definition of “Eligible
Accounts Receivable”, which Accounts shall be determined based upon the accounts
receivable aging of the Loan Parties as of January 31, 2004) and (iii) the
Dilution Reserve shall be deemed to be the Dilution Reserve as of November 30,
2003, as set forth in the November Field Report, (b) for purposes of determining
Adjusted Eligible Finished Goods, Adjusted Eligible Raw Materials and Adjusted
Eligible Work-in-Process, and the Recovery Rate with respect to any of the
foregoing, (i) the aggregate amount of Inventory shall be determined based upon
the inventory perpetual records of the Loan Parties as of January 31, 2004, and
(ii) the aggregate amount of Inventory that does not constitute Eligible
Inventory shall be deemed to be the amount of such Inventory as of November 30,
2003, as set forth in the November Field Report, (c) the Rent Reserve and the
Priority Payables Reserve shall be deemed to be the Rent Reserve and Priority
Payables Reserve as of November 30, 2003, as set forth in the November Field
Report and (d) the Secured Obligations Reserve shall be determined as of
January 31, 2004.

 

“Qualified Preferred Stock” means, with respect to any Person, any preferred
Equity Interest that by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable or exercisable) or upon the
happening of any event does not (a) (i) mature or becomes mandatorily redeemable
pursuant to a sinking fund obligation or otherwise; (ii) become convertible or
exchangeable at the option of the holder thereof for Indebtedness or preferred
stock that is not Qualified Preferred Stock; or (iii) become redeemable at the
option of the holder thereof (other than as a result of a change of control
event), in whole or in part, in each case on or prior to the first anniversary
of the Maturity Date and (b) provide holders thereunder with rights upon the
occurrence of a “change of control” event or have other terms relating to
“change of control” events that are less favorable to the Lenders than the
applicable terms set forth in the Existing Preferred Stock.  Notwithstanding

 

41

--------------------------------------------------------------------------------


 

anything to the contrary, the Existing Preferred Stock shall be deemed to be
Qualified Preferred Stock.

 

“Qualifying Foreign Subsidiary” means any Foreign Subsidiary other than (a) a
Foreign Subsidiary that is treated as a corporation for U.S. federal income tax
purposes or (b) any direct or indirect subsidiary of a Foreign Subsidiary
described in clause (a).  The Canadian Subsidiary Borrower is a Qualifying
Foreign Subsidiary.

 

“Raw Materials” means items or materials used or consumed in the manufacturing
of goods to be sold by the applicable Loan Party in the ordinary course of
business.

 

“Recovery Rate” means, with respect to any Class of Eligible Inventory, (a) the
estimated net recovery of all Eligible Inventory of the Loan Parties of such
Class of Eligible Inventory stated in dollars as determined on a net orderly
liquidation basis by the most recent analysis conducted by outside inventory
consultants/appraisers retained or approved by the Consenting Agents and
disclosed to the Parent Borrower divided by (b) the Inventory Value of all
Eligible Inventory of the Loan Parties of such Class of Eligible Inventory, as
of the date of such most recent analysis.

 

“Reduced Availability Amount” means, at any time, 75% of the lesser of (a) the
total amount of the Commitments at such time and (b) the Borrowing Base in
effect at such time.

 

“Reduced Availability Period” means each period commencing on the last day of a
fiscal quarter of the Parent Borrower as of which the Fixed Charge Coverage
Ratio was less than 1.10 to 1.00 and ending on the next date of delivery of
financial statements of the Parent Borrower pursuant to Section 5.01(a) or (b)
and the related certificate of a Financial Officer pursuant to section 5.01(c)
demonstrating that the Fixed Charge Coverage Ratio as of the last day of the
fiscal period to which such financial statements relate is greater than or equal
to 1.10 to 1.00.

 

“Register” has the meaning set forth in Section 10.04.

 

42

--------------------------------------------------------------------------------


 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation Z” shall mean Regulation Z of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment.

 

“Rent Reserve” means, with respect to any location that is not owned by a Loan
Party where any Inventory (to the extent subject to Liens arising by operation
of law or otherwise to secure rent, warehousing fees or similar payment
obligations payable by any Loan Party in respect of such location) is located
and with respect to which no Landlord Lien Waiver or Bailee Letter, as
applicable, is in effect, a reserve equal to three months’ rent, warehousing
fees or similar payment obligations at such location.

 

“Required Canadian Lenders” means, at any time, Canadian Lenders having Canadian
Revolving Exposures and unused Canadian Commitments representing more than 50%
of the sum of the total Canadian Revolving Exposures and unused Canadian
Commitments at such time.

 

“Required Domestic Lenders” means, at any time, Domestic Lenders having Domestic
Revolving Exposures and unused Domestic Commitments representing more than 50%
of the sum of the total Domestic Revolving Exposures and unused Domestic
Commitments at such time.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments

 

43

--------------------------------------------------------------------------------


 

representing more than 50% of the sum of the total Revolving Exposures and
unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the Parent
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
such Equity Interests in the Parent Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Parent
Borrower or any Subsidiary.  For the avoidance of doubt, the receipt by the
Parent Borrower of its Equity Interests in settlement of any claim made by the
Parent Borrower pursuant to the Uniplast Purchase Agreement as in effect on
June 15, 2001, shall not be a Restricted Payment.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the Domestic Revolving Exposure of such Lender and the Canadian Revolving
Exposure of such Lender at such time.

 

“Revolving Loan” means a Domestic Revolving Loan or a Canadian Revolving Loan.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

 

“SEC” means the Securities and Exchange Commission.

 

“Second-Priority Collateral” shall have the meaning assigned to the term “2004
Notes First Lien Collateral” in the Intercreditor Agreement.

 

“Secured Obligations Reserve” means, at any time, the sum of (a) the
Mark-to-Market Value of the Secured Swap Obligations of the Loan Parties that
constitute Senior Lender Claims (as defined in the Intercreditor Agreement) at
such time and (b) if, at such time, any Cash Management Arrangement is in effect
that could give rise to Cash

 

44

--------------------------------------------------------------------------------


 

Management Obligations that would constitute Senior Lender Claims (as defined in
the Intercreditor Agreement), the greater of (i) $5,000,000 and (ii) the actual
amount of Cash Management Obligations that constitute Senior Lender Claims (as
defined in the Intercreditor Agreement) at such time; provided that the maximum
amount of the Secured Obligations Reserve shall not exceed $8,500,000 at any
time.

 

“Secured Parties” means the “Secured Parties” as defined in the Domestic
Security Agreement.

 

“Secured Swap Obligations” shall have the meaning assigned to the term “Senior
Lender Hedging Obligations” in the Intercreditor Agreement.

 

“Security Agreements” means the Domestic Security Agreement and the Canadian
Security Agreement.

 

“Security Documents” means the Security Agreements, the Pledge Agreements, the
Mortgages and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.12 or 5.13 to secure any of the
Obligations.

 

“Senior First Lien Note Documents” means the Senior First Lien Notes, the Senior
First Lien Note Indenture, the Senior First Lien Security Documents, the
Intercreditor Agreement and all other instruments, agreements and documents
evidencing, guaranteeing or otherwise governing the terms of the Senior First
Lien Notes.

 

“Senior First Lien Note Indenture” means the indenture dated as of February 17,
2004, pursuant to which the Senior First Lien Notes are issued.

 

“Senior First Lien Notes” means the senior secured discount notes to be issued
by the Parent Borrower on or prior to the Effective Date and the Indebtedness to
be represented thereby.

 

“Senior First Lien Note Trustee” means the trustee under the Senior First Lien
Note Indenture, or any successor thereto.

 

“Senior First Lien Security Documents” means any and all security agreements,
pledge agreements, mortgages

 

45

--------------------------------------------------------------------------------


 

and other agreements and documents pursuant to which any Liens are granted to
secure any Indebtedness or other obligations in respect of the Senior First Lien
Notes.

 

“Senior Second Lien Note Documents” means the Senior Second Lien Notes, the
Senior Second Lien Note Indenture, the Senior Second Lien Security Documents,
the Intercreditor Agreement and all other instruments, agreements and documents
evidencing, guaranteeing or otherwise governing the terms of the Senior Second
Lien Notes.

 

“Senior Second Lien Note Indenture” means the indenture dated as of May 30,
2003, between the Parent Borrower and Wilmington Trust Company, as trustee,
pursuant to which the Senior Second Lien Notes were issued.

 

“Senior Second Lien Notes” means the $250,000,000 aggregate principal amount of
11 1/8% senior secured notes due 2009 of the Parent Borrower outstanding on the
Effective Date.

 

“Senior Second Lien Note Trustee” means the trustee under the Senior Second Lien
Note Indenture, or any successor thereto.

 

“Senior Second Lien Security Documents” means any and all security agreements,
pledge agreements, mortgages and other agreements and documents pursuant to
which any Liens are granted to secure any Indebtedness or other obligations in
respect of the Senior Second Lien Notes.

 

“Senior Subordinated Note Documents” means the Senior Subordinated Notes, the
Senior Subordinated Note Indenture and all other instruments, agreements and
documents evidencing, guaranteeing or otherwise governing the terms of the
Senior Subordinated Notes.

 

“Senior Subordinated Note Indenture” means the indenture dated as of May 31,
2000, between the Parent Borrower and The Bank of New York, as trustee, pursuant
to which the Senior Subordinated Notes were issued.

 

“Senior Subordinated Notes” means the $312,000,000 aggregate principal amount of
13% senior subordinated notes due 2010 of the Parent Borrower outstanding on the
Effective Date.

 

46

--------------------------------------------------------------------------------


 

“Sponsor” means J.P. Morgan Partners, LLC.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Stockholders Agreement” means the Stockholders Agreement dated as of May 31,
2000, among Huntsman Packaging Corporation, a Utah corporation, and the
stockholders party thereto.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Parent Borrower.

 

“Subsidiary Loan Party” means any Subsidiary of the Parent Borrower; provided
that (a) Pliant Investment Inc., a Utah corporation, shall not be a Subsidiary
Loan

 

47

--------------------------------------------------------------------------------


 

Party and (b) a Foreign Subsidiary shall not be a Subsidiary Loan Party unless
such Foreign Subsidiary is a Qualifying Foreign Subsidiary.

 

“Swap Agreement” means any agreement with respect to any swap, spot, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Parent Borrower or the Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means Credit Suisse First Boston, in its capacity as lender
of Swingline Loans hereunder.

 

“Swingline Loan” has the meaning set forth in Section 2.04.

 

“Syndication Agent” means JPMorgan Chase Bank, in its capacity as syndication
agent for the Lenders.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

 

“Transactions” means (a) the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder, (b) the execution, delivery and performance by each Loan Party of the
Senior First Lien Note Documents to which it is to be a party, the issuance of
the Senior First Lien Notes and the use of the proceeds thereof, (c) the
termination of the Existing Credit Agreement, and the payment in full of all
loans, interest

 

48

--------------------------------------------------------------------------------


 

and other amounts accrued or owing thereunder (other than in respect of the
Existing Letters of Credit, which will be fully cash collateralized on or prior
to the Effective Date) and (d) the payment of the Transaction Costs.

 

“Transaction Costs” means the fees and expenses incurred by, or required to be
reimbursed or paid by, the Parent Borrower and the Subsidiaries in connection
with the Transactions.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act)
Act of 2001.

 

“US Lending Office” means, as to any Canadian Lender, the applicable branch,
office or Affiliate of such Canadian Lender designated by such Canadian Lender
to make Canadian Revolving Loans to the Parent Borrower or any Domestic
Subsidiary Borrower.

 

“Warrants” means the warrants of the Parent Borrower to acquire common stock of
the Parent Borrower issued as units with the Senior Subordinated Notes.

 

“Weekly Reporting Period” means the period commencing upon the date of any
Weekly Reporting Trigger Event and terminating upon the date of the first Weekly
Reporting Termination Event following such Weekly Reporting Trigger Event.

 

“Weekly Reporting Termination Event” means the last Business Day in any period
of five consecutive Business Days on which the total Revolving Exposures at all
times during each Business Day is less than 80% of the lesser of (a) the total
amount of the Commitments at the end of such Business Day and (b) the Borrowing
Base in effect at the end of such Business Day.

 

“Weekly Reporting Trigger Event” means the last Business Day in any period of
five consecutive Business Days on which the total Revolving Exposures at any
time

 

49

--------------------------------------------------------------------------------


 

during each Business Day is equal to or greater than 80% of the lesser of
(a) the total amount of the Commitments at the end of such Business Day and
(b) the Borrowing Base in effect at the end of such Business Day.

 

“Wholly Owned Subsidiary” means a Subsidiary of which securities (except for
directors’ qualifying shares or other de minimus shares) or other ownership
interests representing 100% of the equity are at the time owned, directly or
indirectly, by the Parent Borrower.

 

“Withdrawal Liability” means liability of the Parent Borrower or any ERISA
Affiliate to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan, as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Work in Process” means items that require additional processing or
manufacturing to be sold to customers (other than customers that are Affiliates
of any Loan Party) by a Loan Party in the ordinary course of its business, other
than Raw Materials.

 


SECTION 1.02.  CLASSIFICATION OF LOANS AND BORROWINGS.  FOR PURPOSES OF THIS
AGREEMENT, LOANS MAY BE CLASSIFIED AND REFERRED TO BY CLASS (E.G., A “REVOLVING
LOAN”) OR BY TYPE (E.G., A “EURODOLLAR LOAN”) OR BY CLASS AND TYPE (E.G., A
“EURODOLLAR REVOLVING LOAN”).  BORROWINGS ALSO MAY BE CLASSIFIED AND REFERRED TO
BY CLASS (E.G., A “REVOLVING BORROWING”) OR BY TYPE (E.G., A “EURODOLLAR
BORROWING”) OR BY CLASS AND TYPE (E.G., A “EURODOLLAR REVOLVING BORROWING”).


 


SECTION 1.03.  TERMS GENERALLY.  THE DEFINITIONS OF TERMS HEREIN SHALL APPLY
EQUALLY TO THE SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE
CONTEXT MAY REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE AND NEUTER FORMS.  THE WORDS “INCLUDE”, “INCLUDES” AND “INCLUDING”
SHALL BE DEEMED TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION”.  THE WORD
“WILL” SHALL BE CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD
“SHALL”.  UNLESS THE CONTEXT REQUIRES OTHERWISE (A) ANY DEFINITION OF OR
REFERENCE TO ANY AGREEMENT, INSTRUMENT OR OTHER DOCUMENT HEREIN SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN),
(B) ANY


 


50

--------------------------------------------------------------------------------



 


REFERENCE HEREIN TO ANY PERSON SHALL BE CONSTRUED TO INCLUDE SUCH PERSON’S
SUCCESSORS AND ASSIGNS, (C) THE WORDS “HEREIN”, “HEREOF” AND “HEREUNDER”, AND
WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS AGREEMENT IN ITS
ENTIRETY AND NOT TO ANY PARTICULAR PROVISION HEREOF, (D) ALL REFERENCES HEREIN
TO ARTICLES, SECTIONS, EXHIBITS AND SCHEDULES SHALL BE CONSTRUED TO REFER TO
ARTICLES AND SECTIONS OF, AND EXHIBITS AND SCHEDULES TO, THIS AGREEMENT AND
(E) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED TO HAVE THE SAME MEANING
AND EFFECT AND TO REFER TO ANY AND ALL TANGIBLE AND INTANGIBLE ASSETS AND
PROPERTIES, INCLUDING CASH, SECURITIES, ACCOUNTS AND CONTRACT RIGHTS.


 


SECTION 1.04.  ACCOUNTING TERMS; GAAP.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN, ALL TERMS OF AN ACCOUNTING OR FINANCIAL NATURE SHALL BE CONSTRUED IN
ACCORDANCE WITH GAAP, AS IN EFFECT FROM TIME TO TIME; PROVIDED THAT, IF THE
PARENT BORROWER NOTIFIES THE ADMINISTRATIVE AGENT THAT THE PARENT BORROWER
REQUESTS AN AMENDMENT TO ANY PROVISION HEREOF TO ELIMINATE THE EFFECT OF ANY
CHANGE OCCURRING AFTER THE DATE HEREOF IN GAAP OR IN THE APPLICATION THEREOF ON
THE OPERATION OF SUCH PROVISION (OR IF THE ADMINISTRATIVE AGENT NOTIFIES THE
PARENT BORROWER THAT THE REQUIRED LENDERS REQUEST AN AMENDMENT TO ANY PROVISION
HEREOF FOR SUCH PURPOSE), REGARDLESS OF WHETHER ANY SUCH NOTICE IS GIVEN BEFORE
OR AFTER SUCH CHANGE IN GAAP OR IN THE APPLICATION THEREOF, THEN SUCH PROVISION
SHALL BE INTERPRETED ON THE BASIS OF GAAP AS IN EFFECT AND APPLIED IMMEDIATELY
BEFORE SUCH CHANGE SHALL HAVE BECOME EFFECTIVE UNTIL SUCH NOTICE SHALL HAVE BEEN
WITHDRAWN OR SUCH PROVISION AMENDED IN ACCORDANCE HEREWITH.

 

ARTICLE II

 


THE CREDITS

 


SECTION 2.01.  COMMITMENTS; LOANS OUTSTANDING ON EFFECTIVE DATE.  (A)  SUBJECT
TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH DOMESTIC LENDER AGREES TO
MAKE LOANS IN DOLLARS TO THE PARENT BORROWER AND THE DOMESTIC SUBSIDIARY
BORROWERS FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD IN AN
AGGREGATE PRINCIPAL AMOUNT THAT WILL NOT RESULT IN (I) SUCH LENDER’S DOMESTIC
REVOLVING EXPOSURE EXCEEDING SUCH LENDER’S DOMESTIC COMMITMENT (AFTER GIVING
EFFECT TO THE APPLICATION OF ANY PROCEEDS BEING APPLIED CONTEMPORANEOUSLY WITH
THE ADVANCE OF SUCH DOMESTIC REVOLVING LOANS), (II) THE TOTAL DOMESTIC REVOLVING
EXPOSURES’ EXCEEDING THE TOTAL AMOUNT OF THE DOMESTIC


 


51

--------------------------------------------------------------------------------



 


COMMITMENTS, (III) THE TOTAL REVOLVING EXPOSURES’ EXCEEDING THE LESSER OF
(A) THE TOTAL AMOUNT OF THE COMMITMENTS AND (B) THE BORROWING BASE THEN IN
EFFECT, (IV) AT ANY TIME DURING THE AVAILABILITY CAP PERIOD, THE TOTAL REVOLVING
EXPOSURES’ EXCEEDING $45,000,000 AND (V) AT ANY TIME DURING A REDUCED
AVAILABILITY PERIOD, THE TOTAL REVOLVING EXPOSURES’ EXCEEDING THE REDUCED
AVAILABILITY AMOUNT AT SUCH TIME.


 


(B)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH CANADIAN LENDER
AGREES TO MAKE LOANS IN DOLLARS FROM ITS US LENDING OFFICE TO THE PARENT
BORROWER AND THE DOMESTIC SUBSIDIARY BORROWERS AND FROM ITS CANADIAN LENDING
OFFICE TO THE CANADIAN SUBSIDIARY BORROWER, IN EACH CASE FROM TIME TO TIME
DURING THE REVOLVING AVAILABILITY PERIOD IN AN AGGREGATE PRINCIPAL AMOUNT THAT
WILL NOT RESULT IN (I) SUCH LENDER’S CANADIAN REVOLVING EXPOSURE EXCEEDING SUCH
LENDER’S CANADIAN COMMITMENT (AFTER GIVING EFFECT TO THE APPLICATION OF ANY
PROCEEDS BEING APPLIED CONTEMPORANEOUSLY WITH THE ADVANCE OF SUCH CANADIAN
REVOLVING LOANS), (II) THE TOTAL CANADIAN REVOLVING EXPOSURES’ EXCEEDING THE
TOTAL AMOUNT OF THE CANADIAN COMMITMENTS, (III) THE TOTAL REVOLVING EXPOSURES’
EXCEEDING THE LESSER OF (A) THE TOTAL AMOUNT OF THE COMMITMENTS AND (B) THE
BORROWING BASE THEN IN EFFECT, (IV) AT ANY TIME DURING THE AVAILABILITY CAP
PERIOD, THE TOTAL REVOLVING EXPOSURES’ EXCEEDING $45,000,000 AND (V) AT ANY TIME
DURING A REDUCED AVAILABILITY PERIOD, THE TOTAL REVOLVING EXPOSURES’ EXCEEDING
THE REDUCED AVAILABILITY AMOUNT AT SUCH TIME.


 


(C)  NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, NO LENDER SHALL
MAKE ANY LOAN TO ANY DOMESTIC SUBSIDIARY BORROWER UNLESS (I) IMMEDIATELY AFTER
GIVING EFFECT TO SUCH LOAN (AFTER GIVING EFFECT TO THE APPLICATION OF ANY
PROCEEDS BEING APPLIED CONTEMPORANEOUSLY WITH THE ADVANCE OF SUCH LOAN), THE
AGGREGATE AMOUNT OF LOANS MADE TO ALL DOMESTIC SUBSIDIARY BORROWERS DOES NOT
EXCEED $9,400,000 AND (II) SUCH LOAN CONSTITUTES “PERMITTED DEBT” UNDER
SECTION 4.03(B)(IV) OF EACH OF THE SENIOR SECOND LIEN NOTES INDENTURE AND THE
SENIOR SUBORDINATED NOTES INDENTURE.


 


(D)  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE PARENT BORROWER, THE DOMESTIC SUBSIDIARY BORROWERS AND THE
CANADIAN BORROWER MAY BORROW, PREPAY AND REBORROW REVOLVING LOANS DURING THE
REVOLVING AVAILABILITY PERIOD.


 


52

--------------------------------------------------------------------------------



 


SECTION 2.02.  LOANS AND BORROWINGS.  (A)  EACH DOMESTIC REVOLVING LOAN SHALL BE
MADE AS PART OF A BORROWING CONSISTING OF DOMESTIC REVOLVING LOANS OF THE SAME
TYPE MADE BY THE DOMESTIC LENDERS (OR THEIR AFFILIATES AS PROVIDED IN
PARAGRAPH (B) BELOW) RATABLY IN ACCORDANCE WITH THEIR RESPECTIVE DOMESTIC
COMMITMENTS.  EACH CANADIAN REVOLVING LOAN SHALL BE MADE AS PART OF A BORROWING
CONSISTING OF CANADIAN REVOLVING LOANS OF THE SAME TYPE MADE BY THE CANADIAN
LENDERS (OR THEIR AFFILIATES AS PROVIDED IN PARAGRAPH (B) BELOW) RATABLY IN
ACCORDANCE WITH THEIR RESPECTIVE CANADIAN COMMITMENTS.  THE FAILURE OF ANY
LENDER TO MAKE ANY LOAN REQUIRED TO BE MADE BY IT SHALL NOT RELIEVE ANY OTHER
LENDER OF ITS OBLIGATIONS HEREUNDER; PROVIDED THAT THE COMMITMENTS OF THE
LENDERS ARE SEVERAL AND NO LENDER SHALL BE RESPONSIBLE FOR ANY OTHER LENDER’S
FAILURE TO MAKE LOANS AS REQUIRED.


 


(B)  SUBJECT TO SECTION 2.13, EACH REVOLVING BORROWING SHALL BE COMPRISED
ENTIRELY OF ABR LOANS OR EURODOLLAR LOANS AS THE PARENT BORROWER MAY REQUEST IN
ACCORDANCE HEREWITH.  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN.  EACH LENDER AT
ITS OPTION MAY MAKE ANY CANADIAN REVOLVING LOAN OR ANY EURODOLLAR LOAN BY
CAUSING ANY BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT
ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF ANY BORROWER TO
REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND SHALL NOT
RESULT IN ANY INCREASED COSTS UNDER SECTION 2.14 OR ANY OBLIGATION BY ANY
BORROWER TO MAKE ANY PAYMENT UNDER SECTION 2.16 IN EXCESS OF THE AMOUNTS, IF
ANY, THAT SUCH LENDER WOULD BE ENTITLED TO CLAIM UNDER SECTION 2.14 OR 2.16, AS
APPLICABLE, WITHOUT GIVING EFFECT TO SUCH CHANGE IN LENDING OFFICE.


 


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY EURODOLLAR BORROWING,
SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $5,000,000.  AT THE TIME THAT EACH ABR REVOLVING
BORROWING IS MADE, SUCH BORROWING SHALL BE IN AN AGGREGATE AMOUNT THAT IS AN
INTEGRAL MULTIPLE OF $500,000 AND NOT LESS THAN $1,000,000; PROVIDED THAT AN ABR
REVOLVING BORROWING OF ANY CLASS MAY BE IN AN AGGREGATE AMOUNT THAT IS EQUAL TO
THE ENTIRE UNUSED BALANCE OF THE TOTAL AMOUNT OF THE COMMITMENTS OF SUCH CLASS
OR THAT IS EQUAL TO THE AMOUNT REQUIRED TO FINANCE THE REIMBURSEMENT OF AN
LC DISBURSEMENT AS CONTEMPLATED BY SECTION 2.05(E).  EACH SWINGLINE LOAN SHALL
BE IN AN AMOUNT THAT IS AN


 


53

--------------------------------------------------------------------------------



 


INTEGRAL MULTIPLE OF $100,000 AND NOT LESS THAN $500,000.  BORROWINGS OF MORE
THAN ONE TYPE AND CLASS MAY BE OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE
SHALL NOT AT ANY TIME BE MORE THAN A TOTAL OF EIGHT EURODOLLAR BORROWINGS
OUTSTANDING.


 


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, NO BORROWER SHALL BE
ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF THE
INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE MATURITY
DATE.


 


SECTION 2.03.  REQUESTS FOR BORROWINGS.  TO REQUEST A REVOLVING BORROWING, THE
PARENT BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT (ON BEHALF OF ITSELF OR
ANOTHER BORROWER) OF SUCH REQUEST BY TELEPHONE (A) IN THE CASE OF A EURODOLLAR
BORROWING, NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, THREE BUSINESS DAYS
BEFORE THE DATE OF THE PROPOSED BORROWING OR (B) IN THE CASE OF AN ABR
BORROWING, NOT LATER THAN 1:00 P.M., NEW YORK CITY TIME, ONE BUSINESS DAY BEFORE
THE DATE OF THE PROPOSED BORROWING; PROVIDED THAT ANY SUCH NOTICE OF AN ABR
REVOLVING BORROWING TO FINANCE THE REIMBURSEMENT OF AN LC DISBURSEMENT AS
CONTEMPLATED BY SECTION 2.05(E) MAY BE GIVEN NOT LATER THAN 10:00 A.M., NEW YORK
CITY TIME, ON THE DATE OF THE PROPOSED BORROWING.  EACH SUCH TELEPHONIC
BORROWING REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND
DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN BORROWING REQUEST
IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND SIGNED BY THE PARENT BORROWER
(ON BEHALF OF ITSELF OR ANOTHER BORROWER).  EACH SUCH TELEPHONIC AND WRITTEN
BORROWING REQUEST SHALL SPECIFY THE FOLLOWING INFORMATION IN COMPLIANCE WITH
SECTION 2.02:


 

(I) WHETHER THE PARENT BORROWER IS REQUESTING SUCH BORROWING ON BEHALF OF ITSELF
OR FOR ANOTHER BORROWER (AND, IF ON BEHALF OF ANOTHER BORROWER, THE IDENTITY OF
SUCH BORROWER);

 

(II) WHETHER THE REQUESTED BORROWING IS A DOMESTIC REVOLVING BORROWING OR A
CANADIAN REVOLVING BORROWING;

 

(III) THE AGGREGATE AMOUNT OF SUCH BORROWING;

 

(IV) THE DATE OF SUCH BORROWING, WHICH SHALL BE A BUSINESS DAY;

 

54

--------------------------------------------------------------------------------

(V) WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR BORROWING;

 

(VI) IN THE CASE OF A EURODOLLAR BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”; AND

 

(VII) THE LOCATION AND NUMBER OF THE RELEVANT BORROWER’S ACCOUNT TO WHICH FUNDS
ARE TO BE DISBURSED, WHICH SHALL COMPLY WITH THE REQUIREMENTS OF SECTION 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Parent
Borrower shall be deemed to have selected (on behalf of itself or the applicable
Borrower) an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request with respect to a Borrowing of any Class in
accordance with this Section, the Administrative Agent shall advise each Lender
with respect to such Class of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 


SECTION 2.04.  SWINGLINE LOANS.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH HEREIN, THE SWINGLINE LENDER AGREES TO MAKE LOANS (“SWINGLINE LOANS”) TO
THE PARENT BORROWER FROM TIME TO TIME DURING THE REVOLVING AVAILABILITY PERIOD,
IN AN AGGREGATE PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN
(I) THE AGGREGATE PRINCIPAL AMOUNT OF OUTSTANDING SWINGLINE LOANS EXCEEDING
$5,000,000, (II) THE TOTAL DOMESTIC REVOLVING EXPOSURES’ EXCEEDING THE TOTAL
AMOUNT OF THE DOMESTIC COMMITMENTS, (III) THE TOTAL REVOLVING EXPOSURES’
EXCEEDING THE LESSER OF (A) THE TOTAL AMOUNT OF THE COMMITMENTS AND (B) THE
BORROWING BASE THEN IN EFFECT, (IV) AT ANY TIME DURING THE AVAILABILITY CAP
PERIOD, THE TOTAL REVOLVING EXPOSURES’ EXCEEDING $45,000,000 AND (V) AT ANY TIME
DURING A REDUCED AVAILABILITY PERIOD, THE TOTAL REVOLVING EXPOSURES’ EXCEEDING
THE REDUCED AVAILABILITY AMOUNT AT SUCH TIME; PROVIDED THAT THE SWINGLINE LENDER
SHALL NOT BE REQUIRED TO MAKE A SWINGLINE LOAN TO REFINANCE AN OUTSTANDING
SWINGLINE LOAN.  WITHIN THE FOREGOING LIMITS AND SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE PARENT BORROWER MAY BORROW, PREPAY AND REBORROW
SWINGLINE LOANS.


 


55

--------------------------------------------------------------------------------



 


(B)  TO REQUEST A SWINGLINE LOAN, THE PARENT BORROWER SHALL NOTIFY THE
ADMINISTRATIVE AGENT OF SUCH REQUEST BY TELEPHONE (CONFIRMED BY TELECOPY), NOT
LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DAY OF A PROPOSED SWINGLINE
LOAN.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE REQUESTED
DATE (WHICH SHALL BE A BUSINESS DAY), THE AMOUNT OF THE REQUESTED SWINGLINE LOAN
AND THE WIRE TRANSFER INSTRUCTIONS FOR THE ACCOUNT OF THE PARENT BORROWER TO
WHICH THE PROCEEDS OF SUCH SWINGLINE LOAN SHOULD BE TRANSFERRED.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY ADVISE THE SWINGLINE LENDER OF ANY SUCH
NOTICE RECEIVED FROM THE PARENT BORROWER.  THE SWINGLINE LENDER SHALL MAKE EACH
SWINGLINE LOAN AVAILABLE TO THE PARENT BORROWER BY WIRE TRANSFER TO THE ACCOUNT
SPECIFIED BY THE PARENT BORROWER IN THE REQUEST FOR SUCH SWINGLINE LOAN (OR, IN
THE CASE OF A SWINGLINE LOAN MADE TO FINANCE THE REIMBURSEMENT OF AN
LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(E), BY REMITTANCE TO THE ISSUING
BANK) BY 2:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH SWINGLINE
LOAN.


 


(C)  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE ADMINISTRATIVE
AGENT NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE
THE DOMESTIC LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A
PORTION OF THE SWINGLINE LOANS OUTSTANDING.  SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH DOMESTIC LENDERS WILL PARTICIPATE. 
PROMPTLY UPON RECEIPT OF SUCH NOTICE, THE ADMINISTRATIVE AGENT WILL GIVE NOTICE
THEREOF TO EACH DOMESTIC LENDER, SPECIFYING IN SUCH NOTICE SUCH DOMESTIC
LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS.  EACH DOMESTIC
LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY AGREES, UPON RECEIPT OF NOTICE AS
PROVIDED ABOVE, TO PAY TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
SWINGLINE LENDER, SUCH DOMESTIC LENDER’S APPLICABLE PERCENTAGE OF SUCH SWINGLINE
LOAN OR LOANS.  EACH DOMESTIC LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION
TO ACQUIRE PARTICIPATIONS IN SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE
WHATSOEVER, INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION
OR TERMINATION OF THE DOMESTIC COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE
MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.  EACH
DOMESTIC LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER THIS PARAGRAPH BY MAKING
A WIRE TRANSFER TO THE ADMINISTRATIVE AGENT FOR THE


 


56

--------------------------------------------------------------------------------



 


BENEFIT OF THE SWINGLINE LENDER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME
MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT TO DOMESTIC REVOLVING LOANS MADE
BY SUCH DOMESTIC LENDER (AND SECTION 2.06 SHALL APPLY, MUTATIS MUTANDIS, TO THE
PAYMENT OBLIGATIONS OF THE DOMESTIC LENDERS), AND THE ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO THE SWINGLINE LENDER THE AMOUNTS SO RECEIVED BY IT FROM THE
LENDERS.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE PARENT BORROWER OF ANY
PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH, AND
THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE
ADMINISTRATIVE AGENT AND NOT TO THE SWINGLINE LENDER.  ANY AMOUNTS RECEIVED BY
THE SWINGLINE LENDER FROM THE PARENT BORROWER (OR OTHER PARTY ON BEHALF OF THE
PARENT BORROWER) IN RESPECT OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE
LENDER OF THE PROCEEDS OF A SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY
REMITTED TO THE ADMINISTRATIVE AGENT; ANY SUCH AMOUNTS RECEIVED BY THE
ADMINISTRATIVE AGENT SHALL BE PROMPTLY REMITTED BY THE ADMINISTRATIVE AGENT TO
THE DOMESTIC LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS
PARAGRAPH AND TO THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR.  THE
PURCHASE OF PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL
NOT RELIEVE THE PARENT BORROWER OF ANY DEFAULT IN THE PAYMENT THEREOF.


 


SECTION 2.05.  LETTERS OF CREDIT.  (A)  GENERAL.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, THE PARENT BORROWER MAY REQUEST THE ISSUANCE OF
LETTERS OF CREDIT FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ANY OTHER LOAN PARTY
(PROVIDED THAT THE PARENT BORROWER SHALL BE A CO-APPLICANT WITH RESPECT TO EACH
LETTER OF CREDIT ISSUED FOR THE ACCOUNT OF OR IN FAVOR OF SUCH OTHER LOAN PARTY,
AND THE ISSUANCE OF ANY SUCH LETTER OF CREDIT SHALL CONSTITUTE A GUARANTEE BY
THE PARENT BORROWER OF INDEBTEDNESS OF SUCH LOAN PARTY PURSUANT TO
SECTION 6.05(E)), IN A FORM REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT
AND THE ISSUING BANK, AT ANY TIME AND FROM TIME TO TIME DURING THE LC
AVAILABILITY PERIOD.  ALL LETTERS OF CREDIT SHALL BE DENOMINATED IN U.S.
DOLLARS.  IN THE EVENT OF ANY INCONSISTENCY BETWEEN THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE TERMS AND CONDITIONS OF ANY FORM OF LETTER OF CREDIT
APPLICATION OR OTHER AGREEMENT SUBMITTED BY THE PARENT BORROWER TO, OR ENTERED
INTO BY THE PARENT BORROWER WITH, THE ISSUING BANK RELATING TO ANY LETTER OF
CREDIT, THE TERMS AND CONDITIONS OF THIS AGREEMENT SHALL CONTROL.


 


57

--------------------------------------------------------------------------------



 


(B)  NOTICE OF ISSUANCE, AMENDMENT, RENEWAL, EXTENSION; CERTAIN CONDITIONS.  TO
REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR THE AMENDMENT, RENEWAL OR
EXTENSION OF AN OUTSTANDING LETTER OF CREDIT), THE PARENT BORROWER SHALL HAND
DELIVER OR TELECOPY (OR TRANSMIT BY ELECTRONIC COMMUNICATION, IF ARRANGEMENTS
FOR DOING SO HAVE BEEN APPROVED BY THE ISSUING BANK) TO THE ISSUING BANK AND THE
ADMINISTRATIVE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE OF ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE OF A LETTER OF
CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED, RENEWED OR EXTENDED,
AND SPECIFYING THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION (WHICH
SHALL BE A BUSINESS DAY), THE DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE
(WHICH SHALL COMPLY WITH PARAGRAPH (C) OF THIS SECTION), THE AMOUNT OF SUCH
LETTER OF CREDIT, THE NAME AND ADDRESS OF THE BENEFICIARY THEREOF AND SUCH OTHER
INFORMATION AS SHALL BE NECESSARY TO PREPARE, AMEND, RENEW OR EXTEND SUCH LETTER
OF CREDIT.  IF REQUESTED BY THE ISSUING BANK, THE PARENT BORROWER ALSO SHALL
SUBMIT A LETTER OF CREDIT APPLICATION ON THE ISSUING BANK’S STANDARD FORM IN
CONNECTION WITH ANY REQUEST FOR A LETTER OF CREDIT.  A LETTER OF CREDIT SHALL BE
ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF (AND UPON ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE PARENT BORROWER SHALL BE
DEEMED TO REPRESENT AND WARRANT THAT), AFTER GIVING EFFECT TO SUCH ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION (I) THE LC EXPOSURE SHALL NOT EXCEED
$15,000,000, (II) THE TOTAL DOMESTIC REVOLVING EXPOSURES SHALL NOT EXCEED THE
TOTAL AMOUNT OF THE DOMESTIC COMMITMENTS AND (III) THE TOTAL REVOLVING EXPOSURES
SHALL NOT EXCEED (A) THE LESSER OF THE TOTAL AMOUNT OF THE COMMITMENTS AND THE
BORROWING BASE THEN IN EFFECT, (B) AT ANY TIME DURING THE AVAILABILITY CAP
PERIOD, $45,000,000 OR (C) AT ANY TIME DURING A REDUCED AVAILABILITY PERIOD, THE
REDUCED AVAILABILITY AMOUNT AT SUCH TIME.


 


(C)  EXPIRATION DATE.  EACH LETTER OF CREDIT SHALL EXPIRE AT OR PRIOR TO THE
CLOSE OF BUSINESS ON THE EARLIER OF (I) THE DATE ONE YEAR AFTER THE DATE OF THE
ISSUANCE OF SUCH LETTER OF CREDIT (OR, IN THE CASE OF ANY RENEWAL OR EXTENSION
THEREOF, ONE YEAR AFTER SUCH RENEWAL OR EXTENSION) AND (II) THE DATE THAT IS
FIVE BUSINESS DAYS PRIOR TO THE MATURITY DATE.


 


(D)  PARTICIPATIONS.  BY THE ISSUANCE OF A LETTER OF CREDIT (OR AN AMENDMENT TO
A LETTER OF CREDIT INCREASING


 


58

--------------------------------------------------------------------------------



 


THE AMOUNT THEREOF) AND WITHOUT ANY FURTHER ACTION ON THE PART OF THE ISSUING
BANK OR THE LENDERS, THE ISSUING BANK HEREBY GRANTS TO EACH DOMESTIC LENDER, AND
EACH DOMESTIC LENDER HEREBY ACQUIRES FROM THE ISSUING BANK, A PARTICIPATION IN
SUCH LETTER OF CREDIT EQUAL TO SUCH DOMESTIC LENDER’S APPLICABLE PERCENTAGE OF
THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF CREDIT.  IN
CONSIDERATION AND IN FURTHERANCE OF THE FOREGOING, EACH DOMESTIC LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, FOR
THE ACCOUNT OF THE ISSUING BANK, SUCH DOMESTIC LENDER’S APPLICABLE PERCENTAGE OF
EACH LC DISBURSEMENT MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE PARENT
BORROWER ON THE DATE DUE AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION, OR OF ANY
REIMBURSEMENT PAYMENT REQUIRED TO BE REFUNDED TO THE PARENT BORROWER FOR ANY
REASON.  EACH DOMESTIC LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO
ACQUIRE PARTICIPATIONS PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF
CREDIT IS ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY
CIRCUMSTANCE WHATSOEVER, INCLUDING ANY AMENDMENT, RENEWAL OR EXTENSION OF ANY
LETTER OF CREDIT OR THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR REDUCTION OR
TERMINATION OF THE COMMITMENTS, AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT
ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION WHATSOEVER.


 


(E)  REIMBURSEMENT.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT IN
RESPECT OF A LETTER OF CREDIT, THE PARENT BORROWER SHALL REIMBURSE SUCH
LC DISBURSEMENT BY PAYING TO THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO SUCH
LC DISBURSEMENT NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE DATE THAT
SUCH LC DISBURSEMENT IS MADE, IF THE PARENT BORROWER SHALL HAVE RECEIVED NOTICE
OF SUCH LC DISBURSEMENT PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON SUCH DATE,
OR, IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE PARENT BORROWER PRIOR TO SUCH
TIME ON SUCH DATE, THEN NOT LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON
(I) THE BUSINESS DAY THAT THE PARENT BORROWER RECEIVES SUCH NOTICE, IF SUCH
NOTICE IS RECEIVED PRIOR TO 10:00 A.M., NEW YORK CITY TIME, ON THE DAY OF
RECEIPT, OR (II) THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DAY THAT THE PARENT
BORROWER RECEIVES SUCH NOTICE, IF SUCH NOTICE IS NOT RECEIVED PRIOR TO SUCH TIME
ON THE DAY OF RECEIPT; PROVIDED THAT, IF THE PARENT BORROWER DOES NOT OTHERWISE
ELECT BY NOTICE TO THE ADMINISTRATIVE AGENT TO MAKE SUCH PAYMENT, THE PARENT
BORROWER SHALL BE DEEMED TO HAVE REQUESTED IN ACCORDANCE WITH SECTION 2.03 (BUT
WITHOUT REGARD TO THE MINIMUM


 


59

--------------------------------------------------------------------------------



 


BORROWING AMOUNTS SPECIFIED IN SECTION 2.02) THAT SUCH LC DISBURSEMENT BE
FINANCED WITH AN ABR DOMESTIC REVOLVING BORROWING IN AN AMOUNT EQUAL TO SUCH
LC DISBURSEMENT, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE DOMESTIC LENDERS
THEREOF, THE DOMESTIC LENDERS SHALL (SUBJECT TO THE CONDITIONS TO BORROWING
HEREIN) ADVANCE THEIR RESPECTIVE ABR DOMESTIC REVOLVING LOANS (WHICH SHALL BE
APPLIED TO REIMBURSE SUCH LC DISBURSEMENT) AND, TO THE EXTENT SUCH ABR DOMESTIC
REVOLVING LOANS ARE SO ADVANCED AND APPLIED, THE PARENT BORROWER’S OBLIGATION TO
MAKE SUCH PAYMENT SHALL BE DEEMED DISCHARGED AS OF THE DATE DUE AND REPLACED BY
THE RESULTING ABR DOMESTIC REVOLVING LOANS.  IF AND TO THE EXTENT THAT THE
PARENT BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT IS NOT FULLY DISCHARGED AND
REPLACED BY ABR DOMESTIC REVOLVING LOANS AS AFORESAID (WHETHER AS A RESULT OF
THE FAILURE TO SATISFY ANY CONDITION TO BORROWING OR OTHERWISE) AND IF THE
PARENT BORROWER OTHERWISE FAILS TO MAKE SUCH PAYMENT WHEN DUE, THE
ADMINISTRATIVE AGENT SHALL NOTIFY EACH DOMESTIC LENDER OF THE APPLICABLE
LC DISBURSEMENT, THE PAYMENT THEN DUE FROM THE PARENT BORROWER IN RESPECT
THEREOF AND SUCH DOMESTIC LENDER’S APPLICABLE PERCENTAGE THEREOF.  PROMPTLY
FOLLOWING RECEIPT OF SUCH NOTICE, EACH DOMESTIC LENDER SHALL PAY TO THE
ADMINISTRATIVE AGENT ITS APPLICABLE PERCENTAGE OF THE PAYMENT THEN DUE FROM THE
PARENT BORROWER, IN THE SAME MANNER AS PROVIDED IN SECTION 2.06 WITH RESPECT TO
DOMESTIC LOANS MADE BY SUCH DOMESTIC LENDER (AND SECTION 2.06 SHALL APPLY,
MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS OF THE DOMESTIC LENDERS), AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO THE ISSUING BANK THE AMOUNTS SO
RECEIVED BY IT FROM THE DOMESTIC LENDERS.  PROMPTLY FOLLOWING RECEIPT BY THE
ADMINISTRATIVE AGENT OF ANY PAYMENT FROM THE PARENT BORROWER PURSUANT TO THIS
PARAGRAPH, THE ADMINISTRATIVE AGENT SHALL DISTRIBUTE SUCH PAYMENT TO THE ISSUING
BANK OR, TO THE EXTENT THAT DOMESTIC LENDERS HAVE MADE PAYMENTS PURSUANT TO THIS
PARAGRAPH TO REIMBURSE THE ISSUING BANK, THEN TO SUCH DOMESTIC LENDERS AND THE
ISSUING BANK AS THEIR INTERESTS MAY APPEAR.  ANY PAYMENT MADE BY A DOMESTIC
LENDER PURSUANT TO THIS PARAGRAPH TO REIMBURSE THE ISSUING BANK FOR ANY
LC DISBURSEMENT (OTHER THAN THE FUNDING OF ABR DOMESTIC REVOLVING LOANS AS
CONTEMPLATED ABOVE) SHALL NOT CONSTITUTE A LOAN AND SHALL NOT RELIEVE THE PARENT
BORROWER OF ITS OBLIGATION TO REIMBURSE SUCH LC DISBURSEMENT.


 


(F)  OBLIGATIONS ABSOLUTE.  THE PARENT BORROWER’S OBLIGATION TO REIMBURSE
LC DISBURSEMENTS AS PROVIDED IN PARAGRAPH (E) OF THIS SECTION SHALL BE ABSOLUTE,


 


60

--------------------------------------------------------------------------------



 


UNCONDITIONAL AND IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND
IRRESPECTIVE OF (I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF
CREDIT OR THIS AGREEMENT, OR ANY TERM OR PROVISION THEREIN, (II) ANY DRAFT OR
OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO BE FORGED,
FRAUDULENT OR INVALID IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT, (III) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY
WITH THE TERMS OF SUCH LETTER OF CREDIT OR (IV) ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF, OR
PROVIDE A RIGHT OF SETOFF AGAINST, THE PARENT BORROWER’S OBLIGATIONS HEREUNDER. 
NEITHER THE ADMINISTRATIVE AGENT, THE LENDERS NOR THE ISSUING BANK, NOR ANY OF
THEIR RELATED PARTIES, SHALL HAVE ANY LIABILITY OR RESPONSIBILITY BY REASON OF
OR IN CONNECTION WITH THE ISSUANCE OR TRANSFER OF ANY LETTER OF CREDIT OR ANY
PAYMENT OR FAILURE TO MAKE ANY PAYMENT THEREUNDER (IRRESPECTIVE OF ANY OF THE
CIRCUMSTANCES REFERRED TO IN THE PRECEDING SENTENCE), OR ANY ERROR, OMISSION,
INTERRUPTION, LOSS OR DELAY IN TRANSMISSION OR DELIVERY OF ANY DRAFT, NOTICE OR
OTHER COMMUNICATION UNDER OR RELATING TO ANY LETTER OF CREDIT (INCLUDING ANY
DOCUMENT REQUIRED TO MAKE A DRAWING THEREUNDER), ANY ERROR IN INTERPRETATION OF
TECHNICAL TERMS OR ANY CONSEQUENCE ARISING FROM CAUSES BEYOND THE CONTROL OF THE
ISSUING BANK; PROVIDED THAT NOTHING IN THIS SECTION 2.05 SHALL BE CONSTRUED TO
EXCUSE THE ISSUING BANK FROM LIABILITY TO THE PARENT BORROWER TO THE EXTENT OF
ANY DIRECT DAMAGES (AS OPPOSED TO CONSEQUENTIAL DAMAGES, CLAIMS IN RESPECT OF
WHICH ARE HEREBY WAIVED BY THE PARENT BORROWER TO THE EXTENT PERMITTED BY
APPLICABLE LAW) SUFFERED BY THE PARENT BORROWER THAT ARE CAUSED BY THE ISSUING
BANK’S FAILURE TO EXERCISE CARE WHEN DETERMINING WHETHER DRAFTS AND OTHER
DOCUMENTS PRESENTED UNDER A LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF.  THE
PARTIES HERETO EXPRESSLY AGREE THAT, IN THE ABSENCE OF GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT ON THE PART OF THE ISSUING BANK, THE ISSUING BANK SHALL BE
DEEMED TO HAVE EXERCISED CARE IN EACH SUCH DETERMINATION.  IN FURTHERANCE OF THE
FOREGOING AND WITHOUT LIMITING THE GENERALITY THEREOF, THE PARTIES AGREE THAT,
WITH RESPECT TO DOCUMENTS PRESENTED THAT APPEAR ON THEIR FACE TO BE IN
SUBSTANTIAL COMPLIANCE WITH THE TERMS OF A LETTER OF CREDIT, THE ISSUING BANK
MAY,


 


61

--------------------------------------------------------------------------------



 


IN ITS SOLE DISCRETION, EITHER ACCEPT AND MAKE PAYMENT UPON SUCH DOCUMENTS
WITHOUT RESPONSIBILITY FOR FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR
INFORMATION TO THE CONTRARY, OR REFUSE TO ACCEPT AND MAKE PAYMENT UPON SUCH
DOCUMENTS IF SUCH DOCUMENTS ARE NOT IN STRICT COMPLIANCE WITH THE TERMS OF SUCH
LETTER OF CREDIT.


 


(G)  DISBURSEMENT PROCEDURES.  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS
RECEIPT THEREOF, EXAMINE ALL DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR
PAYMENT UNDER A LETTER OF CREDIT.  THE ISSUING BANK SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT AND THE PARENT BORROWER BY TELEPHONE (CONFIRMED BY
TELECOPY) OF SUCH DEMAND FOR PAYMENT AND WHETHER THE ISSUING BANK HAS MADE OR
WILL MAKE AN LC DISBURSEMENT THEREUNDER; PROVIDED THAT ANY FAILURE TO GIVE OR
DELAY IN GIVING SUCH NOTICE SHALL NOT RELIEVE THE PARENT BORROWER OF ITS
OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE DOMESTIC LENDERS WITH RESPECT
TO ANY SUCH LC DISBURSEMENT.


 


(H)  INTERIM INTEREST.  IF THE ISSUING BANK SHALL MAKE ANY LC DISBURSEMENT,
THEN, UNLESS THE PARENT BORROWER SHALL REIMBURSE SUCH LC DISBURSEMENT IN FULL ON
THE DATE SUCH LC DISBURSEMENT IS MADE, THE UNPAID AMOUNT THEREOF SHALL BEAR
INTEREST, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH LC DISBURSEMENT IS MADE
TO BUT EXCLUDING THE DATE THAT THE PARENT BORROWER REIMBURSES SUCH
LC DISBURSEMENT, AT THE RATE PER ANNUM THEN APPLICABLE TO ABR DOMESTIC REVOLVING
LOANS; PROVIDED THAT, IF THE PARENT BORROWER FAILS TO REIMBURSE SUCH
LC DISBURSEMENT WHEN DUE PURSUANT TO PARAGRAPH (E) OF THIS SECTION, THEN
SECTION 2.12(C) SHALL APPLY.  INTEREST ACCRUED PURSUANT TO THIS PARAGRAPH SHALL
BE FOR THE ACCOUNT OF THE ISSUING BANK, EXCEPT THAT INTEREST ACCRUED ON AND
AFTER THE DATE OF PAYMENT BY ANY DOMESTIC LENDER PURSUANT TO PARAGRAPH (E) OF
THIS SECTION TO REIMBURSE THE ISSUING BANK SHALL BE FOR THE ACCOUNT OF SUCH
LENDER TO THE EXTENT OF SUCH PAYMENT.


 


(I)  REPLACEMENT OF THE ISSUING BANK; ADDITIONAL ISSUING BANKS.  THE ISSUING
BANK MAY BE REPLACED AT ANY TIME BY WRITTEN AGREEMENT AMONG THE PARENT BORROWER,
THE ADMINISTRATIVE AGENT, THE REPLACED ISSUING BANK AND THE SUCCESSOR ISSUING
BANK.  ONE OR MORE DOMESTIC LENDERS MAY BE APPOINTED AS ADDITIONAL ISSUING BANKS
BY WRITTEN AGREEMENT AMONG THE PARENT BORROWER, THE ADMINISTRATIVE AGENT (WHOSE
CONSENT WILL NOT BE UNREASONABLY WITHHELD) AND THE DOMESTIC LENDER THAT IS TO BE
SO APPOINTED.  THE ADMINISTRATIVE AGENT SHALL NOTIFY THE DOMESTIC LENDERS OF


 


62

--------------------------------------------------------------------------------



 


ANY SUCH REPLACEMENT OF THE ISSUING BANK OR ANY SUCH ADDITIONAL ISSUING BANK. 
AT THE TIME ANY SUCH REPLACEMENT SHALL BECOME EFFECTIVE, THE PARENT BORROWER
SHALL PAY ALL UNPAID FEES ACCRUED FOR THE ACCOUNT OF THE REPLACED ISSUING BANK
PURSUANT TO SECTION 2.11(B).  FROM AND AFTER THE EFFECTIVE DATE OF ANY SUCH
REPLACEMENT OR ADDITION, AS APPLICABLE, (I) THE SUCCESSOR OR ADDITIONAL ISSUING
BANK SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE ISSUING BANK UNDER THIS
AGREEMENT WITH RESPECT TO LETTERS OF CREDIT TO BE ISSUED THEREAFTER AND
(II) REFERENCES HEREIN TO THE TERM “ISSUING BANK” SHALL BE DEEMED TO REFER TO
SUCH SUCCESSOR OR SUCH ADDITION OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH
SUCCESSOR OR SUCH ADDITION AND ALL PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL
REQUIRE.  AFTER THE REPLACEMENT OF AN ISSUING BANK HEREUNDER, THE REPLACED
ISSUING BANK SHALL REMAIN A PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE
RIGHTS AND OBLIGATIONS OF AN ISSUING BANK UNDER THIS AGREEMENT WITH RESPECT TO
LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH REPLACEMENT, BUT SHALL NOT BE
REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.  IF AT ANY TIME THERE IS MORE
THAN ONE ISSUING BANK HEREUNDER, THE PARENT BORROWER MAY, IN ITS DISCRETION,
SELECT WHICH ISSUING BANK IS TO ISSUE ANY PARTICULAR LETTER OF CREDIT.


 


(J)  CASH COLLATERALIZATION.  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, ON THE BUSINESS DAY THAT THE PARENT BORROWER RECEIVES NOTICE FROM
THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS (OR, IF THE MATURITY OF THE
LOANS HAS BEEN ACCELERATED, DOMESTIC LENDERS WITH LC EXPOSURE REPRESENTING
GREATER THAN 50% OF THE TOTAL LC EXPOSURE) DEMANDING THE DEPOSIT OF CASH
COLLATERAL PURSUANT TO THIS PARAGRAPH, THE PARENT BORROWER SHALL DEPOSIT IN AN
ACCOUNT WITH THE ADMINISTRATIVE AGENT, IN THE NAME OF THE ADMINISTRATIVE AGENT
AND FOR THE BENEFIT OF THE DOMESTIC LENDERS, AN AMOUNT IN CASH EQUAL TO 105% OF
THE LC EXPOSURE AS OF SUCH DATE PLUS ANY ACCRUED AND UNPAID INTEREST THEREON;
PROVIDED THAT THE OBLIGATION TO DEPOSIT SUCH CASH COLLATERAL SHALL BECOME
EFFECTIVE IMMEDIATELY, AND SUCH DEPOSIT SHALL BECOME IMMEDIATELY DUE AND
PAYABLE, WITHOUT DEMAND OR OTHER NOTICE OF ANY KIND, UPON THE OCCURRENCE OF ANY
EVENT OF DEFAULT WITH RESPECT TO THE PARENT BORROWER DESCRIBED IN CLAUSE (H) OR
(I) OF ARTICLE VII.  THE PARENT BORROWER ALSO SHALL DEPOSIT CASH COLLATERAL
PURSUANT TO THIS PARAGRAPH AS AND TO THE EXTENT REQUIRED BY SECTION 2.10(B), AND
ANY SUCH CASH COLLATERAL SO DEPOSITED AND HELD BY THE ADMINISTRATIVE AGENT
HEREUNDER SHALL CONSTITUTE PART OF THE BORROWING BASE FOR PURPOSES OF


 


63

--------------------------------------------------------------------------------



 


DETERMINING COMPLIANCE WITH SECTION 2.10(B).  EACH SUCH DEPOSIT SHALL BE HELD BY
THE ADMINISTRATIVE AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF THE
OBLIGATIONS OF THE PARENT BORROWER UNDER THIS AGREEMENT.  THE ADMINISTRATIVE
AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL, INCLUDING THE EXCLUSIVE RIGHT
OF WITHDRAWAL, OVER SUCH ACCOUNT.  OTHER THAN ANY INTEREST EARNED ON THE
INVESTMENT OF SUCH DEPOSITS, WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND
SOLE DISCRETION OF THE ADMINISTRATIVE AGENT AND AT THE PARENT BORROWER’S RISK
AND EXPENSE, SUCH DEPOSITS SHALL NOT BEAR INTEREST.  INTEREST OR PROFITS, IF
ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT.  MONEYS IN SUCH
ACCOUNT SHALL BE APPLIED BY THE ADMINISTRATIVE AGENT TO REIMBURSE THE ISSUING
BANK FOR LC DISBURSEMENTS FOR WHICH IT HAS NOT BEEN REIMBURSED AND, TO THE
EXTENT NOT SO APPLIED, SHALL BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT
OBLIGATIONS OF THE PARENT BORROWER FOR THE LC EXPOSURE AT SUCH TIME OR, IF THE
MATURITY OF THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF
DOMESTIC LENDERS WITH LC EXPOSURE REPRESENTING GREATER THAN 50% OF THE TOTAL
LC EXPOSURE), BE APPLIED TO SATISFY OTHER OBLIGATIONS OF THE PARENT BORROWER
UNDER THIS AGREEMENT.  IF THE PARENT BORROWER IS REQUIRED TO PROVIDE AN AMOUNT
OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF AN EVENT OF
DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED
TO THE PARENT BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF DEFAULT
HAVE BEEN CURED OR WAIVED.  IF THE PARENT BORROWER IS REQUIRED TO PROVIDE AN
AMOUNT OF CASH COLLATERAL HEREUNDER PURSUANT TO SECTION 2.10(B), SUCH AMOUNT (TO
THE EXTENT NOT APPLIED AS AFORESAID) SHALL BE RETURNED TO THE PARENT BORROWER AS
AND TO THE EXTENT THAT, AFTER GIVING EFFECT TO SUCH RETURN, THE PARENT BORROWER
WOULD REMAIN IN COMPLIANCE WITH SECTION 2.10(B) AND NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING.


 


SECTION 2.06.  FUNDING OF BORROWINGS.  (A)  EACH LENDER SHALL MAKE EACH LOAN OF
ANY CLASS TO BE MADE BY IT HEREUNDER ON THE PROPOSED DATE THEREOF BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS BY 12:00 NOON, NEW YORK CITY TIME, TO
THE ACCOUNT OF THE ADMINISTRATIVE AGENT MOST RECENTLY DESIGNATED BY IT FOR SUCH
PURPOSE FOR SUCH CLASS BY NOTICE TO THE LENDERS; PROVIDED THAT SWINGLINE LOANS
SHALL BE MADE AS PROVIDED IN SECTION 2.04.  THE ADMINISTRATIVE AGENT WILL MAKE
SUCH LOANS AVAILABLE TO THE APPLICABLE BORROWER BY PROMPTLY TRANSFERRING THE
AMOUNTS SO RECEIVED, IN LIKE FUNDS, TO THE ACCOUNT OF SUCH BORROWER


 


64

--------------------------------------------------------------------------------



 


DESIGNATED BY THE PARENT BORROWER IN THE APPLICABLE BORROWING REQUEST; PROVIDED
THAT ABR DOMESTIC REVOLVING LOANS MADE TO FINANCE THE REIMBURSEMENT OF AN
LC DISBURSEMENT AS PROVIDED IN SECTION 2.05(E) SHALL BE REMITTED BY THE
ADMINISTRATIVE AGENT TO THE ISSUING BANK.


 


(B)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER
PRIOR TO THE PROPOSED DATE OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE
AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH LENDER’S SHARE OF SUCH BORROWING, THE
ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION, ASSUME THAT SUCH LENDER HAS
MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH PARAGRAPH (A) OF THIS
SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO THE
APPLICABLE BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT
IN FACT MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE
ADMINISTRATIVE AGENT, THEN THE APPLICABLE LENDER AND THE APPLICABLE BORROWER
SEVERALLY AGREE TO PAY TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH DAY FROM AND INCLUDING THE
DATE SUCH AMOUNT IS MADE AVAILABLE TO SUCH BORROWER TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT (I) IN THE CASE OF SUCH LENDER, THE
GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY THE
ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK
COMPENSATION OR (II) IN THE CASE OF ANY BORROWER, THE INTEREST RATE APPLICABLE
TO ABR LOANS.  IF SUCH LENDER PAYS SUCH AMOUNT TO THE ADMINISTRATIVE AGENT, THEN
SUCH AMOUNT SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN SUCH BORROWING.


 


SECTION 2.07.  INTEREST ELECTIONS.  (A)  EACH REVOLVING BORROWING INITIALLY
SHALL BE OF THE TYPE SPECIFIED IN THE APPLICABLE BORROWING REQUEST AND, IN THE
CASE OF A EURODOLLAR BORROWING, SHALL HAVE AN INITIAL INTEREST PERIOD AS
SPECIFIED IN SUCH BORROWING REQUEST.  THEREAFTER, THE PARENT BORROWER MAY ELECT
(ON BEHALF OF ITSELF OR ANOTHER BORROWER) TO CONVERT SUCH BORROWING TO A
DIFFERENT TYPE OR TO CONTINUE SUCH BORROWING AND, IN THE CASE OF A EURODOLLAR
BORROWING, MAY ELECT INTEREST PERIODS THEREFOR, ALL AS PROVIDED IN THIS
SECTION.  THE PARENT BORROWER (ON BEHALF OF ITSELF OR ANOTHER BORROWER) MAY
ELECT DIFFERENT OPTIONS WITH RESPECT TO DIFFERENT PORTIONS OF THE AFFECTED
BORROWING, IN WHICH CASE EACH SUCH PORTION SHALL BE ALLOCATED RATABLY AMONG THE
LENDERS HOLDING THE LOANS COMPRISING SUCH BORROWING, AND THE LOANS COMPRISING


 


65

--------------------------------------------------------------------------------



 


EACH SUCH PORTION SHALL BE CONSIDERED A SEPARATE BORROWING.  THIS SECTION SHALL
NOT APPLY TO SWINGLINE LOANS, WHICH MAY NOT BE CONVERTED OR CONTINUED.


 


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE PARENT BORROWER SHALL
NOTIFY THE ADMINISTRATIVE AGENT OF SUCH ELECTION BY TELEPHONE BY THE TIME THAT A
BORROWING REQUEST WOULD BE REQUIRED UNDER SECTION 2.03 IF THE PARENT BORROWER
WERE REQUESTING A REVOLVING BORROWING OF THE CLASS AND TYPE RESULTING FROM SUCH
ELECTION TO BE MADE ON THE EFFECTIVE DATE OF SUCH ELECTION.  EACH SUCH
TELEPHONIC INTEREST ELECTION REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED
PROMPTLY BY HAND DELIVERY OR TELECOPY TO THE ADMINISTRATIVE AGENT OF A WRITTEN
INTEREST ELECTION REQUEST IN A FORM APPROVED BY THE ADMINISTRATIVE AGENT AND
SIGNED BY THE PARENT BORROWER.


 


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:


 

(I) THE BORROWING (INCLUDING THE IDENTITY OF THE APPLICABLE BORROWER) TO WHICH
SUCH INTEREST ELECTION REQUEST APPLIES AND, IF DIFFERENT OPTIONS ARE BEING
ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF, THE PORTIONS THEREOF TO BE
ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE THE INFORMATION TO BE
SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL BE SPECIFIED FOR EACH
RESULTING BORROWING);

 

(II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

 

(III) WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A EURODOLLAR
BORROWING; AND

 

(IV) IF THE RESULTING BORROWING IS A EURODOLLAR BORROWING, THE INTEREST PERIOD
TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Parent Borrower (on behalf of itself or
the applicable Borrower) shall be deemed to have selected an Interest Period of
one month’s duration.

 

66

--------------------------------------------------------------------------------


 


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE
ADMINISTRATIVE AGENT SHALL ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH
LENDER’S PORTION OF EACH RESULTING BORROWING.


 


(E)  IF THE PARENT BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST
WITH RESPECT TO A EURODOLLAR BORROWING PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING.  NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT, AT THE
REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE PARENT BORROWER, THEN, SO LONG
AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING MAY BE
CONVERTED TO OR CONTINUED AS A EURODOLLAR BORROWING AND (II) UNLESS REPAID, EACH
EURODOLLAR BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE END OF THE
INTEREST PERIOD APPLICABLE THERETO.


 


SECTION 2.08.  TERMINATION AND REDUCTION OF COMMITMENTS.  (A)  UNLESS PREVIOUSLY
TERMINATED, THE COMMITMENTS SHALL TERMINATE ON THE MATURITY DATE.


 


(B)  THE PARENT BORROWER MAY AT ANY TIME TERMINATE, OR FROM TIME TO TIME REDUCE,
THE COMMITMENTS OF ANY CLASS; PROVIDED THAT (I) EACH REDUCTION OF THE
COMMITMENTS OF ANY CLASS SHALL BE IN AN AMOUNT THAT IS AN INTEGRAL MULTIPLE OF
$1,000,000 AND NOT LESS THAN $5,000,000 AND (II) THE PARENT BORROWER SHALL NOT
TERMINATE OR REDUCE THE COMMITMENTS OF ANY CLASS IF (I) THE TOTAL DOMESTIC
REVOLVING EXPOSURES WOULD EXCEED THE TOTAL AMOUNT OF THE DOMESTIC COMMITMENTS,
(II) THE TOTAL CANADIAN REVOLVING EXPOSURES WOULD EXCEED THE TOTAL AMOUNT OF THE
CANADIAN COMMITMENTS OR (III) THE TOTAL REVOLVING EXPOSURES WOULD EXCEED THE
TOTAL AMOUNT OF THE COMMITMENTS.


 


(C)  THE PARENT BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ANY ELECTION
TO TERMINATE OR REDUCE THE COMMITMENTS OF ANY CLASS UNDER PARAGRAPH (B) OF THIS
SECTION AT LEAST THREE BUSINESS DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH
TERMINATION OR REDUCTION, SPECIFYING SUCH ELECTION AND THE EFFECTIVE DATE
THEREOF.  PROMPTLY FOLLOWING RECEIPT OF ANY NOTICE, THE ADMINISTRATIVE AGENT
SHALL ADVISE THE LENDERS WITH RESPECT TO SUCH CLASS OF COMMITMENTS OF THE
CONTENTS THEREOF.  EACH NOTICE DELIVERED BY THE PARENT BORROWER PURSUANT TO THIS
SECTION SHALL BE


 


67

--------------------------------------------------------------------------------



 


IRREVOCABLE; PROVIDED THAT A NOTICE OF TERMINATION OF THE COMMITMENTS OF ANY
CLASS DELIVERED BY THE PARENT BORROWER UNDER PARAGRAPH (B) OF THIS SECTION MAY
STATE THAT SUCH NOTICE IS CONDITIONED UPON THE EFFECTIVENESS OF OTHER BORROWINGS
OR THE COMPLETION OF THE SALE OR ISSUANCE OF STOCK OF THE PARENT BORROWER OR THE
SALE OF ASSETS OF THE PARENT BORROWER, IN WHICH CASE SUCH NOTICE MAY BE REVOKED
BY THE PARENT BORROWER (BY NOTICE TO THE ADMINISTRATIVE AGENT ON OR PRIOR TO THE
SPECIFIED EFFECTIVE DATE) IF SUCH CONDITION IS NOT SATISFIED.  ANY TERMINATION
OR REDUCTION OF THE COMMITMENTS OF ANY CLASS SHALL BE PERMANENT.  EACH REDUCTION
OF THE COMMITMENTS OF ANY CLASS SHALL BE MADE RATABLY AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE COMMITMENTS OF SUCH CLASS.


 


SECTION 2.09.  REPAYMENT OF LOANS; EVIDENCE OF DEBT.  (A)  EACH BORROWER,
JOINTLY AND SEVERALLY, HEREBY UNCONDITIONALLY PROMISES TO PAY (I) TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH LENDER THE THEN UNPAID PRINCIPAL
AMOUNT OF EACH REVOLVING LOAN OF SUCH LENDER ON THE MATURITY DATE AND (II) TO
THE SWINGLINE LENDER THE THEN UNPAID PRINCIPAL AMOUNT OF EACH SWINGLINE LOAN ON
THE MATURITY DATE.


 


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF EACH BORROWER TO SUCH LENDER
RESULTING FROM EACH LOAN MADE BY SUCH LENDER, INCLUDING THE AMOUNTS OF PRINCIPAL
AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME HEREUNDER.


 


(C)  THE ADMINISTRATIVE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD
(I) THE AMOUNT OF EACH LOAN MADE HEREUNDER, THE CLASS AND TYPE THEREOF AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM EACH BORROWER TO EACH LENDER
HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE ADMINISTRATIVE AGENT
HEREUNDER FOR THE ACCOUNT OF THE LENDERS AND EACH LENDER’S SHARE THEREOF.


 


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B) OR
(C) OF THIS SECTION SHALL BE CONCLUSIVE EVIDENCE (ABSENT MANIFEST ERROR) OF THE
EXISTENCE AND AMOUNTS OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE
FAILURE OF ANY LENDER OR THE ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNTS OR
ANY ERROR THEREIN SHALL NOT IN ANY MANNER AFFECT THE OBLIGATION OF


 


68

--------------------------------------------------------------------------------



 


ANY BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


(E)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY
NOTE.  IN SUCH EVENT, THE APPLICABLE BORROWER SHALL PREPARE, EXECUTE AND DELIVER
TO SUCH LENDER A PROMISSORY NOTE PAYABLE TO THE ORDER OF SUCH LENDER (OR, IF
REQUESTED BY SUCH LENDER, TO SUCH LENDER AND ITS REGISTERED ASSIGNS) AND IN A
CUSTOMARY FORM APPROVED BY THE ADMINISTRATIVE AGENT AND THE PARENT BORROWER. 
THEREAFTER, THE LOANS EVIDENCED BY SUCH PROMISSORY NOTE AND INTEREST THEREON
SHALL AT ALL TIMES (INCLUDING AFTER ASSIGNMENT PURSUANT TO SECTION 10.04) BE
REPRESENTED BY ONE OR MORE PROMISSORY NOTES IN SUCH FORM PAYABLE TO THE ORDER OF
THE PAYEE NAMED THEREIN (OR, IF SUCH PROMISSORY NOTE IS A REGISTERED NOTE, TO
SUCH PAYEE AND ITS REGISTERED ASSIGNS).


 


SECTION 2.10.  PREPAYMENT OF LOANS.  (A)  THE BORROWERS SHALL HAVE THE RIGHT AT
ANY TIME AND FROM TIME TO TIME TO PREPAY ANY BORROWING IN WHOLE OR IN PART,
SUBJECT TO THE REQUIREMENTS OF THIS SECTION.


 


(B)  IF (I) AT ANY TIME (A) THE TOTAL DOMESTIC REVOLVING EXPOSURES EXCEED THE
TOTAL AMOUNT OF THE DOMESTIC COMMITMENTS, (B) THE TOTAL CANADIAN REVOLVING
EXPOSURES EXCEED THE TOTAL AMOUNT OF THE CANADIAN COMMITMENTS, (C) THE TOTAL
REVOLVING EXPOSURES EXCEED THE LESSER OF (1) THE TOTAL AMOUNT OF THE COMMITMENTS
AT SUCH TIME AND (2) THE BORROWING BASE THEN IN EFFECT OR (D) THE TOTAL
OUTSTANDING PRINCIPAL AMOUNT OF LOANS MADE TO DOMESTIC SUBSIDIARY BORROWERS BY
ALL LENDERS EXCEEDS $9,400,000, (II) AT ANY TIME DURING THE AVAILABILITY CAP
PERIOD, THE TOTAL REVOLVING EXPOSURES EXCEED $45,000,000 OR (III) AT ANY TIME
DURING A REDUCED AVAILABILITY PERIOD, THE TOTAL REVOLVING EXPOSURES EXCEED THE
REDUCED AVAILABILITY AMOUNT, THEN IN ANY SUCH CASE THE BORROWERS SHALL
IMMEDIATELY PREPAY FIRST, SWINGLINE LOANS AND SECOND, REVOLVING LOANS, WITHOUT
DEMAND OR NOTICE OF ANY KIND, TO THE EXTENT NECESSARY TO ELIMINATE SUCH EXCESS. 
IF ANY SUCH EXCESS REMAINS AFTER ALL REVOLVING BORROWINGS AND SWINGLINE LOANS
ARE PREPAID, THE BORROWERS SHALL DEPOSIT CASH COLLATERAL PURSUANT TO
SECTION 2.05(J) IN AN AMOUNT EQUAL TO SUCH REMAINING EXCESS.


 


(C)  ON EACH BUSINESS DAY FOLLOWING A CASH COLLECTION TRIGGERING EVENT, THE
ADMINISTRATIVE AGENT WILL, AS AND TO THE EXTENT REQUIRED BY THE TERMS OF THE
DOMESTIC


 


69

--------------------------------------------------------------------------------



 


SECURITY AGREEMENT AND THE CANADIAN SECURITY AGREEMENT, APPLY CASH DEPOSITED IN
THE COLLATERAL PROCEEDS ACCOUNT ON SUCH BUSINESS DAY TO PREPAY, FIRST, SWINGLINE
LOANS AND SECOND, REVOLVING BORROWINGS.  UNLESS OTHERWISE DIRECTED BY THE PARENT
BORROWER, THE ADMINISTRATIVE AGENT WILL APPLY ANY PREPAYMENT OF REVOLVING
BORROWINGS MADE PURSUANT TO THIS CLAUSE (C) TO EACH CLASS OF REVOLVING
BORROWINGS ON A PRO RATA BASIS, WITH EACH PREPAYMENT OF REVOLVING BORROWINGS
WITHIN ANY CLASS APPLIED TO PREPAY ABR BORROWINGS BEFORE ANY OTHER BORROWINGS,
WITH ANY EXCESS PREPAYMENT AMOUNT APPLIED TO PREPAY EURODOLLAR BORROWINGS IN
ORDER OF EXPIRATION OF THEIR RESPECTIVE INTEREST PERIODS (AND APPLIED ON A PRO
RATA BASIS IN RESPECT OF EURODOLLAR BORROWINGS WITH INTEREST PERIODS EXPIRING ON
THE SAME DATE).


 


(D)  PRIOR TO ANY OPTIONAL OR MANDATORY PREPAYMENT OF BORROWINGS HEREUNDER
(OTHER THAN A MANDATORY PREPAYMENT MADE PURSUANT TO CLAUSE (C) ABOVE), THE
PARENT BORROWER SHALL, SUBJECT TO THE REQUIREMENTS OF CLAUSE (B) ABOVE, SELECT
THE BORROWING OR BORROWINGS TO BE PREPAID AND SHALL SPECIFY SUCH SELECTION IN
THE NOTICE OF SUCH PREPAYMENT PURSUANT TO PARAGRAPH (E) OF THIS SECTION;
PROVIDED THAT (I) THE PARENT BORROWER MAY ELECT NOT TO PROVIDE NOTICE, OR SELECT
THE BORROWING OR BORROWINGS TO BE PREPAID, IN CONNECTION WITH A MANDATORY
PREPAYMENT PURSUANT TO CLAUSE (B) ABOVE AND, IN SUCH AN EVENT, (A) SUCH
PREPAYMENT SHALL BE APPLIED TO OUTSTANDING BORROWINGS IN SUCH MANNER AS THE
ADMINISTRATIVE AGENT DEEMS APPROPRIATE TO COMPLY WITH THE TERMS OF SUCH CLAUSE
AND (B) TO THE EXTENT THE TERMS OF CLAUSE (B) DO NOT REQUIRE ANY PREPAYMENT TO
BE ALLOCATED TO ANY SPECIFIC CLASS OF BORROWINGS, THE ADMINISTRATIVE AGENT SHALL
APPLY SUCH PREPAYMENT TO EACH CLASS OF REVOLVING BORROWINGS ON A PRO RATA BASIS,
AND (II) EACH PREPAYMENT OF REVOLVING BORROWINGS WITHIN ANY CLASS SHALL BE
APPLIED TO PREPAY ABR BORROWINGS BEFORE ANY OTHER BORROWINGS, WITH ANY EXCESS
PREPAYMENT AMOUNT APPLIED TO PREPAY EURODOLLAR BORROWINGS IN ORDER OF EXPIRATION
OF THEIR RESPECTIVE INTEREST PERIODS (AND APPLIED ON A PRO RATA BASIS IN RESPECT
OF EURODOLLAR BORROWINGS WITH INTEREST PERIODS EXPIRING ON THE SAME DATE).


 


(E)  THE PARENT BORROWER SHALL NOTIFY THE ADMINISTRATIVE AGENT (AND, IN THE CASE
OF PREPAYMENT OF A SWINGLINE LOAN, THE SWINGLINE LENDER) BY TELEPHONE (CONFIRMED
BY TELECOPY) OF ANY PREPAYMENT HEREUNDER (I) IN


 


70

--------------------------------------------------------------------------------



 


THE CASE OF PREPAYMENT OF A EURODOLLAR BORROWING, NOT LATER THAN 11:00 A.M.,
NEW YORK CITY TIME, THREE BUSINESS DAYS BEFORE THE DATE OF PREPAYMENT, (II) IN
THE CASE OF PREPAYMENT OF AN ABR BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK
CITY TIME, ONE BUSINESS DAY BEFORE THE DATE OF PREPAYMENT OR (III) IN THE CASE
OF PREPAYMENT OF A SWINGLINE LOAN, NOT LATER THAN 12:00 NOON, NEW YORK CITY
TIME, ON THE DATE OF PREPAYMENT.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND
SHALL SPECIFY THE PREPAYMENT DATE, THE PRINCIPAL AMOUNT OF EACH BORROWING OR
PORTION THEREOF TO BE PREPAID AND, IN THE CASE OF A MANDATORY PREPAYMENT, A
REASONABLY DETAILED CALCULATION OF THE AMOUNT OF SUCH PREPAYMENT; PROVIDED THAT
(A) NO NOTICE SHALL BE REQUIRED IN RESPECT OF ANY MANDATORY PREPAYMENT MADE
PURSUANT TO CLAUSE (C) ABOVE, (B) IN THE EVENT THE PARENT BORROWER ELECTS TO
PROVIDE NOTICE OF A MANDATORY PREPAYMENT PURSUANT TO CLAUSE (B) ABOVE TO
IDENTIFY THE BORROWINGS TO BE PREPAID IN CONNECTION THEREWITH, SUCH NOTICE SHALL
BE GIVEN TO THE ADMINISTRATIVE AGENT ON THE SAME DAY THAT THE APPLICABLE
PREPAYMENT IS REQUIRED TO BE MADE PURSUANT TO SUCH CLAUSE, IT BEING UNDERSTOOD
THAT ANY FAILURE OR DELAY ON THE PART OF THE PARENT BORROWER IN PROVIDING SUCH
NOTICE TO THE ADMINISTRATIVE AGENT SHALL NOT AFFECT THE OBLIGATIONS OF THE
PARENT BORROWER TO MAKE SUCH PREPAYMENT, AND (C) IF A NOTICE OF OPTIONAL
PREPAYMENT IS GIVEN IN CONNECTION WITH A CONDITIONAL NOTICE OF TERMINATION OF
THE COMMITMENTS OF ANY CLASS AS CONTEMPLATED BY SECTION 2.08, THEN SUCH NOTICE
OF PREPAYMENT MAY BE REVOKED IF SUCH NOTICE OF TERMINATION IS REVOKED IN
ACCORDANCE WITH SECTION 2.08.  PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE
(OTHER THAN A NOTICE RELATING SOLELY TO SWINGLINE LOANS), THE ADMINISTRATIVE
AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF.  EACH PARTIAL PREPAYMENT
OF ANY BORROWING SHALL BE IN AN AMOUNT SUCH THAT THE REMAINING AMOUNT OF SUCH
BORROWING NOT SO PREPAID WOULD BE PERMITTED IN THE CASE OF AN ADVANCE OF A
BORROWING OF THE SAME TYPE AS PROVIDED IN SECTION 2.02, EXCEPT AS NECESSARY TO
APPLY FULLY THE REQUIRED AMOUNT OF A MANDATORY PREPAYMENT.  EACH PREPAYMENT OF A
BORROWING SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE PREPAID
BORROWING.  PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST TO THE EXTENT
REQUIRED BY SECTION 2.12.


 


(F)  IF, AT 3:00 P.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY THE AMOUNT,
DETERMINED REASONABLY AND IN GOOD FAITH BY THE PARENT BORROWER (THE “CASH
AMOUNT”), EQUAL TO (I) THE AGGREGATE AMOUNT OF “CASH AND CASH EQUIVALENTS” AND


 


71

--------------------------------------------------------------------------------



 


“MARKETABLE SECURITIES” OF THE LOAN PARTIES, IN EACH CASE THAT WOULD BE REQUIRED
TO BE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF THE PARENT BORROWER AND THE
SUBSIDIARIES PREPARED AS OF SUCH TIME IN ACCORDANCE WITH GAAP (EXCLUDING ANY
SUCH “CASH” THAT IS NOT AVAILABLE FUNDS), MINUS (II) THE AGGREGATE AMOUNT OF
PAYMENTS IN SUCH CASH AND CASH EQUIVALENTS THAT WILL BE MADE (AND WILL REDUCE
SUCH CASH AND CASH EQUIVALENTS) ON SUCH BUSINESS DAY, MINUS (III) THE LESSER OF
(A) $5,000,000 AND (B) THE AGGREGATE AMOUNT OF CASH AND CASH EQUIVALENTS HELD IN
CANADIAN DOLLARS BY THE CANADIAN SUBSIDIARY BORROWER AT SUCH TIME, IS MORE THAN
$5,000,000, THEN ON SUCH BUSINESS DAY THE PARENT BORROWER SHALL, TO THE EXTENT
(BUT ONLY TO THE EXTENT) THAT ANY REVOLVING BORROWINGS AND SWINGLINE LOANS ARE
THEN OUTSTANDING, PREPAY REVOLVING BORROWINGS AND SWINGLINE LOANS TO THE EXTENT
NECESSARY SO THAT, AFTER GIVING EFFECT TO SUCH PREPAYMENT AND THE RECEIPT BY THE
PARENT BORROWER OF THE PROCEEDS OF ANY REVOLVING BORROWINGS AND SWINGLINE LOANS
MADE OR TO BE MADE ON SUCH BUSINESS DAY, THE CASH AMOUNT WILL NOT EXCEED
$5,000,000.  FOR PURPOSES OF ANY CALCULATION REQUIRED BY THIS CLAUSE (F),
SECTION 4.02(C) AND SECTION 6.14, THE AMOUNT OF ANY CASH AND CASH EQUIVALENTS
AND MARKETABLE SECURITIES HELD BY THE PARENT BORROWER OR ANY SUBSIDIARY AT ANY
TIME AND DENOMINATED IN A CURRENCY OTHER THAN DOLLARS SHALL BE DEEMED TO BE THE
DOLLAR EQUIVALENT THEREOF DETERMINED IN GOOD FAITH BY THE PARENT BORROWER BASED
UPON PREVAILING EXCHANGE RATES AT SUCH TIME.


 


SECTION 2.11.  FEES.  (A)  THE PARENT BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE OFFICE (OR AFFILIATE) OF EACH LENDER
FROM WHICH SUCH LENDER WOULD MAKE LOANS OF ANY CLASS TO THE BORROWERS HEREUNDER
(WHICH OFFICE OR AFFILIATE SHALL BE SPECIFIED BY EACH LENDER FOR EACH CLASS OF
SUCH LENDER’S COMMITMENTS IN A NOTICE TO THE ADMINISTRATIVE AGENT PRIOR TO THE
INITIAL PAYMENT TO SUCH LENDER UNDER THIS PARAGRAPH) A COMMITMENT FEE, WHICH
SHALL ACCRUE AT A PER ANNUM RATE OF 0.50% ON THE AVERAGE DAILY UNUSED AMOUNT OF
EACH COMMITMENT OF SUCH LENDER DURING THE PERIOD FROM AND INCLUDING THE
EFFECTIVE DATE TO BUT EXCLUDING THE DATE ON WHICH SUCH COMMITMENT TERMINATES. 
ACCRUED COMMITMENT FEES WITH RESPECT TO EACH COMMITMENT SHALL BE PAYABLE IN
ARREARS ON THE LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH
YEAR AND ON THE DATE ON WHICH SUCH COMMITMENT TERMINATES, COMMENCING ON THE
FIRST SUCH DATE TO OCCUR AFTER THE DATE HEREOF.  ALL COMMITMENT FEES SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF


 


72

--------------------------------------------------------------------------------



 


360 DAYS AND SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING
THE FIRST DAY BUT EXCLUDING THE LAST DAY).  FOR PURPOSES OF DETERMINING THE
UNUSED AMOUNT OF THE COMMITMENT OF ANY CLASS OF EACH LENDER FOR PURPOSES OF
COMPUTING COMMITMENT FEES WITH RESPECT TO COMMITMENTS, A COMMITMENT OF A LENDER
SHALL BE DEEMED TO BE USED TO THE EXTENT OF THE OUTSTANDING REVOLVING LOANS AND,
IN THE CASE OF THE DOMESTIC COMMITMENTS, LC EXPOSURE OF SUCH LENDER (AND THE
SWINGLINE EXPOSURE OF SUCH LENDER SHALL BE DISREGARDED FOR SUCH PURPOSE).


 


(B)  THE PARENT BORROWER AGREES TO PAY (I) TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH DOMESTIC LENDER A PARTICIPATION FEE WITH RESPECT TO ITS
PARTICIPATIONS IN LETTERS OF CREDIT, WHICH SHALL ACCRUE AT THE APPLICABLE RATE
USED TO DETERMINE THE INTEREST RATE APPLICABLE TO EURODOLLAR REVOLVING LOANS ON
THE AVERAGE DAILY AMOUNT OF SUCH DOMESTIC LENDER’S LC EXPOSURE (EXCLUDING ANY
PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD
FROM AND INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE ON
WHICH SUCH DOMESTIC LENDER’S DOMESTIC COMMITMENT TERMINATES AND THE DATE ON
WHICH SUCH DOMESTIC LENDER CEASES TO HAVE ANY LC EXPOSURE, AND (II) TO THE
ISSUING BANK A FRONTING FEE, WHICH SHALL ACCRUE AT THE RATE OR RATES PER ANNUM
SEPARATELY AGREED UPON BETWEEN THE PARENT BORROWER AND THE ISSUING BANK ON THE
AVERAGE DAILY AMOUNT OF THE LC EXPOSURE (EXCLUDING ANY PORTION THEREOF
ATTRIBUTABLE TO UNREIMBURSED LC DISBURSEMENTS) DURING THE PERIOD FROM AND
INCLUDING THE EFFECTIVE DATE TO BUT EXCLUDING THE LATER OF THE DATE OF
TERMINATION OF THE DOMESTIC COMMITMENTS AND THE DATE ON WHICH THERE CEASES TO BE
ANY LC EXPOSURE, AS WELL AS THE ISSUING BANK’S STANDARD FEES WITH RESPECT TO THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR PROCESSING
OF DRAWINGS THEREUNDER.  PARTICIPATION FEES AND FRONTING FEES ACCRUED THROUGH
AND INCLUDING THE LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF
EACH YEAR SHALL BE PAYABLE ON SUCH LAST BUSINESS DAY, COMMENCING ON THE FIRST
SUCH DATE TO OCCUR AFTER THE EFFECTIVE DATE; PROVIDED THAT ALL SUCH FEES SHALL
BE PAYABLE ON THE DATE ON WHICH THE DOMESTIC COMMITMENTS TERMINATE AND ANY SUCH
FEES ACCRUING AFTER THE DATE ON WHICH THE DOMESTIC COMMITMENTS TERMINATE SHALL
BE PAYABLE ON DEMAND.  ANY OTHER FEES PAYABLE TO THE ISSUING BANK PURSUANT TO
THIS PARAGRAPH SHALL BE PAYABLE WITHIN 10 DAYS AFTER DEMAND.  ALL PARTICIPATION
FEES AND FRONTING FEES SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360 DAYS AND
SHALL BE PAYABLE FOR


 


73

--------------------------------------------------------------------------------



 


THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST DAY BUT EXCLUDING THE
LAST DAY).


 


(C)  THE PARENT BORROWER AGREES TO PAY TO EACH OF THE ADMINISTRATIVE AGENT AND
THE COLLATERAL AGENT, FOR ITS OWN ACCOUNT, FEES PAYABLE IN THE AMOUNTS AND AT
THE TIMES SEPARATELY AGREED UPON BETWEEN THE PARENT BORROWER AND THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, AS APPLICABLE.


 


(D)  ALL FEES PAYABLE HEREUNDER SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY
AVAILABLE FUNDS, TO THE ADMINISTRATIVE AGENT (OR TO THE ISSUING BANK OR THE
COLLATERAL AGENT, AS APPLICABLE, IN THE CASE OF FEES PAYABLE TO IT) FOR
DISTRIBUTION, IN THE CASE OF COMMITMENT FEES AND PARTICIPATION FEES, TO THE
LENDERS ENTITLED THERETO.  FEES PAID SHALL NOT BE REFUNDABLE UNDER ANY
CIRCUMSTANCES.


 


SECTION 2.12.  INTEREST.  (A)  THE LOANS COMPRISING EACH ABR BORROWING
(INCLUDING EACH SWINGLINE LOAN) SHALL BEAR INTEREST AT THE ALTERNATE BASE RATE
PLUS THE APPLICABLE RATE.


 


(B)  THE LOANS COMPRISING EACH EURODOLLAR BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBO RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS THE
APPLICABLE RATE.


 


(C)  NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY ANY BORROWER HEREUNDER IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE
APPLICABLE TO ABR REVOLVING LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


 


(D)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON EACH INTEREST
PAYMENT DATE FOR SUCH LOAN AND, IN THE CASE OF DOMESTIC REVOLVING LOANS AND
CANADIAN REVOLVING LOANS, UPON TERMINATION OF THE DOMESTIC COMMITMENTS OR
CANADIAN COMMITMENTS, AS THE CASE MAY BE; PROVIDED THAT (A) INTEREST ACCRUED
PURSUANT TO


 


74

--------------------------------------------------------------------------------



 


PARAGRAPH (C) OF THIS SECTION SHALL BE PAYABLE ON DEMAND, (B) IN THE EVENT OF
ANY REPAYMENT OR PREPAYMENT OF ANY LOAN (OTHER THAN A PREPAYMENT OF AN ABR
REVOLVING LOAN PRIOR TO THE END OF THE REVOLVING AVAILABILITY PERIOD), ACCRUED
INTEREST ON THE PRINCIPAL AMOUNT REPAID OR PREPAID SHALL BE PAYABLE ON THE DATE
OF SUCH REPAYMENT OR PREPAYMENT AND (C) IN THE EVENT OF ANY CONVERSION OF ANY
EURODOLLAR LOAN PRIOR TO THE END OF THE CURRENT INTEREST PERIOD THEREFOR,
ACCRUED INTEREST ON SUCH LOAN SHALL BE PAYABLE ON THE EFFECTIVE DATE OF SUCH
CONVERSION.


 


(E)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF
360 DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE
AT TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE
COMPUTED ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN
EACH CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE
FIRST DAY BUT EXCLUDING THE LAST DAY).  THE APPLICABLE ALTERNATE BASE RATE OR
ADJUSTED LIBO RATE SHALL BE DETERMINED BY THE ADMINISTRATIVE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  SOLELY FOR PURPOSES OF
THE INTEREST ACT (CANADA), (I) WHENEVER INTEREST IS TO BE COMPUTED OR EXPRESSED
AT ANY RATE (THE “SPECIFIED RATE”) ON THE BASIS OF A YEAR OF 360 DAYS HEREUNDER,
THE ANNUAL RATE OF INTEREST TO WHICH EACH SUCH SPECIFIED RATE IS EQUAL IS SUCH
SPECIFIED RATE MULTIPLIED BY A FRACTION, THE NUMERATOR OF WHICH IS THE ACTUAL
NUMBER OF DAYS IN THE RELEVANT YEAR AND THE DENOMINATOR OF WHICH IS 360; (II)
THE PRINCIPLE OF DEEMED REINVESTMENT OF INTEREST SHALL NOT APPLY TO ANY INTEREST
CALCULATION HEREUNDER; AND (III) THE RATES OF INTEREST STIPULATED HEREIN ARE
INTENDED TO BE NOMINAL RATES AND NOT EFFECTIVE RATES OR YIELDS.


 


SECTION 2.13.  ALTERNATE RATE OF INTEREST.  IF PRIOR TO THE COMMENCEMENT OF ANY
INTEREST PERIOD FOR A EURODOLLAR BORROWING:


 

(A) THE ADMINISTRATIVE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE
ABSENT MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR
ASCERTAINING THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD; OR

 

(B) THE ADMINISTRATIVE AGENT IS ADVISED BY THE REQUIRED DOMESTIC LENDERS OR THE
REQUIRED CANADIAN LENDERS THAT THE ADJUSTED LIBO RATE FOR SUCH INTEREST PERIOD
WILL NOT ADEQUATELY AND FAIRLY REFLECT THE COST

 

75

--------------------------------------------------------------------------------


 

TO SUCH LENDERS (OR LENDER) OF MAKING OR MAINTAINING THEIR LOANS (OR ITS LOAN)
INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

 

then the Administrative Agent shall give notice thereof to the Parent Borrower
and the Domestic Lenders or the Canadian Lenders, as applicable, by telephone or
telecopy as promptly as practicable thereafter and, until the Administrative
Agent notifies the Parent Borrower and such Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Domestic Revolving Borrowing or Canadian
Revolving Borrowing, as applicable, to, or continuation of any such Borrowing
as, a Eurodollar Borrowing shall be ineffective and (ii) if any Borrowing
Request with respect to any Domestic Revolving Borrowing or Canadian Revolving
Borrowing, as applicable, requests a Eurodollar Borrowing, such Borrowing shall
be made as an ABR Borrowing.

 


SECTION 2.14.  INCREASED COSTS.  (A)  IF ANY CHANGE IN LAW SHALL:


 

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER (EXCEPT ANY SUCH RESERVE REQUIREMENT REFLECTED IN THE
ADJUSTED LIBO RATE) OR THE ISSUING BANK; OR

 

(II) IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY SUCH LENDER
OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate (on an after-tax

 

76

--------------------------------------------------------------------------------


 

basis) such Lender or the Issuing Bank, as the case may be, for such additional
costs incurred or reduction suffered.

 


(B)  IF ANY LENDER OR THE ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT OR THE LOANS MADE BY, OR PARTICIPATIONS IN LETTERS OF CREDIT HELD
BY, SUCH LENDER, OR THE LETTERS OF CREDIT ISSUED BY THE ISSUING BANK, TO A LEVEL
BELOW THAT WHICH SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING
BANK’S HOLDING COMPANY COULD HAVE ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING
INTO CONSIDERATION SUCH LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES
OF SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL
ADEQUACY), THEN FROM TIME TO TIME THE BORROWERS WILL PAY TO SUCH LENDER OR THE
ISSUING BANK, AS THE CASE MAY BE, FOLLOWING RECEIPT BY THE PARENT BORROWER OF
THE CERTIFICATE REFERRED TO IN CLAUSE (C) BELOW, SUCH ADDITIONAL AMOUNT OR
AMOUNTS AS WILL COMPENSATE SUCH LENDER OR THE ISSUING BANK OR SUCH LENDER’S OR
THE ISSUING BANK’S HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


 


(C)  A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS
SECTION (AND SETTING FORTH THE UNDERLYING CALCULATIONS) SHALL BE DELIVERED TO
THE PARENT BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
BORROWERS SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, THE
AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT
THEREOF.


 


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE BORROWERS SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, NOTIFIES THE PARENT BORROWER OF THE CHANGE IN LAW GIVING RISE TO
SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S
INTENTION TO CLAIM COMPENSATION THEREFOR; PROVIDED


 


77

--------------------------------------------------------------------------------



 


FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR
REDUCTIONS IS RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED TO ABOVE SHALL BE
EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.


 


SECTION 2.15.  BREAK FUNDING PAYMENTS.  IN THE EVENT OF (A) THE PAYMENT OF ANY
PRINCIPAL OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO (INCLUDING AS A RESULT OF AN EVENT OF DEFAULT),
(B) THE CONVERSION OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE
INTEREST PERIOD APPLICABLE THERETO, (C) THE FAILURE TO BORROW, CONVERT, CONTINUE
OR PREPAY ANY EURODOLLAR LOAN ON THE DATE SPECIFIED IN ANY NOTICE DELIVERED
PURSUANT HERETO (REGARDLESS OF WHETHER SUCH NOTICE MAY BE REVOKED UNDER
SECTION 2.10(E) AND IS REVOKED IN ACCORDANCE THEREWITH), OR (D) THE ASSIGNMENT
OF ANY EURODOLLAR LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD
APPLICABLE THERETO AS A RESULT OF A REQUEST BY THE PARENT BORROWER PURSUANT TO
SECTION 2.18 OR THE CAM EXCHANGE, THEN, IN ANY SUCH EVENT, THE BORROWERS SHALL
COMPENSATE EACH LENDER FOR THE LOSS, COST AND EXPENSE ATTRIBUTABLE TO SUCH
EVENT.  IN THE CASE OF A EURODOLLAR LOAN, SUCH LOSS, COST OR EXPENSE TO ANY
LENDER SHALL BE DEEMED TO INCLUDE AN AMOUNT REASONABLY DETERMINED BY SUCH LENDER
TO BE THE EXCESS, IF ANY, OF (I) THE AMOUNT OF INTEREST THAT WOULD HAVE ACCRUED
ON THE PRINCIPAL AMOUNT OF SUCH LOAN HAD SUCH EVENT NOT OCCURRED, AT THE
ADJUSTED LIBO RATE THAT WOULD HAVE BEEN APPLICABLE TO SUCH LOAN, FOR THE PERIOD
FROM THE DATE OF SUCH EVENT TO THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD
THEREFOR (OR, IN THE CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, FOR THE
PERIOD THAT WOULD HAVE BEEN THE INTEREST PERIOD FOR SUCH LOAN), OVER (II) THE
AMOUNT OF INTEREST THAT WOULD ACCRUE ON SUCH PRINCIPAL AMOUNT FOR SUCH PERIOD AT
THE INTEREST RATE THAT SUCH LENDER WOULD BID WERE IT TO BID, AT THE COMMENCEMENT
OF SUCH PERIOD, FOR DOLLAR DEPOSITS OF A COMPARABLE AMOUNT AND PERIOD FROM OTHER
BANKS IN THE EURODOLLAR MARKET.  A CERTIFICATE OF ANY LENDER SETTING FORTH ANY
AMOUNT OR AMOUNTS THAT SUCH LENDER IS ENTITLED TO RECEIVE PURSUANT TO THIS
SECTION (AND SETTING FORTH THE UNDERLYING CALCULATIONS) SHALL BE DELIVERED TO
THE PARENT BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE
BORROWERS SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE
WITHIN 10 DAYS AFTER RECEIPT THEREOF.


 


SECTION 2.16.  TAXES.  (A)  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF ANY
OBLIGATION OF THE BORROWERS


 


78

--------------------------------------------------------------------------------



 


HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND
WITHOUT DEDUCTION FOR ANY INDEMNIFIED TAXES OR OTHER TAXES; PROVIDED THAT IF ANY
BORROWER SHALL BE REQUIRED TO DEDUCT ANY INDEMNIFIED TAXES OR OTHER TAXES FROM
SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE AGENT, LENDER OR
ISSUING BANK (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT WOULD
HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) SUCH BORROWER SHALL MAKE
SUCH DEDUCTIONS AND (III) SUCH BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO
THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(B)  IN ADDITION, THE BORROWERS SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


 


(C)  THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE
ISSUING BANK, WITHIN 10 DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT
OF ANY INDEMNIFIED TAXES OR OTHER TAXES PAID BY THE ADMINISTRATIVE AGENT, SUCH
LENDER OR THE ISSUING BANK, AS THE CASE MAY BE, ON OR WITH RESPECT TO ANY
PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF THE BORROWERS HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES IMPOSED OR
ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) AND ANY
PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT
THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE CORRECTLY OR
LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A
CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY (AND SETTING FORTH THE
UNDERLYING CALCULATIONS) DELIVERED TO THE PARENT BORROWER BY A LENDER OR THE
ISSUING BANK, OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A
LENDER OR THE ISSUING BANK, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


 


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY A BORROWER TO A GOVERNMENTAL AUTHORITY, SUCH BORROWER SHALL DELIVER TO
THE ADMINISTRATIVE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY
SUCH GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN
REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY
TO THE ADMINISTRATIVE AGENT.


 


79

--------------------------------------------------------------------------------



 


(E)  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAWS OF THE JURISDICTION IN WHICH A BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT MADE BY SUCH BORROWER, SHALL DELIVER TO THE PARENT
BORROWER (WITH A COPY TO THE ADMINISTRATIVE AGENT), AT THE TIME OR TIMES
PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY COMPLETED AND EXECUTED DOCUMENTATION
PRESCRIBED BY APPLICABLE LAW OR REASONABLY REQUESTED BY THE PARENT BORROWER AS
WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2.16, NO SUCH FOREIGN LENDER
SHALL BE REQUIRED TO DELIVER ANY FORM PURSUANT TO THIS SECTION 2.16(E) THAT SUCH
FOREIGN LENDER IS NOT LEGALLY ABLE TO DELIVER.


 


(F)  IF THE ADMINISTRATIVE AGENT OR A LENDER (OR TRANSFEREE) DETERMINES, IN ITS
REASONABLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES
AS TO WHICH IT HAS BEEN INDEMNIFIED BY A BORROWER OR WITH RESPECT TO WHICH A
BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.16, IT SHALL PAY
OVER SUCH REFUND TO SUCH BORROWER (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS
MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH BORROWER UNDER THIS SECTION 2.16 WITH
RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL
OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR
TRANSFEREE) AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND); PROVIDED, HOWEVER, THAT THE
BORROWERS, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR
TRANSFEREE), AGREE TO REPAY THE AMOUNT PAID OVER TO SUCH BORROWER (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY), TO THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR TRANSFEREE) IN THE
EVENT THE ADMINISTRATIVE AGENT OR SUCH LENDER (OR TRANSFEREE) IS REQUIRED TO
REPAY SUCH REFUND TO SUCH GOVERNMENTAL AUTHORITY.  NOTHING CONTAINED IN THIS
SECTION 2.16(F) SHALL REQUIRE THE ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES WHICH
IT DEEMS CONFIDENTIAL) TO ANY BORROWER OR ANY OTHER PERSON.


 


SECTION 2.17.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SETOFFS.  (A) 
EACH BORROWER SHALL MAKE EACH PAYMENT REQUIRED TO BE MADE BY IT HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT (WHETHER OF PRINCIPAL,


 


80

--------------------------------------------------------------------------------



 


INTEREST, FEES OR REIMBURSEMENT OF LC DISBURSEMENTS, OR OF AMOUNTS PAYABLE UNDER
SECTION 2.14, 2.15 OR 2.16, OR OTHERWISE) PRIOR TO 12:00 NOON, NEW YORK CITY
TIME, ON THE DATE WHEN DUE, IN IMMEDIATELY AVAILABLE FUNDS, WITHOUT SETOFF OR
COUNTERCLAIM.  ANY AMOUNTS RECEIVED AFTER SUCH TIME ON ANY DATE MAY, IN THE
DISCRETION OF THE ADMINISTRATIVE AGENT, BE DEEMED TO HAVE BEEN RECEIVED ON THE
NEXT SUCCEEDING BUSINESS DAY FOR PURPOSES OF CALCULATING INTEREST THEREON.  ALL
SUCH PAYMENTS SHALL BE MADE TO THE ADMINISTRATIVE AGENT AT ITS OFFICES AT ELEVEN
MADISON AVENUE, NEW YORK, NEW YORK, EXCEPT PAYMENTS TO BE MADE DIRECTLY TO THE
ISSUING BANK, SWINGLINE LENDER OR COLLATERAL AGENT AS EXPRESSLY PROVIDED HEREIN
AND EXCEPT THAT PAYMENTS PURSUANT TO SECTIONS 2.14, 2.15, 2.16 AND 10.03 SHALL
BE MADE DIRECTLY TO THE PERSONS ENTITLED THERETO AND PAYMENTS PURSUANT TO OTHER
LOAN DOCUMENTS SHALL BE MADE TO THE PERSONS SPECIFIED THEREIN.  THE
ADMINISTRATIVE AGENT SHALL DISTRIBUTE ANY SUCH PAYMENTS RECEIVED BY IT FOR THE
ACCOUNT OF ANY OTHER PERSON TO THE APPROPRIATE RECIPIENT PROMPTLY FOLLOWING
RECEIPT THEREOF.  IF ANY PAYMENT UNDER ANY LOAN DOCUMENT SHALL BE DUE ON A DAY
THAT IS NOT A BUSINESS DAY, THE DATE FOR PAYMENT SHALL BE EXTENDED TO THE NEXT
SUCCEEDING BUSINESS DAY, AND, IN THE CASE OF ANY PAYMENT ACCRUING INTEREST,
INTEREST THEREON SHALL BE PAYABLE FOR THE PERIOD OF SUCH EXTENSION.  ALL
PAYMENTS UNDER EACH LOAN DOCUMENT SHALL BE MADE IN DOLLARS.


 


(B)  IF AT ANY TIME INSUFFICIENT FUNDS ARE RECEIVED BY AND AVAILABLE TO THE
ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS OF PRINCIPAL, UNREIMBURSED
LC DISBURSEMENTS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS SHALL BE
APPLIED (I) FIRST, TOWARDS PAYMENT OF INTEREST AND FEES THEN DUE HEREUNDER,
RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF
INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARDS PAYMENT OF
PRINCIPAL AND UNREIMBURSED LC DISBURSEMENTS THEN DUE HEREUNDER, RATABLY AMONG
THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND
UNREIMBURSED LC DISBURSEMENTS THEN DUE TO SUCH PARTIES.


 


(C)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS DOMESTIC REVOLVING LOANS, CANADIAN REVOLVING LOANS OR PARTICIPATIONS IN
LC DISBURSEMENTS OR SWINGLINE LOANS RESULTING IN SUCH LENDER RECEIVING PAYMENT
OF A GREATER


 


81

--------------------------------------------------------------------------------



 


PROPORTION OF THE AGGREGATE AMOUNT OF ITS DOMESTIC REVOLVING LOANS, CANADIAN
REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS AND
ACCRUED INTEREST THEREON THAN THE PROPORTION RECEIVED BY ANY OTHER LENDER, THEN
THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR CASH AT FACE
VALUE) PARTICIPATIONS IN THE DOMESTIC REVOLVING LOANS, CANADIAN REVOLVING LOANS
AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS OF OTHER LENDERS TO
THE EXTENT NECESSARY SO THAT THE BENEFIT OF ALL SUCH PAYMENTS SHALL BE SHARED BY
THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT OF PRINCIPAL OF AND
ACCRUED INTEREST ON THEIR RESPECTIVE DOMESTIC REVOLVING LOANS, CANADIAN
REVOLVING LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS;
PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE PURCHASED AND ALL OR ANY
PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH PARTICIPATIONS
SHALL BE RESCINDED AND THE PURCHASE PRICE RESTORED TO THE EXTENT OF SUCH
RECOVERY, WITHOUT INTEREST, AND (II) THE PROVISIONS OF THIS PARAGRAPH SHALL NOT
BE CONSTRUED TO APPLY TO ANY PAYMENT MADE BY ANY BORROWER PURSUANT TO AND IN
ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR ANY PAYMENT OBTAINED BY A
LENDER AS CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY
OF ITS LOANS OR PARTICIPATIONS IN LC DISBURSEMENTS TO ANY ASSIGNEE OR
PARTICIPANT, OTHER THAN TO A BORROWER OR ANY SUBSIDIARY OR AFFILIATE THEREOF (AS
TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).  EACH BORROWER CONSENTS
TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, THAT ANY LENDER ACQUIRING A PARTICIPATION PURSUANT TO THE
FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST ANY BORROWER RIGHTS OF SETOFF AND
COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION AS FULLY AS IF SUCH LENDER WERE
A DIRECT CREDITOR OF SUCH BORROWER IN THE AMOUNT OF SUCH PARTICIPATION.


 


(D)  UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE PARENT
BORROWER PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS OR THE ISSUING BANK HEREUNDER THAT THE
APPLICABLE BORROWER WILL NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY
ASSUME, IN ITS SOLE DISCRETION, THAT SUCH BORROWER HAS MADE SUCH PAYMENT ON SUCH
DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE UPON SUCH ASSUMPTION,
DISTRIBUTE TO THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, THE AMOUNT
DUE.  IN SUCH EVENT, IF NO BORROWER HAS IN FACT MADE SUCH PAYMENT, THEN EACH OF


 


82

--------------------------------------------------------------------------------



 


THE LENDERS OR THE ISSUING BANK, AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY
TO THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO
SUCH LENDER OR ISSUING BANK WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS
EFFECTIVE RATE AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION.


 


(E)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTION 2.04(C), 2.05(D) OR (E), 2.06(B), 2.17(D) OR 10.03(C), THEN
THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION (NOTWITHSTANDING ANY CONTRARY
PROVISION HEREOF), APPLY ANY AMOUNTS THEREAFTER RECEIVED BY THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH LENDER’S OBLIGATIONS UNDER
SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS ARE FULLY PAID.


 


SECTION 2.18.  MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A)  IF ANY
LENDER REQUESTS COMPENSATION UNDER SECTION 2.14, OR IF ANY BORROWER IS REQUIRED
TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE
ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.16, THEN SUCH LENDER SHALL USE
REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE FOR FUNDING OR
BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND OBLIGATIONS HEREUNDER TO
ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES (PROVIDED THAT, IF SUCH
COMPENSATION OR ADDITIONAL AMOUNTS RELATE TO A PARTICULAR CLASS OF LOANS, SUCH
DESIGNATION OR ASSIGNMENT MAY RELATE ONLY TO SUCH CLASS OF LOANS), IF, IN THE
REASONABLE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD
ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 2.14 OR 2.16, AS THE
CASE MAY BE, IN THE FUTURE AND (II) WOULD NOT SUBJECT SUCH LENDER TO ANY
UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH
LENDER.  EACH BORROWER HEREBY AGREES TO PAY ALL REASONABLE COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.


 


(B)  IF ANY LENDER REQUESTS COMPENSATION UNDER SECTION 2.14, OR IF ANY BORROWER
IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL
AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO SECTION 2.16, OR IF ANY
LENDER DEFAULTS IN ITS OBLIGATION


 


83

--------------------------------------------------------------------------------



 


TO FUND LOANS HEREUNDER, THEN THE PARENT BORROWER MAY, AT ITS SOLE EXPENSE AND
EFFORT, UPON NOTICE TO SUCH LENDER AND THE ADMINISTRATIVE AGENT, REQUIRE SUCH
LENDER TO ASSIGN AND DELEGATE, WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT
TO THE RESTRICTIONS CONTAINED IN SECTION 10.04), ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE PARENT BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND SWINGLINE
LENDER, WHICH CONSENT SHALL NOT UNREASONABLY BE WITHHELD, (II) SUCH LENDER SHALL
HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS
LOANS AND PARTICIPATIONS IN LC DISBURSEMENTS AND SWINGLINE LOANS, ACCRUED
INTEREST THEREON, ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER,
FROM THE ASSIGNEE (TO THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED
INTEREST AND FEES) OR THE BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS), (III) IN
THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR COMPENSATION UNDER
SECTION 2.14 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO SECTION 2.16, SUCH
ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR PAYMENTS AND
(IV) WITH RESPECT TO COMPENSATION OR ADDITIONAL AMOUNTS (BUT NOT DEFAULTS) IN
RESPECT OF A PARTICULAR CLASS OF LOANS, SUCH ASSIGNMENT MAY BE LIMITED TO SUCH
CLASS OF LOANS.  A LENDER SHALL NOT BE REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND
DELEGATION IF, PRIOR THERETO, AS A RESULT OF A WAIVER BY SUCH LENDER OR
OTHERWISE, THE CIRCUMSTANCES ENTITLING THE PARENT BORROWER TO REQUIRE SUCH 
ASSIGNMENT AND DELEGATION CEASE TO APPLY.

 

ARTICLE III

 

Representations and Warranties

 

The Parent Borrower represents and warrants to the Lenders that:

 


SECTION 3.01.  ORGANIZATION; POWERS.  EACH OF THE PARENT BORROWER AND THE
SUBSIDIARIES IS DULY ORGANIZED, VALIDLY EXISTING AND, WHERE APPLICABLE, IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, HAS ALL
REQUISITE POWER AND AUTHORITY TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND,
EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, IS


 


84

--------------------------------------------------------------------------------



 


QUALIFIED TO DO BUSINESS IN, AND IS IN GOOD STANDING IN, EVERY JURISDICTION
WHERE SUCH QUALIFICATION IS REQUIRED.


 


SECTION 3.02.  AUTHORIZATION; ENFORCEABILITY.  THE TRANSACTIONS ENTERED INTO AND
TO BE ENTERED INTO BY EACH LOAN PARTY ARE WITHIN SUCH LOAN PARTY’S CORPORATE
POWERS AND HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE AND, IF
REQUIRED, STOCKHOLDER ACTION.  THIS AGREEMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY EACH BORROWER AND CONSTITUTES, AND EACH OTHER LOAN DOCUMENT TO
WHICH ANY LOAN PARTY IS TO BE A PARTY, WHEN EXECUTED AND DELIVERED BY SUCH LOAN
PARTY, WILL CONSTITUTE, A LEGAL, VALID AND BINDING OBLIGATION OF SUCH BORROWER
OR SUCH LOAN PARTY (AS THE CASE MAY BE), ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO GENERAL
PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY
OR AT LAW.


 


SECTION 3.03.  GOVERNMENTAL APPROVALS; NO CONFLICTS.  THE TRANSACTIONS (A) DO
NOT REQUIRE ANY CONSENT OR APPROVAL OF, REGISTRATION OR FILING WITH, OR ANY
OTHER ACTION BY, ANY GOVERNMENTAL AUTHORITY, EXCEPT SUCH AS HAVE BEEN OBTAINED
OR MADE AND ARE IN FULL FORCE AND EFFECT OR, IF NOT OBTAINED OR MADE, WOULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT AND EXCEPT FILINGS NECESSARY TO PERFECT LIENS CREATED UNDER THE
LOAN DOCUMENTS, (B) WILL NOT VIOLATE ANY APPLICABLE LAW OR REGULATION OR THE
CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF THE PARENT BORROWER OR ANY
OF THE SUBSIDIARIES OR ANY ORDER OF ANY GOVERNMENTAL AUTHORITY, EXCEPT, WITH
RESPECT TO ANY VIOLATION OF APPLICABLE LAW OR REGULATION OR ANY ORDER OF ANY
GOVERNMENTAL AUTHORITY, TO THE EXTENT ANY SUCH VIOLATION WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT,
(C) WILL NOT VIOLATE OR RESULT IN A DEFAULT UNDER ANY MATERIAL INDENTURE,
AGREEMENT OR OTHER INSTRUMENT BINDING UPON THE PARENT BORROWER OR ANY OF THE
SUBSIDIARIES OR ITS ASSETS, EXCEPT TO THE EXTENT ANY SUCH VIOLATION, DEFAULT OR
RIGHT WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, BE REASONABLY LIKELY TO HAVE
A MATERIAL ADVERSE EFFECT, OR GIVE RISE TO A RIGHT THEREUNDER TO REQUIRE ANY
PAYMENT TO BE MADE BY THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES, AND
(D) WILL NOT RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET OF
THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES,


 


85

--------------------------------------------------------------------------------



 


EXCEPT LIENS CREATED UNDER THE LOAN DOCUMENTS, THE SENIOR FIRST LIEN SECURITY
DOCUMENTS AND THE SENIOR SECOND LIEN SECURITY DOCUMENTS.


 


SECTION 3.04.  FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE.  (A)  THE PARENT
BORROWER HAS HERETOFORE FURNISHED TO THE LENDERS ITS CONSOLIDATED BALANCE SHEET
AND STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS (I) AS OF AND FOR
THE FISCAL YEARS ENDED DECEMBER 31, 2000 AND 2001, REPORTED ON BY ARTHUR
ANDERSEN LLP, INDEPENDENT PUBLIC ACCOUNTANTS, (II) AS OF AND FOR THE FISCAL YEAR
ENDED DECEMBER 31, 2002, REPORTED ON BY ERNST & YOUNG LLP, INDEPENDENT PUBLIC
ACCOUNTANTS AND (III) AS OF AND FOR THE FISCAL YEAR ENDED DECEMBER 31, 2003,
CERTIFIED BY ITS CHIEF FINANCIAL OFFICER.  SUCH FINANCIAL STATEMENTS PRESENT
FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL POSITION AND RESULTS OF
OPERATIONS AND CASH FLOWS OF THE PARENT BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES, AS OF SUCH DATES AND FOR SUCH PERIODS IN ACCORDANCE WITH GAAP,
SUBJECT TO YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES IN THE CASE
OF THE STATEMENTS REFERRED TO IN CLAUSE (III) ABOVE.


 


(B)  THE PARENT BORROWER HAS HERETOFORE MADE AVAILABLE TO THE LENDERS ITS PRO
FORMA CONSOLIDATED BALANCE SHEET AS OF DECEMBER 31, 2003, PREPARED GIVING EFFECT
TO THE TRANSACTIONS AS IF THE TRANSACTIONS HAD OCCURRED ON SUCH DATE.  SUCH PRO
FORMA CONSOLIDATED BALANCE SHEET (I) HAS BEEN PREPARED IN GOOD FAITH BASED ON
THE SAME ASSUMPTIONS USED TO PREPARE THE APPLICABLE PRO FORMA FINANCIAL
STATEMENTS, WHICH WERE SIMULTANEOUSLY MADE AVAILABLE TO THE LENDERS (WHICH
ASSUMPTIONS ARE BELIEVED BY THE PARENT BORROWER TO BE REASONABLE), (II) IS BASED
ON THE BEST INFORMATION AVAILABLE TO THE PARENT BORROWER AFTER DUE INQUIRY,
(III) ACCURATELY REFLECTS ALL MATERIAL ADJUSTMENTS NECESSARY TO GIVE EFFECT TO
THE TRANSACTIONS AND (IV) PRESENTS FAIRLY, IN ALL MATERIAL RESPECTS, THE PRO
FORMA FINANCIAL POSITION OF THE PARENT BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES AS OF DECEMBER 31, 2003, AS IF THE TRANSACTIONS HAD OCCURRED ON
SUCH DATE.


 


(C)  EXCEPT AS DISCLOSED IN THE FINANCIAL STATEMENTS REFERRED TO ABOVE OR THE
NOTES THERETO, AFTER GIVING EFFECT TO THE TRANSACTIONS, NONE OF THE PARENT
BORROWER OR ANY OF THE SUBSIDIARIES HAS, AS OF THE EFFECTIVE DATE, ANY MATERIAL
CONTINGENT LIABILITIES, UNUSUAL LONG-TERM COMMITMENTS OR UNREALIZED LOSSES.


 


86

--------------------------------------------------------------------------------



 


(D)  SINCE DECEMBER 31, 2002, THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE
BUSINESS, OPERATIONS, PROPERTIES, ASSETS, CONDITION (FINANCIAL OR OTHERWISE) OR
CONTINGENT OR OTHER LIABILITIES OF THE PARENT BORROWER AND THE SUBSIDIARIES,
TAKEN AS A WHOLE.


 


SECTION 3.05.  PROPERTIES.  (A)  EACH OF THE PARENT BORROWER AND THE
SUBSIDIARIES HAS GOOD TITLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL ITS REAL
AND PERSONAL PROPERTY MATERIAL TO ITS BUSINESS (INCLUDING ITS MORTGAGED
PROPERTIES), EXCEPT FOR MINOR DEFECTS IN TITLE THAT DO NOT INTERFERE WITH ITS
ABILITY TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED OR TO UTILIZE SUCH
PROPERTIES FOR THEIR INTENDED PURPOSES AND OTHER PERMITTED ENCUMBRANCES.


 


(B)  EACH OF THE PARENT BORROWER AND THE SUBSIDIARIES OWNS, OR IS LICENSED OR
OTHERWISE PERMITTED TO USE, ALL TRADEMARKS, TRADENAMES, COPYRIGHTS, PATENTS AND
OTHER INTELLECTUAL PROPERTY MATERIAL TO THE BUSINESS OF THE PARENT BORROWER AND
THE SUBSIDIARIES, TAKEN AS A WHOLE, AND THE USE THEREOF BY THE PARENT BORROWER
AND THE SUBSIDIARIES DOES NOT INFRINGE UPON THE RIGHTS OF ANY OTHER PERSON,
EXCEPT FOR ANY SUCH INFRINGEMENTS THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD
NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(C)  SCHEDULE 3.05 SETS FORTH THE ADDRESS OF EACH REAL PROPERTY THAT IS OWNED OR
LEASED BY THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES AS OF THE EFFECTIVE
DATE.


 


(D)  AS OF THE EFFECTIVE DATE, NEITHER THE PARENT BORROWER NOR ANY OF THE
SUBSIDIARIES HAS RECEIVED NOTICE OF, OR HAS KNOWLEDGE OF, ANY PENDING OR
CONTEMPLATED CONDEMNATION PROCEEDING AFFECTING ANY MORTGAGED PROPERTY OR ANY
SALE OR DISPOSITION THEREOF IN LIEU OF CONDEMNATION.  NEITHER ANY MORTGAGED
PROPERTY NOR ANY INTEREST THEREIN IS SUBJECT TO ANY RIGHT OF FIRST REFUSAL,
OPTION OR OTHER CONTRACTUAL RIGHT TO PURCHASE SUCH MORTGAGED PROPERTY OR
INTEREST THEREIN HELD BY ANY PERSON, OTHER THAN THE PARENT BORROWER OR ANY
SUBSIDIARY LOAN PARTY.


 


SECTION 3.06.  LITIGATION AND ENVIRONMENTAL MATTERS.  (A)  THERE ARE NO ACTIONS,
SUITS OR PROCEEDINGS BY OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY
PENDING AGAINST OR, TO THE KNOWLEDGE OF THE PARENT BORROWER, THREATENED AGAINST
OR AFFECTING THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES (I) AS TO WHICH
THERE


 


87

--------------------------------------------------------------------------------



 


IS A REASONABLE POSSIBILITY OF AN ADVERSE DETERMINATION AND THAT, IF ADVERSELY
DETERMINED, COULD REASONABLY BE EXPECTED, INDIVIDUALLY OR IN THE AGGREGATE, TO
RESULT IN A MATERIAL ADVERSE EFFECT OR (II) THAT INVOLVE ANY OF THE LOAN
DOCUMENTS OR THE TRANSACTIONS.


 


(B)  EXCEPT WITH RESPECT TO ANY MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT BE REASONABLY  LIKELY TO RESULT IN A MATERIAL ADVERSE EFFECT, NEITHER
THE PARENT BORROWER NOR ANY OF THE SUBSIDIARIES (I) HAS FAILED TO COMPLY WITH
ANY ENVIRONMENTAL LAW OR TO OBTAIN, MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE
OR OTHER APPROVAL REQUIRED UNDER ANY ENVIRONMENTAL LAW, (II) HAS BECOME SUBJECT
TO ANY ENVIRONMENTAL LIABILITY, (III) HAS RECEIVED NOTICE OF ANY CLAIM WITH
RESPECT TO ANY ENVIRONMENTAL LIABILITY OR (IV) KNOWS OF ANY BASIS FOR ANY
ENVIRONMENTAL LIABILITY.


 


SECTION 3.07.  COMPLIANCE WITH LAWS AND AGREEMENTS.  EACH OF THE PARENT BORROWER
AND THE SUBSIDIARIES IS IN COMPLIANCE WITH ALL LAWS, REGULATIONS AND ORDERS OF
ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY AND ALL INDENTURES,
AGREEMENTS AND OTHER INSTRUMENTS BINDING UPON IT OR ITS PROPERTY, EXCEPT WHERE
THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


SECTION 3.08.  INVESTMENT AND HOLDING COMPANY STATUS.  NEITHER THE PARENT
BORROWER NOR ANY OF THE SUBSIDIARIES IS (A) AN “INVESTMENT COMPANY” AS DEFINED
IN, OR SUBJECT TO REGULATION UNDER, THE INVESTMENT COMPANY ACT OF 1940 OR (B) A
“HOLDING COMPANY” AS DEFINED IN, OR SUBJECT TO REGULATION UNDER, THE PUBLIC
UTILITY HOLDING COMPANY ACT OF 1935.


 


SECTION 3.09.  TAXES.  EACH OF THE PARENT BORROWER AND THE SUBSIDIARIES HAS
TIMELY FILED OR CAUSED TO BE FILED ALL TAX RETURNS AND REPORTS REQUIRED TO HAVE
BEEN FILED AND HAS PAID OR CAUSED TO BE PAID ALL TAXES REQUIRED TO HAVE BEEN
PAID BY IT, EXCEPT (A) TAXES THAT ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND FOR WHICH THE PARENT BORROWER OR SUCH SUBSIDIARY, AS
APPLICABLE, HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES OR (B) TO THE EXTENT
THAT THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO RESULT IN A
MATERIAL ADVERSE EFFECT.


 


88

--------------------------------------------------------------------------------



 


SECTION 3.10.  ERISA.  NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR THAT, WHEN TAKEN TOGETHER WITH ALL OTHER SUCH ERISA EVENTS FOR WHICH
LIABILITY IS REASONABLY EXPECTED TO OCCUR, COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT.  THE PRESENT VALUE OF ALL ACCUMULATED
BENEFIT OBLIGATIONS UNDER EACH PLAN INDIVIDUALLY (BASED ON THE ASSUMPTIONS USED
FOR PURPOSES OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS
OF THE DATE OF THE MOST RECENT AUDITED FINANCIAL STATEMENTS REFLECTING SUCH
AMOUNTS, EXCEED BY MORE THAN $33,500,000 THE FAIR MARKET VALUE OF THE ASSETS OF
SUCH PLAN INDIVIDUALLY, AND THE PRESENT VALUE OF ALL ACCUMULATED BENEFIT
OBLIGATIONS OF ALL UNDERFUNDED PLANS (BASED ON THE ASSUMPTIONS USED FOR PURPOSES
OF STATEMENT OF FINANCIAL ACCOUNTING STANDARDS NO. 87) DID NOT, AS OF THE DATE
OF THE MOST RECENT AUDITED FINANCIAL STATEMENTS REFLECTING SUCH AMOUNTS, EXCEED
BY MORE THAN $38,000,000 THE FAIR MARKET VALUE OF THE ASSETS OF ALL SUCH
UNDERFUNDED PLANS.


 


SECTION 3.11.  DISCLOSURE.  THE PARENT BORROWER HAS DISCLOSED TO THE LENDERS ALL
AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER RESTRICTIONS TO WHICH THE PARENT
BORROWER OR ANY OF THE SUBSIDIARIES IS SUBJECT, AND ALL OTHER MATTERS KNOWN TO
ANY OF THEM, THAT, INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  THE INFORMATION MEMORANDUM AND
THE OTHER REPORTS, FINANCIAL STATEMENTS, CERTIFICATES AND OTHER WRITTEN
INFORMATION FURNISHED BY OR ON BEHALF OF ANY LOAN PARTY TO THE ADMINISTRATIVE
AGENT, EITHER ARRANGER OR ANY LENDER IN CONNECTION WITH THE NEGOTIATION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR DELIVERED HEREUNDER OR THEREUNDER (AS
MODIFIED OR SUPPLEMENTED BY OTHER INFORMATION SO FURNISHED), WHEN MADE OR
DELIVERED, DID NOT CONTAIN ANY MATERIAL MISSTATEMENT OF FACT OR OMIT TO STATE
ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT, WITH
RESPECT TO PROJECTED FINANCIAL INFORMATION, THE PARENT BORROWER REPRESENTS ONLY
THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON ASSUMPTIONS BELIEVED
TO BE REASONABLE AT THE TIME.


 


SECTION 3.12.  SUBSIDIARIES.  SCHEDULE 3.12 SETS FORTH THE NAME OF, THE
JURISDICTION OF ORGANIZATION OF, AND THE DIRECT OR INDIRECT OWNERSHIP INTEREST
OF THE PARENT BORROWER IN, EACH SUBSIDIARY OF THE PARENT BORROWER AND


 


89

--------------------------------------------------------------------------------



 


IDENTIFIES EACH SUBSIDIARY THAT IS A LOAN PARTY, IN EACH CASE AS OF THE
EFFECTIVE DATE.


 


SECTION 3.13.  INSURANCE.  SCHEDULE 3.13 SETS FORTH A DESCRIPTION OF ALL
INSURANCE MAINTAINED BY OR ON BEHALF OF THE PARENT BORROWER AND THE SUBSIDIARIES
AS OF THE EFFECTIVE DATE.  AS OF THE EFFECTIVE DATE, ALL PREMIUMS THAT ARE DUE
AND PAYABLE IN RESPECT OF SUCH INSURANCE HAVE BEEN PAID.  THE PARENT BORROWER
BELIEVES THAT THE INSURANCE MAINTAINED BY OR ON BEHALF OF THE PARENT BORROWER
AND THE SUBSIDIARIES IS ADEQUATE.


 


SECTION 3.14.  LABOR MATTERS.  AS OF THE EFFECTIVE DATE, THERE ARE NO STRIKES,
LOCKOUTS OR SLOWDOWNS AGAINST THE PARENT BORROWER OR ANY SUBSIDIARY PENDING OR,
TO THE KNOWLEDGE OF THE PARENT BORROWER, THREATENED THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  ALL MATERIAL PAYMENTS DUE FROM
THE PARENT BORROWER OR ANY SUBSIDIARY, OR FOR WHICH ANY CLAIM MAY BE MADE
AGAINST THE PARENT BORROWER OR ANY SUBSIDIARY, ON ACCOUNT OF WAGES AND EMPLOYEE
HEALTH AND WELFARE INSURANCE AND OTHER BENEFITS, HAVE BEEN PAID OR ACCRUED AS A
LIABILITY ON THE BOOKS OF THE PARENT BORROWER OR SUCH SUBSIDIARY.  THE
CONSUMMATION OF THE TRANSACTIONS WILL NOT GIVE RISE TO ANY RIGHT OF TERMINATION
OR RIGHT OF RENEGOTIATION ON THE PART OF ANY UNION UNDER ANY COLLECTIVE
BARGAINING AGREEMENT TO WHICH THE PARENT BORROWER OR ANY SUBSIDIARY IS BOUND.


 


SECTION 3.15.  SOLVENCY.  IMMEDIATELY AFTER THE CONSUMMATION OF THE TRANSACTIONS
TO OCCUR ON THE EFFECTIVE DATE AND IMMEDIATELY FOLLOWING THE MAKING OF EACH LOAN
(IF ANY) MADE ON THE EFFECTIVE DATE AND AFTER GIVING EFFECT TO THE APPLICATION
OF THE PROCEEDS OF SUCH LOANS, (A) THE FAIR VALUE OF THE ASSETS OF EACH LOAN
PARTY, AT A FAIR VALUATION, WILL EXCEED ITS DEBTS AND LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE; (B) THE PRESENT FAIR SALEABLE VALUE OF THE PROPERTY OF
EACH LOAN PARTY WILL BE GREATER THAN THE AMOUNT THAT WILL BE REQUIRED TO PAY THE
PROBABLE LIABILITY OF ITS DEBTS AND OTHER LIABILITIES, SUBORDINATED, CONTINGENT
OR OTHERWISE, AS SUCH DEBTS AND OTHER LIABILITIES BECOME ABSOLUTE AND MATURED;
(C) EACH LOAN PARTY WILL BE ABLE TO PAY ITS DEBTS AND LIABILITIES, SUBORDINATED,
CONTINGENT OR OTHERWISE, AS SUCH DEBTS AND LIABILITIES BECOME ABSOLUTE AND
MATURED; AND (D) EACH LOAN PARTY WILL NOT HAVE UNREASONABLY SMALL CAPITAL WITH
WHICH TO CONDUCT THE BUSINESS IN WHICH IT IS ENGAGED AS SUCH


 


90

--------------------------------------------------------------------------------



 


BUSINESS IS NOW CONDUCTED AND IS PROPOSED TO BE CONDUCTED FOLLOWING THE
EFFECTIVE DATE.


 


SECTION 3.16.  SECURITY DOCUMENTS.  (A)  THE PLEDGE AGREEMENTS ARE EFFECTIVE TO
CREATE IN FAVOR OF THE COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES, A LEGAL, VALID AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL
DESCRIBED THEREIN (AND THE PROCEEDS THEREOF) AND, WHEN SUCH COLLATERAL IS
DELIVERED TO THE COLLATERAL AGENT, THE COLLATERAL AGENT SHALL HAVE A FULLY
PERFECTED FIRST-PRIORITY LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND
INTEREST OF THE LOAN PARTIES IN SUCH COLLATERAL AND THE PROCEEDS THEREOF AS
SECURITY FOR THE OBLIGATIONS, AS APPLICABLE, IN EACH CASE PRIOR AND SUPERIOR IN
RIGHT TO ANY OTHER PERSON.


 


(B)  THE SECURITY AGREEMENTS ARE EFFECTIVE TO CREATE IN FAVOR OF THE COLLATERAL
AGENT, FOR THE RATABLE BENEFIT OF THE APPLICABLE SECURED PARTIES, A LEGAL, VALID
AND ENFORCEABLE SECURITY INTEREST IN THE COLLATERAL DESCRIBED THEREIN (AND THE
PROCEEDS THEREOF) AND, WHEN FINANCING STATEMENTS (AND/OR OTHER FILINGS, NOTICES
AND REGISTRATIONS, IN THE CASE OF COLLATERAL UNDER THE CANADIAN SECURITY
AGREEMENT) IN APPROPRIATE FORM ARE FILED WITH THE APPROPRIATE OFFICES IN EACH
RELEVANT JURISDICTION (INCLUDING THOSE SPECIFIED ON SCHEDULE 6 TO THE DOMESTIC
PERFECTION CERTIFICATE AND THOSE SPECIFIED ON SCHEDULE 6 TO THE CANADIAN
PERFECTION CERTIFICATE), THE COLLATERAL AGENT SHALL HAVE A FULLY PERFECTED LIEN
ON, AND SECURITY INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES
IN SUCH COLLATERAL (OTHER THAN THE INTELLECTUAL PROPERTY (AS DEFINED IN THE
DOMESTIC SECURITY AGREEMENT) AND, SUBJECT TO SECTION 9-315 OF THE NEW YORK
UNIFORM COMMERCIAL CODE (AND THE EQUIVALENT LEGISLATION IN OTHER JURISDICTIONS),
THE PROCEEDS THEREOF, AS SECURITY FOR THE OBLIGATIONS, IN EACH CASE PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER THAN WITH RESPECT TO LIENS
EXPRESSLY PERMITTED BY SECTION 6.03.


 


(C)  WHEN THE DOMESTIC SECURITY AGREEMENT (OR A SUMMARY THEREOF) IS FILED IN THE
UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT
OFFICE, THE COLLATERAL AGENT SHALL HAVE A FULLY PERFECTED LIEN ON, AND SECURITY
INTEREST IN, ALL RIGHT, TITLE AND INTEREST OF THE LOAN PARTIES IN THE
INTELLECTUAL PROPERTY (AS DEFINED IN THE DOMESTIC SECURITY AGREEMENT) IN WHICH A
SECURITY INTEREST MAY BE PERFECTED BY FILING, RECORDING OR REGISTERING A
SECURITY AGREEMENT, FINANCING STATEMENT OR


 


91

--------------------------------------------------------------------------------



 


ANALOGOUS DOCUMENT IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE
UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE, IN EACH CASE PRIOR AND SUPERIOR
IN RIGHT TO ANY OTHER PERSON (IT BEING UNDERSTOOD THAT SUBSEQUENT RECORDINGS IN
THE UNITED STATES PATENT AND TRADEMARK OFFICE AND THE UNITED STATES COPYRIGHT
OFFICE MAY BE NECESSARY TO PERFECT A LIEN ON REGISTERED TRADEMARKS, TRADEMARK
APPLICATIONS AND COPYRIGHTS ACQUIRED BY THE LOAN PARTIES AFTER THE EFFECTIVE
DATE), OTHER THAN WITH RESPECT TO LIENS PERMITTED BY SECTION 6.03.


 


(D)  THE MORTGAGES ARE EFFECTIVE TO CREATE, SUBJECT TO THE EXCEPTIONS LISTED IN
EACH TITLE INSURANCE POLICY COVERING SUCH MORTGAGE, IN FAVOR OF THE COLLATERAL
AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, A LEGAL, VALID AND
ENFORCEABLE LIEN ON ALL OF THE LOAN PARTIES’ RIGHT, TITLE AND INTEREST IN AND TO
THE MORTGAGED PROPERTIES THEREUNDER AND THE PROCEEDS THEREOF, AND WHEN THE
MORTGAGES ARE FILED IN THE OFFICES SPECIFIED ON SCHEDULE 3.16(D), THE COLLATERAL
AGENT SHALL HAVE A FULLY PERFECTED LIEN ON, AND SECURITY INTEREST IN, ALL RIGHT,
TITLE AND INTEREST OF THE LOAN PARTIES IN SUCH MORTGAGED PROPERTIES AND, TO THE
EXTENT APPLICABLE, SUBJECT TO SECTION 9-315 OF THE NEW YORK UNIFORM COMMERCIAL
CODE (AND THE EQUIVALENT LEGISLATION IN OTHER JURISDICTIONS), THE PROCEEDS
THEREOF, IN EACH CASE PRIOR AND SUPERIOR IN RIGHT TO ANY OTHER PERSON, OTHER
THAN WITH RESPECT TO THE RIGHTS OF PERSONS PURSUANT TO LIENS EXPRESSLY PERMITTED
BY SECTION 6.03.


 


SECTION 3.17.  FEDERAL RESERVE REGULATIONS.  (A)  NEITHER THE PARENT BORROWER
NOR ANY OF THE SUBSIDIARIES IS ENGAGED PRINCIPALLY, OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF BUYING OR
CARRYING MARGIN STOCK.


 


(B)  NO PART OF THE PROCEEDS OF ANY LOAN OR ANY LETTER OF CREDIT WILL BE USED,
WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR
ULTIMATELY, (I) TO PURCHASE OR CARRY MARGIN STOCK OR ANY SECURITY CONVERTIBLE
INTO OR EXCHANGEABLE FOR MARGIN STOCK, OR EXTEND CREDIT TO OTHERS FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK OR ANY SECURITY CONVERTIBLE INTO
OR EXCHANGEABLE FOR MARGIN STOCK, OR TO REFUND INDEBTEDNESS ORIGINALLY INCURRED
FOR SUCH PURPOSE, OR (II) FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF THE
PROVISIONS OF THE REGULATIONS OF THE BOARD, INCLUDING REGULATION U OR
REGULATION X.


 


92

--------------------------------------------------------------------------------



 


SECTION 3.18.  SENIOR SECURED OBLIGATIONS.  ALL THE OBLIGATIONS CONSTITUTE
(A) ”CREDIT AGREEMENT OBLIGATIONS” UNDER AND AS DEFINED IN THE SENIOR FIRST LIEN
NOTE INDENTURE AND THE SENIOR SECOND LIEN NOTE INDENTURE (IN EACH CASE WITH
RESPECT TO THE FIRST-PRIORITY COLLATERAL), (B) ”SECOND-PRIORITY OBLIGATIONS”
UNDER AND AS DEFINED IN THE SENIOR FIRST LIEN NOTE INDENTURE AND “OTHER
SECOND-LIEN OBLIGATIONS” UNDER AND AS DEFINED IN THE SENIOR SECOND LIEN NOTE
INDENTURE (IN EACH CASE WITH RESPECT TO THE SECOND-PRIORITY COLLATERAL) AND
(C) ”SENIOR INDEBTEDNESS” AND “DESIGNATED SENIOR INDEBTEDNESS” UNDER AND AS
DEFINED IN THE SENIOR SUBORDINATED NOTE INDENTURE.  THE LIENS GRANTED PURSUANT
TO THE SECURITY DOCUMENTS (A) IN RESPECT OF THE FIRST-PRIORITY COLLATERAL, ARE
PRIOR TO THE LIENS GRANTED PURSUANT TO THE SENIOR FIRST LIEN NOTE DOCUMENTS AND
THE SENIOR SECOND LIEN NOTE DOCUMENTS IN RESPECT OF SUCH COLLATERAL AND (B) IN
RESPECT OF THE SECOND-PRIORITY COLLATERAL, ARE EQUAL IN PRIORITY TO THE LIENS
GRANTED PURSUANT TO THE SENIOR SECOND LIEN NOTE DOCUMENTS IN RESPECT OF SUCH
COLLATERAL.

 

ARTICLE IV

 

Conditions

 


SECTION 4.01.  EFFECTIVE DATE.  THE OBLIGATIONS OF THE LENDERS TO MAKE LOANS AND
OF THE ISSUING BANK TO ISSUE LETTERS OF CREDIT HEREUNDER SHALL NOT BECOME
EFFECTIVE UNTIL THE DATE ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED
(OR WAIVED IN ACCORDANCE WITH SECTION 10.02):


 

(A) THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED FROM THE
PARENT BORROWER, THE DOMESTIC SUBSIDIARY BORROWERS, THE CANADIAN SUBSIDIARY
BORROWER AND EACH LENDER, EITHER (I) A COUNTERPART OF THIS AGREEMENT SIGNED ON
BEHALF OF SUCH PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE
AGENT (WHICH MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF
THIS AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT.

 

(B) THE ADMINISTRATIVE AGENT AND THE SYNDICATION AGENT SHALL HAVE RECEIVED A
FAVORABLE WRITTEN OPINION (ADDRESSED TO THE ADMINISTRATIVE AGENT, THE
SYNDICATION AGENT AND THE LENDERS AND DATED THE EFFECTIVE DATE) OF EACH OF
(I) SONNENSCHEIN, NATH &

 

93

--------------------------------------------------------------------------------


 

ROSENTHAL LLP, COUNSEL FOR THE PARENT BORROWER AND THE DOMESTIC SUBSIDIARY
BORROWERS, SUBSTANTIALLY ADDRESSING THE MATTERS SET FORTH IN EXHIBIT B-1,
(II) STOEL RIVES LLP, UTAH COUNSEL FOR THE PARENT BORROWER, SUBSTANTIALLY IN THE
FORM OF EXHIBIT B-2, (III) FASKEN MARTINEAU DUMOULIN LLP, COUNSEL FOR THE
CANADIAN SUBSIDIARY BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-3, (IV) TO
THE EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT, LOCAL COUNSEL IN EACH
JURISDICTION WHERE A MORTGAGED PROPERTY IS LOCATED, SUBSTANTIALLY IN A FORM
AGREED TO BY THE ADMINISTRATIVE AGENT, AND (V) FOREIGN COUNSEL IN EACH
JURISDICTION LISTED ON SCHEDULE 4.01, SUBSTANTIALLY IN A FORM AGREED TO BY THE
ADMINISTRATIVE AGENT, AND, IN THE CASE OF EACH SUCH OPINION REQUIRED BY THIS
PARAGRAPH, COVERING SUCH OTHER MATTERS RELATING TO THE LOAN PARTIES, THE LOAN
DOCUMENTS OR THE TRANSACTIONS AS THE ADMINISTRATIVE AGENT OR THE SYNDICATION
AGENT SHALL REASONABLY REQUEST.  EACH BORROWER HEREBY REQUESTS SUCH COUNSEL TO
DELIVER SUCH OPINIONS.

 

(C) THE ADMINISTRATIVE AGENT AND THE SYNDICATION AGENT SHALL HAVE RECEIVED SUCH
DOCUMENTS AND CERTIFICATES AS THE ADMINISTRATIVE AGENT, THE SYNDICATION AGENT OR
THEIR COUNSEL MAY REASONABLY REQUEST RELATING TO THE ORGANIZATION, EXISTENCE AND
GOOD STANDING OF EACH LOAN PARTY, THE AUTHORIZATION OF THE TRANSACTIONS AND ANY
OTHER LEGAL MATTERS RELATING TO THE LOAN PARTIES, THE LOAN DOCUMENTS OR THE
TRANSACTIONS, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND ITS COUNSEL.

 

(D) THE ADMINISTRATIVE AGENT AND THE SYNDICATION AGENT SHALL HAVE RECEIVED A
CERTIFICATE, DATED THE EFFECTIVE DATE AND SIGNED BY THE PRESIDENT, A VICE
PRESIDENT OR A FINANCIAL OFFICER OF THE PARENT BORROWER, CONFIRMING COMPLIANCE
WITH THE CONDITIONS SET FORTH IN PARAGRAPHS (A) AND (B) OF SECTION 4.02.

 

(E) THE ADMINISTRATIVE AGENT AND THE SYNDICATION AGENT, AS APPLICABLE, SHALL
HAVE RECEIVED ALL FEES AND OTHER AMOUNTS DUE AND PAYABLE ON OR PRIOR TO THE
EFFECTIVE DATE, INCLUDING, TO THE EXTENT INVOICED, REIMBURSEMENT OR PAYMENT OF
ALL OUT-OF-POCKET EXPENSES REQUIRED TO BE REIMBURSED OR PAID BY ANY LOAN PARTY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT.

 

94

--------------------------------------------------------------------------------


 

(F) THE COLLATERAL AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THE DOMESTIC PLEDGE
AGREEMENT SIGNED ON BEHALF OF EACH LOAN PARTY (OTHER THAN THE CANADIAN
SUBSIDIARY BORROWER) AND THE CANADIAN PLEDGE AGREEMENT SIGNED ON BEHALF OF THE
CANADIAN SUBSIDIARY BORROWER  (AND, IF REQUESTED BY THE COLLATERAL AGENT, THE
LOAN PARTY THAT HOLDS THE EQUITY INTERESTS IN PLIANT CORPORATION OF CANADA
LTD.), TOGETHER WITH CERTIFICATES (IF ANY) REPRESENTING ALL THE OUTSTANDING
EQUITY INTERESTS OF EACH SUBSIDIARY OWNED BY OR ON BEHALF OF ANY LOAN PARTY AS
OF THE EFFECTIVE DATE AFTER GIVING EFFECT TO THE TRANSACTIONS (EXCEPT THAT SUCH
DELIVERY OF CERTIFICATES REPRESENTING EQUITY INTERESTS OF A FOREIGN SUBSIDIARY
THAT IS NOT A LOAN PARTY MAY BE LIMITED TO 65% OF THE OUTSTANDING VOTING EQUITY
INTERESTS OF SUCH FOREIGN SUBSIDIARY AND, TO THE EXTENT THAT DELIVERY OF SUCH
CERTIFICATES ON THE EFFECTIVE DATE IS NOT REASONABLY PRACTICAL, SUCH
CERTIFICATES MAY BE DELIVERED WITHIN 60 DAYS AFTER THE EFFECTIVE DATE),
PROMISSORY NOTES EVIDENCING ALL INTERCOMPANY INDEBTEDNESS OWED TO ANY LOAN PARTY
BY THE PARENT BORROWER OR ANY SUBSIDIARY AS OF THE EFFECTIVE DATE AFTER GIVING
EFFECT TO THE TRANSACTIONS AND STOCK POWERS AND INSTRUMENTS OF TRANSFER,
ENDORSED IN BLANK, WITH RESPECT TO SUCH CERTIFICATES AND PROMISSORY NOTES.

 

(G) THE COLLATERAL AGENT SHALL HAVE RECEIVED COUNTERPARTS OF THE DOMESTIC
SECURITY AGREEMENT SIGNED ON BEHALF OF EACH LOAN PARTY (OTHER THAN THE CANADIAN
SUBSIDIARY BORROWER) AND THE CANADIAN SECURITY AGREEMENT SIGNED ON BEHALF OF THE
CANADIAN SUBSIDIARY BORROWER, TOGETHER WITH THE FOLLOWING:

 

(i) all documents and instruments, including Uniform Commercial Code (or
equivalent) financing statements, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the Liens intended to be created under the Security Agreements;

 

(ii) completed Perfection Certificates dated the Effective Date and signed by an
executive officer or Financial Officer of the Parent Borrower or the Canadian
Subsidiary Borrower, as applicable, together with all attachments contemplated
thereby, including the

 

95

--------------------------------------------------------------------------------


 

results of a search of the Uniform Commercial Code (or equivalent) filings made
with respect to the Loan Parties in the jurisdictions contemplated by the
Perfection Certificates and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.03 or have been released;

 

(iii) counterparts of a Mortgage with respect to each Mortgaged Property signed
on behalf of the record owner of such Mortgaged Property;

 

(iv) a policy or policies of title insurance issued by a nationally recognized
title insurance company, insuring the Lien of each such Mortgage as a valid
first Lien on the Mortgaged Property described therein, free of any other Liens
except as permitted by Section 6.03, in form and substance reasonably acceptable
to the Collateral Agent, together with such endorsements, coinsurance and
reinsurance as the Collateral Agent or the Required Lenders may reasonably
request;

 

(v) copies of all existing surveys and such other information and documents with
respect to the Mortgaged Properties as shall be necessary for the aforesaid
title insurance policies to be issued without a survey exception; and

 

(vi) such other customary documentation with respect to the Mortgaged Properties
as the Administrative Agent may reasonably require.

 

(H) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) A COUNTERPART OF THE
GUARANTEE AGREEMENT SIGNED ON BEHALF OF EACH LOAN PARTY AND (II) A COUNTERPART
OF THE INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT SIGNED ON BEHALF OF
EACH LOAN PARTY.

 

(I) THE LENDERS SHALL HAVE RECEIVED THE FINANCIAL STATEMENTS DESCRIBED IN
SECTION 3.04, WHICH FINANCIAL STATEMENTS SHALL NOT BE MATERIALLY INCONSISTENT
WITH

 

96

--------------------------------------------------------------------------------


 

THE FINANCIAL STATEMENTS OR FORECASTS PREVIOUSLY PROVIDED TO THE LENDERS.

 

(J) THE LENDERS SHALL HAVE RECEIVED PROJECTIONS OF THE PARENT BORROWER AND THE
SUBSIDIARIES THROUGH THE FISCAL YEAR ENDING DECEMBER 31, 2008, PRESENTED ON A
QUARTERLY BASIS THROUGH DECEMBER 31, 2004, WHICH PROJECTIONS SHALL NOT BE
MATERIALLY INCONSISTENT WITH THE PROJECTIONS PREVIOUSLY PROVIDED TO THE AGENTS
AND THE ARRANGERS.

 

(K) THE ADMINISTRATIVE AGENT AND THE SYNDICATION AGENT EACH SHALL HAVE RECEIVED
EVIDENCE SATISFACTORY TO IT THAT THE INSURANCE REQUIRED BY SECTION 5.07 IS IN
EFFECT.

 

(L) THE PARENT BORROWER SHALL HAVE RECEIVED GROSS CASH PROCEEDS OF NOT LESS THAN
$225,000,000 FROM THE ISSUANCE OF THE SENIOR FIRST LIEN NOTES AND THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COPIES OF THE SENIOR FIRST LIEN NOTE
DOCUMENTS, CERTIFIED BY A FINANCIAL OFFICER AS COMPLETE AND CORRECT.  THE
ADMINISTRATIVE AGENT AND THE SYNDICATION AGENT SHALL HAVE RECEIVED FROM EACH OF
THE SENIOR FIRST LIEN NOTE TRUSTEE AND THE SENIOR SECOND LIEN NOTE TRUSTEE
EITHER (I) A COUNTERPART OF THE INTERCREDITOR AGREEMENT SIGNED ON BEHALF OF SUCH
PARTY OR (II) WRITTEN EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH
MAY INCLUDE TELECOPY TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THE
INTERCREDITOR AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THE
INTERCREDITOR AGREEMENT.  THE ADMINISTRATIVE AGENT AND THE ARRANGERS SHALL BE
SATISFIED WITH THE TERMS OF THE SENIOR FIRST LIEN NOTE DOCUMENTS AND THE
INTERCREDITOR AGREEMENT.

 

(M) THE EXISTING CREDIT AGREEMENT SHALL HAVE BEEN TERMINATED, AND ALL LOANS,
INTEREST AND OTHER AMOUNTS ACCRUED OR OWING THEREUNDER SHALL HAVE BEEN PAID IN
FULL (OTHER THAN THE EXISTING LETTERS OF CREDIT, WHICH SHALL HAVE BEEN FULLY
CASH COLLATERALIZED ON OR PRIOR TO THE EFFECTIVE DATE) AND ALL LIENS GRANTED IN
RESPECT THEREOF SHALL HAVE BEEN RELEASED AND THE TERMS AND CONDITIONS OF ANY
SUCH RELEASE SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
SYNDICATION AGENT.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED A PAYOFF LETTER
IN FORM AND SUBSTANCE

 

97

--------------------------------------------------------------------------------


 

REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT FROM DEUTSCHE BANK TRUST
COMPANY AMERICAS.

 

(N) THE LENDERS SHALL HAVE RECEIVED A PRO FORMA CONSOLIDATED BALANCE SHEET OF
THE PARENT BORROWER AS OF DECEMBER 31, 2003, REFLECTING ALL PRO FORMA
ADJUSTMENTS AS IF THE TRANSACTIONS HAD BEEN CONSUMMATED ON SUCH DATE, AND SUCH
PRO FORMA CONSOLIDATED BALANCE SHEET SHALL BE CONSISTENT IN ALL MATERIAL
RESPECTS WITH THE FORECASTS AND OTHER INFORMATION PREVIOUSLY PROVIDED TO THE
LENDERS.  AFTER GIVING EFFECT TO THE TRANSACTIONS, THE PARENT BORROWER AND THE
SUBSIDIARIES SHALL NOT HAVE ANY OUTSTANDING INDEBTEDNESS OR PREFERRED STOCK
OTHER THAN (I) INDEBTEDNESS INCURRED UNDER THE LOAN DOCUMENTS, (II) THE SENIOR
FIRST LIEN NOTES, (III) THE SENIOR SECOND LIEN NOTES, (IV) THE SENIOR
SUBORDINATED NOTES, (V) THE EXISTING PREFERRED STOCK AND (VI) THE INDEBTEDNESS
PERMITTED PURSUANT TO SECTION 6.01(II).

 

(O) THE AGENTS SHALL BE REASONABLY SATISFIED AS TO THE AMOUNT AND NATURE OF ANY
CONTINGENT LIABILITIES RELATING TO ENVIRONMENTAL AND EMPLOYEE HEALTH AND SAFETY
EXPOSURES TO WHICH THE PARENT BORROWER AND THE SUBSIDIARIES MAY BE SUBJECT, AND
WITH THE PLANS OF THE PARENT BORROWER AND THE SUBSIDIARIES WITH RESPECT THERETO.

 

(P) THE AGENTS SHALL HAVE RECEIVED ALL DOCUMENTATION AND OTHER INFORMATION
REQUESTED BY THEM TO SATISFY THE REQUIREMENTS OF BANK REGULATORY AUTHORITIES
UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND
REGULATIONS, INCLUDING THE USA PATRIOT ACT.

 

(Q) THE AGENTS SHALL HAVE RECEIVED A COMPLETED BORROWING BASE CERTIFICATE THAT
SETS FORTH THE PRO FORMA OPENING BORROWING BASE.

 

(R) THE AGENTS SHALL HAVE RECEIVED THE RESULTS OF A FIELD EXAMINATION WITH
RESPECT TO THE ACCOUNTS RECEIVABLE AND INVENTORY OF THE PARENT BORROWER AND THE
SUBSIDIARIES AND AN INVENTORY APPRAISAL WITH RESPECT TO THE INVENTORY OF THE
PARENT BORROWER AND THE SUBSIDIARIES, IN EACH CASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE AGENTS.

 

98

--------------------------------------------------------------------------------


 

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived pursuant to Section 10.02) at or
prior to 5:00 p.m., New York City time, on February 25, 2004.  The
Administrative Agent shall notify the Parent Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 


SECTION 4.02.  EACH CREDIT EVENT.  THE OBLIGATION OF EACH LENDER TO MAKE A LOAN
ON THE OCCASION OF ANY BORROWING, AND OF THE ISSUING BANK TO ISSUE, AMEND, RENEW
OR EXTEND ANY LETTER OF CREDIT, IS SUBJECT TO THE SATISFACTION OF THE FOLLOWING
CONDITIONS:


 

(A) THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN THE LOAN
DOCUMENTS QUALIFIED AS TO MATERIALITY SHALL BE TRUE AND CORRECT AND THOSE NOT SO
QUALIFIED SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
DATE OF SUCH BORROWING OR THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION
OF SUCH LETTER OF CREDIT, AS APPLICABLE, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE IN WHICH CASE
SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER
DATE.

 

(B) AT THE TIME OF AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH BORROWING OR THE
ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, AS
APPLICABLE, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

 

(C) AT THE TIME OF THE BORROWING REQUEST WITH RESPECT TO SUCH BORROWING, THE
AMOUNT THAT THE PARENT BORROWER REASONABLY AND IN GOOD FAITH ESTIMATES WILL BE
THE CASH AMOUNT AT 3:00 P.M., NEW YORK CITY TIME, ON THE REQUESTED DATE OF SUCH
BORROWING (AFTER GIVING EFFECT TO SUCH BORROWING) SHALL NOT EXCEED $5,000,000,
AND SUCH BORROWING REQUEST SHALL CONTAIN A STATEMENT TO THAT EFFECT AND THAT THE
PARENT BORROWER REASONABLY AND IN GOOD FAITH EXPECTS TO BE IN COMPLIANCE WITH
SECTION 6.14 AS OF THE DATE OF SUCH BORROWING.

 

(D) AT THE TIME OF, AND AFTER GIVING EFFECT TO, SUCH BORROWING OR THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF SUCH LETTER OF CREDIT, (I) THE TOTAL DOMESTIC
REVOLVING EXPOSURES SHALL NOT EXCEED THE

 

99

--------------------------------------------------------------------------------


 

TOTAL AMOUNT OF THE DOMESTIC COMMITMENTS, (II) THE TOTAL CANADIAN REVOLVING
EXPOSURES SHALL NOT EXCEED THE TOTAL AMOUNT OF THE CANADIAN COMMITMENTS,
(III) THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED THE LESSER OF (A) THE TOTAL
AMOUNT OF THE COMMITMENTS AND (B) THE BORROWING BASE THEN IN EFFECT, (IV) IF
DURING THE AVAILABILITY CAP PERIOD, THE TOTAL REVOLVING EXPOSURES SHALL NOT
EXCEED $45,000,000 AND (V) IF DURING A REDUCED AVAILABILITY PERIOD, THE TOTAL
REVOLVING EXPOSURES SHALL NOT EXCEED THE REDUCED AVAILABILITY AMOUNT.

 

(E) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED AN OFFICERS’ CERTIFICATE (AS
DEFINED IN THE SENIOR FIRST LIEN NOTE INDENTURE, THE SENIOR SECOND LIEN NOTE
INDENTURE AND THE SENIOR SUBORDINATED NOTE INDENTURE) OF THE PARENT BORROWER,
DATED THE DATE OF SUCH BORROWING, OR THE ISSUANCE, AMENDMENT, RENEWAL OR
EXTENSION OF SUCH LETTER OF CREDIT (DELIVERED, AND CONTAINING A STATEMENT THAT
IT WAS DELIVERED, IN GOOD FAITH AFTER REASONABLE INVESTIGATION) TO THE EFFECT
THAT SUCH BORROWING, OR THE ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION OF SUCH
LETTER OF CREDIT, DOES NOT VIOLATE THE PROVISIONS OF THE SENIOR FIRST LIEN NOTE
INDENTURE, THE SENIOR SECOND LIEN NOTE INDENTURE AND THE SENIOR SUBORDINATED
NOTE INDENTURE (INCLUDING A REASONABLY DETAILED SUMMARY AS TO THE CALCULATIONS
NECESSARY TO DETERMINE THE ABSENCE OF ANY SUCH VIOLATION).

 

The making of any Loan on the occasion of each Borrowing and each issuance,
amendment, renewal or extension of a Letter of Credit shall be deemed to
constitute a representation and warranty by the Parent Borrower on the date
thereof as to the matters specified in paragraphs (a), (b) and (e) of this
Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all
LC Disbursements shall have been reimbursed, each Borrower covenants and agrees
with the Lenders that:

 

100

--------------------------------------------------------------------------------


 


SECTION 5.01.  FINANCIAL STATEMENTS AND OTHER INFORMATION.  THE PARENT BORROWER
WILL FURNISH TO THE ADMINISTRATIVE AGENT, WHICH WILL DELIVER TO EACH LENDER:


 

(A) WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE PARENT BORROWER, ITS
AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF OPERATIONS,
STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY ERNST & YOUNG LLP OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF
RECOGNIZED NATIONAL STANDING (WITHOUT A “GOING CONCERN” OR LIKE QUALIFICATION OR
EXCEPTION AND WITHOUT ANY QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH
AUDIT) TO THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY
IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF
THE PARENT BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED;

 

(B) WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR OF THE PARENT BORROWER, ITS CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF OPERATIONS, STOCKHOLDERS’ EQUITY AND CASH FLOWS AS OF THE
END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF
THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL
OFFICERS AS PRESENTING FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF THE PARENT BORROWER AND ITS CONSOLIDATED
SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED, SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND THE ABSENCE OF
FOOTNOTES;

 

(C) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE PARENT BORROWER
(I) CERTIFYING AS TO WHETHER A DEFAULT HAS OCCURRED AND, IF A DEFAULT HAS
OCCURRED, SPECIFYING THE DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE
TAKEN WITH RESPECT THERETO, (II) SETTING FORTH REASONABLY DETAILED CALCULATIONS
WITH RESPECT TO

 

101

--------------------------------------------------------------------------------


 

COMPLIANCE WITH SECTION 6.09, (III) SETTING FORTH REASONABLY DETAILED
CALCULATIONS OF THE FIXED CHARGE COVERAGE RATIO AS OF THE LAST DAY OF THE LAST
FISCAL PERIOD COVERED BY SUCH FINANCIAL STATEMENTS AND (IV) STATING WHETHER ANY
CHANGE IN GAAP OR IN THE APPLICATION THEREOF HAS OCCURRED SINCE THE DATE OF THE
PARENT BORROWER’S AUDITED FINANCIAL STATEMENTS REFERRED TO IN SECTION 3.04 AND,
IF ANY SUCH CHANGE HAS OCCURRED, SPECIFYING THE EFFECT OF SUCH CHANGE ON THE
FINANCIAL STATEMENTS ACCOMPANYING SUCH CERTIFICATE;

 

(D) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A)
ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL
STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR
EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY DEFAULT (WHICH CERTIFICATE MAY
BE LIMITED TO THE EXTENT REQUIRED BY ACCOUNTING RULES OR GUIDELINES);

 

(E) NO LATER THAN 12:00 NOON, NEW YORK CITY TIME, ON THE 10TH BUSINESS DAY AFTER
THE END OF EACH MONTH, A COMPLETED BORROWING BASE CERTIFICATE CALCULATING AND
CERTIFYING THE BORROWING BASE AS OF THE LAST DAY OF SUCH MONTH; PROVIDED,
HOWEVER, THAT (I) WITH RESPECT TO ANY WEEKLY REPORTING PERIOD, IF REQUESTED BY
THE COLLATERAL AGENT OR THE CO-COLLATERAL AGENT AT ANY TIME, THE BORROWING BASE
SHALL BE COMPUTED FOR EACH WEEK CONTAINING A DAY WITHIN SUCH WEEKLY REPORTING
PERIOD AND A COMPLETED BORROWING BASE CERTIFICATE CALCULATING AND CERTIFYING THE
BORROWING BASE AS OF THE LAST DAY OF SUCH WEEK SHALL BE DELIVERED TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE CO-COLLATERAL AGENT NO LATER
THAN 12:00 NOON, NEW YORK CITY TIME, ON THE THIRD BUSINESS DAY AFTER THE END OF
SUCH WEEK AND (II) WITH RESPECT TO ANY DAILY REPORTING PERIOD, IF REQUESTED BY
THE COLLATERAL AGENT AT ANY TIME, THE BORROWING BASE SHALL BE COMPUTED FOR EACH
BUSINESS DAY DURING SUCH DAILY REPORTING PERIOD AND A COMPLETED BORROWING BASE
CERTIFICATE CALCULATING AND CERTIFYING THE BORROWING BASE AS OF THE END OF SUCH
BUSINESS DAY SHALL BE DELIVERED TO THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT AND THE CO-COLLATERAL AGENT NO LATER THAN 12:00 NOON, NEW YORK CITY TIME,
ON THE THIRD BUSINESS DAY IMMEDIATELY FOLLOWING THE BUSINESS DAY FOR WHICH SUCH
BORROWING BASE CERTIFICATE

 

102

--------------------------------------------------------------------------------


 

MUST BE DELIVERED; AND PROVIDED FURTHER, HOWEVER, THAT UPON THE TERMINATION OF
ANY WEEKLY REPORTING PERIOD OR DAILY REPORTING PERIOD, THE PARENT BORROWER SHALL
DELIVER TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE CO-COLLATERAL
AGENT A CERTIFICATE SIGNED ON BEHALF OF THE PARENT BORROWER BY A FINANCIAL
OFFICER THAT SETS FORTH IN REASONABLE DETAIL THE CALCULATIONS OF THE BORROWING
BASE THAT SUPPORT THE TERMINATION OF SUCH WEEKLY REPORTING PERIOD OR DAILY
REPORTING PERIOD, AS APPLICABLE, AND INCLUDES SUCH OTHER INFORMATION AS MAY BE
REASONABLY REQUESTED BY THE CONSENTING AGENTS WITH RESPECT TO THE MATTERS SET
FORTH IN SUCH CERTIFICATE;

 

(F) TO THE EXTENT REQUESTED BY ANY AGENT AT ANY TIME WHEN IT REASONABLY BELIEVES
THAT THE THEN-EXISTING BORROWING BASE CERTIFICATE IS MATERIALLY INACCURATE OR
THAT THE BORROWING BASE AT SUCH TIME WOULD, IF CALCULATED AT SUCH TIME, BE
MATERIALLY DIFFERENT THAN THE BORROWING BASE REFLECTED IN SUCH THEN-EXISTING
BORROWING BASE CERTIFICATE, WITHIN 10 BUSINESS DAYS OF SUCH REQUEST, A COMPLETED
BORROWING BASE CERTIFICATE THAT SATISFIES THE REQUIREMENTS OF SECTION 5.01(E)
SHOWING THE BORROWING BASE AS OF THE DATE SO REQUESTED, ACCOMPANIED BY THE
REPORTS AND SUPPORTING INFORMATION CONTEMPLATED THEREBY OR OTHERWISE REQUESTED
BY SUCH AGENT;

 

(G) WITHIN TWO BUSINESS DAYS OF ANY REQUEST THEREFOR, SUCH OTHER INFORMATION
CONCERNING THE AMOUNT, COMPOSITION AND MANNER OF COMPUTATION OF THE BORROWING
BASE AS ANY AGENT MAY REASONABLY REQUEST (IN SUCH DETAIL AS MAY REASONABLY BE
REQUESTED BY SUCH AGENT);

 

(H) NOT LATER THAN 30 DAYS FOLLOWING THE COMMENCEMENT OF EACH FISCAL YEAR OF THE
PARENT BORROWER, A DETAILED CONSOLIDATED BUDGET FOR SUCH FISCAL YEAR (INCLUDING
A PROJECTED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF PROJECTED
OPERATIONS AND CASH FLOW AS OF THE END OF AND FOR SUCH FISCAL YEAR) AND,
PROMPTLY WHEN AVAILABLE, ANY SIGNIFICANT REVISIONS OF SUCH BUDGET;

 

(I) PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS FILED BY THE PARENT
BORROWER OR ANY SUBSIDIARY WITH THE SEC, OR ANY

 

103

--------------------------------------------------------------------------------


 

GOVERNMENTAL AUTHORITY SUCCEEDING TO ANY OR ALL OF THE FUNCTIONS OF THE SEC, OR
WITH ANY NATIONAL SECURITIES EXCHANGE, AS THE CASE MAY BE; AND

 

(J) PROMPTLY FOLLOWING ANY REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING
THE OPERATIONS, BUSINESS AFFAIRS AND FINANCIAL CONDITION OF THE PARENT BORROWER
OR ANY SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR ANY LENDER MAY REASONABLY REQUEST.

 


SECTION 5.02.  NOTICES OF MATERIAL EVENTS.  THE PARENT BORROWER WILL FURNISH TO
THE ADMINISTRATIVE AGENT AND EACH LENDER PROMPT WRITTEN NOTICE OF THE FOLLOWING:


 

(A) THE OCCURRENCE OF ANY DEFAULT;

 

(B) THE FILING OR COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING BY OR BEFORE
ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY AGAINST OR, TO THE KNOWLEDGE OF AN
EXECUTIVE OFFICER OR A FINANCIAL OFFICER OF THE PARENT BORROWER, AFFECTING THE
PARENT BORROWER OR ANY AFFILIATE THEREOF THAT WOULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT;

 

(C) ANY DOWNGRADE OF THE RATINGS OF THE PARENT BORROWER’S SENIOR SECURED
INDEBTEDNESS FOR BORROWED MONEY BY S&P, MOODY’S OR ANY OTHER RATING AGENCY;

 

(D) THE OCCURRENCE OF ANY ERISA EVENT THAT, ALONE OR TOGETHER WITH ANY OTHER
ERISA EVENTS THAT HAVE OCCURRED, WOULD REASONABLY BE EXPECTED TO RESULT IN
LIABILITY OF THE PARENT BORROWER AND THE SUBSIDIARIES IN AN AGGREGATE AMOUNT
EXCEEDING $5,000,000; AND

 

(E) ANY OTHER DEVELOPMENT THAT RESULTS IN, OR WOULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 


SECTION 5.03.  INFORMATION REGARDING COLLATERAL.  (A)  THE PARENT BORROWER WILL
FURNISH TO THE ADMINISTRATIVE


 


104

--------------------------------------------------------------------------------


AGENT AND THE COLLATERAL AGENT PROMPT WRITTEN NOTICE OF ANY CHANGE (I) IN ANY
LOAN PARTY’S CORPORATE NAME OR IN ANY TRADE NAME USED TO IDENTIFY IT IN THE
CONDUCT OF ITS BUSINESS OR IN THE OWNERSHIP OF ITS PROPERTIES, (II) IN THE
LOCATION OF ANY LOAN PARTY’S CHIEF EXECUTIVE OFFICE, ITS PRINCIPAL PLACE OF
BUSINESS, ANY OFFICE IN WHICH IT MAINTAINS BOOKS OR RECORDS RELATING TO
COLLATERAL OWNED BY IT OR ANY OFFICE OR FACILITY AT WHICH COLLATERAL OWNED BY IT
HAVING AN AGGREGATE FAIR VALUE IN EXCESS OF $100,000 IS LOCATED (INCLUDING THE
ESTABLISHMENT OF ANY SUCH NEW OFFICE OR FACILITY), (III) IN ANY LOAN PARTY’S
IDENTITY OR CORPORATE STRUCTURE, (IV) IN ANY LOAN PARTY’S FEDERAL TAXPAYER
IDENTIFICATION NUMBER OR OTHER ORGANIZATIONAL IDENTIFICATION NUMBER (OR, WITH
RESPECT TO EACH FOREIGN SUBSIDIARY, ANY COMPARABLE IDENTIFICATION NUMBERS ISSUED
BY ANY GOVERNMENTAL AUTHORITY) OR (V) IN ANY LOAN PARTY’S JURISDICTION OF
INCORPORATION OR ORGANIZATION.  THE PARENT BORROWER AGREES NOT TO EFFECT OR
PERMIT ANY CHANGE REFERRED TO IN THE PRECEDING SENTENCE UNLESS ALL FILINGS HAVE
BEEN MADE UNDER THE UNIFORM COMMERCIAL CODE (OR THE EQUIVALENT LEGISLATION OF
OTHER JURISDICTIONS) OR OTHERWISE THAT ARE REQUIRED IN ORDER FOR THE COLLATERAL
AGENT TO CONTINUE AT ALL TIMES FOLLOWING SUCH CHANGE TO HAVE A VALID, LEGAL AND
PERFECTED SECURITY INTEREST IN ALL THE COLLATERAL; PROVIDED THAT THE COLLATERAL
AGENT SHALL TAKE ANY ACTION REASONABLY REQUESTED BY THE PARENT BORROWER TO
MAINTAIN A VALID, LEGAL AND PERFECTED SECURITY INTEREST IN ALL THE COLLATERAL.


 


(B)  EACH QUARTER, AT THE TIME OF DELIVERY OF ANNUAL OR QUARTERLY FINANCIAL
STATEMENTS WITH RESPECT TO THE PRECEDING FISCAL YEAR OR FISCAL QUARTER PURSUANT
TO CLAUSE (A) OR CLAUSE (B) OF SECTION 5.01, THE PARENT BORROWER SHALL DELIVER
TO THE ADMINISTRATIVE AGENT A CERTIFICATE OF A FINANCIAL OFFICER AND THE CHIEF
LEGAL OFFICER OF THE PARENT BORROWER OR THE CANADIAN SUBSIDIARY BORROWER, AS
APPLICABLE,(I) SETTING FORTH THE INFORMATION REQUIRED PURSUANT TO SECTION 2 OF
THE DOMESTIC PERFECTION CERTIFICATE AND SECTION 2 OF THE CANADIAN PERFECTION
CERTIFICATE OR CONFIRMING THAT THERE HAS BEEN NO CHANGE IN SUCH INFORMATION
SINCE THE DATE OF THE APPLICABLE PERFECTION CERTIFICATE DELIVERED ON THE
EFFECTIVE DATE OR THE DATE OF THE MOST RECENT CERTIFICATE DELIVERED PURSUANT TO
THIS SECTION AND (II) CERTIFYING THAT ALL UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS (INCLUDING FIXTURE FILINGS, AS APPLICABLE) OR OTHER APPROPRIATE
FILINGS, RECORDINGS OR REGISTRATIONS, INCLUDING ALL REFILINGS, RERECORDINGS AND
REREGISTRATIONS, CONTAINING A DESCRIPTION


 


105

--------------------------------------------------------------------------------



 


OF THE COLLATERAL HAVE BEEN FILED OF RECORD IN EACH GOVERNMENTAL, MUNICIPAL OR
OTHER APPROPRIATE OFFICE IN EACH JURISDICTION IDENTIFIED PURSUANT TO CLAUSE (I)
ABOVE TO THE EXTENT NECESSARY TO PROTECT AND PERFECT THE SECURITY INTERESTS
UNDER THE SECURITY AGREEMENTS FOR A PERIOD OF NOT LESS THAN 18 MONTHS AFTER THE
DATE OF SUCH CERTIFICATE (EXCEPT AS NOTED THEREIN WITH RESPECT TO ANY
CONTINUATION STATEMENTS TO BE FILED WITHIN SUCH PERIOD).


 


SECTION 5.04.  EXISTENCE; CONDUCT OF BUSINESS.  THE PARENT BORROWER WILL, AND
WILL CAUSE EACH OF THE SUBSIDIARIES TO, DO OR CAUSE TO BE DONE ALL THINGS
NECESSARY TO PRESERVE, RENEW AND KEEP IN FULL FORCE AND EFFECT ITS LEGAL
EXISTENCE AND THE RIGHTS, LICENSES, PERMITS, PRIVILEGES, FRANCHISES, PATENTS,
COPYRIGHTS, TRADEMARKS AND TRADE NAMES MATERIAL TO THE CONDUCT OF THE BUSINESS
OF THE PARENT BORROWER AND THE SUBSIDIARIES, TAKEN AS A WHOLE; PROVIDED THAT THE
FOREGOING SHALL NOT PROHIBIT ANY MERGER, CONSOLIDATION, LIQUIDATION OR
DISSOLUTION PERMITTED UNDER SECTION 6.04.


 


SECTION 5.05.  PAYMENT OF OBLIGATIONS; COMPLIANCE WITH LEASES.  (A)  THE PARENT
BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, PAY (I) ALL MATERIAL
TAXES AND OTHER CHARGES OF ANY GOVERNMENTAL AUTHORITY IMPOSED ON IT OR ANY OF
ITS PROPERTIES OR ASSETS OR IN RESPECT OF ANY OF ITS FRANCHISES, BUSINESS,
INCOME OR PROPERTY BEFORE ANY MATERIAL PENALTY OR INTEREST ACCRUES THEREON AND
(II) ALL CLAIMS (INCLUDING CLAIMS FOR LABOR, SERVICES, MATERIALS AND SUPPLIES)
FOR SUMS THAT HAVE BECOME DUE AND PAYABLE AND THAT BY LAW HAVE OR MAY BECOME A
LIEN (OTHER THAN A LIEN PERMITTED UNDER SECTION 6.03) UPON ANY OF THE PROPERTY
OR ASSETS OF THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES, PRIOR TO THE TIME
WHEN ANY PENALTY OR FINE SHALL BE INCURRED WITH RESPECT THERETO, EXCEPT WHERE
(A) THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEDURES OR PROCEEDINGS, (B) THE PARENT BORROWER OR SUCH
SUBSIDIARY HAS SET ASIDE ON ITS BOOKS ADEQUATE RESERVES WITH RESPECT THERETO IN
ACCORDANCE WITH GAAP, (C) SUCH CONTEST EFFECTIVELY SUSPENDS COLLECTION OF THE
CONTESTED OBLIGATION AND THE ENFORCEMENT OF ANY LIEN SECURING SUCH OBLIGATION
AND (D) THE FAILURE TO MAKE PAYMENT PENDING SUCH CONTEST WOULD NOT REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


 


(B)  THE PARENT BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO,
COMPLY WITH ALL MATERIAL TERMS OF EACH LEASE UNDER WHICH THE PARENT BORROWER OR
ANY


 


106

--------------------------------------------------------------------------------



 


SUBSIDIARY LEASES ANY PROPERTY, AS LESSEE, AND AT WHICH ACCOUNTS OR INVENTORY
THAT IS INCLUDED IN THE CALCULATION OF THE BORROWING BASE IS LOCATED.


 


SECTION 5.06.  MAINTENANCE OF PROPERTIES.  THE PARENT BORROWER WILL, AND WILL
CAUSE EACH OF THE SUBSIDIARIES TO, KEEP AND MAINTAIN ALL PROPERTY MATERIAL TO
THE CONDUCT OF THE BUSINESS OF THE PARENT BORROWER AND THE SUBSIDIARIES TAKEN AS
A WHOLE IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


 


SECTION 5.07.  INSURANCE.  THE PARENT BORROWER WILL, AND WILL CAUSE EACH OF THE
SUBSIDIARIES TO, MAINTAIN INSURANCE WITH RESPECT TO ITS MATERIAL PROPERTIES AND
BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, OF SUCH TYPES AND IN SUCH
AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER
PERSONS.  SUCH INSURANCE SHALL BE MAINTAINED WITH FINANCIALLY SOUND AND
REPUTABLE INSURERS, EXCEPT THAT A PORTION OF SUCH INSURANCE PROGRAM (NOT TO
EXCEED THAT WHICH IS CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN THE SAME OR
SIMILAR BUSINESS OR HAVING SIMILAR PROPERTIES SIMILARLY SITUATED) MAY BE
EFFECTED THROUGH SELF-INSURANCE, PROVIDED ADEQUATE RESERVES THEREFOR, IN
ACCORDANCE WITH GAAP, ARE MAINTAINED.  ALL INSURANCE POLICIES OR CERTIFICATES
(OR CERTIFIED COPIES THEREOF) WITH RESPECT TO SUCH INSURANCE (A) SHALL, SUBJECT
TO THE TERMS OF THE INTERCREDITOR AGREEMENT, BE ENDORSED TO THE COLLATERAL
AGENT’S REASONABLE SATISFACTION FOR THE BENEFIT OF THE LENDERS (INCLUDING BY
NAMING THE COLLATERAL AGENT AS LOSS PAYEE OR ADDITIONAL INSURED, AS
APPROPRIATE); AND (B) SHALL STATE THAT SUCH INSURANCE POLICY SHALL NOT BE
CANCELED WITHOUT 30 DAYS’ PRIOR WRITTEN NOTICE THEREOF (OR, IN CONNECTION WITH
ANY CANCELATION RESULTING FROM THE NON-PAYMENT OF PREMIUMS, 10 DAYS’ PRIOR
WRITTEN NOTICE THEREOF).  THE PARENT BORROWER SHALL PROMPTLY NOTIFY THE
ADMINISTRATIVE AGENT OF ANY MATERIAL CHANGE OR REVISION, OR NOTICE OF EXPIRATION
OR NON-RENEWAL, WITH RESPECT TO ANY SUCH INSURANCE POLICY.  THE PARENT BORROWER
SHALL FURNISH TO THE ADMINISTRATIVE AGENT, ON THE EFFECTIVE DATE AND ON THE DATE
OF DELIVERY OF EACH ANNUAL FINANCIAL STATEMENT, FULL INFORMATION AS TO THE
INSURANCE CARRIED.  AT ANY TIME THAT INSURANCE AT LEVELS DESCRIBED IN
SCHEDULE 5.07 IS NOT BEING MAINTAINED BY OR ON BEHALF OF THE PARENT BORROWER OR
ANY OF THE SUBSIDIARIES, THE PARENT BORROWER WILL NOTIFY THE LENDERS IN WRITING
WITHIN TWO BUSINESS DAYS THEREOF AND, IF THEREAFTER


 


107

--------------------------------------------------------------------------------



 


NOTIFIED BY THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS TO DO SO, THE
PARENT BORROWER OR ANY SUCH SUBSIDIARY, AS THE CASE MAY BE, SHALL OBTAIN
INSURANCE AT SUCH LEVELS AT LEAST EQUAL TO THOSE SET FORTH ON SCHEDULE 5.07,
PROVIDED THAT SUCH INSURANCE CAN BE OBTAINED AT COMMERCIALLY REASONABLE RATES.


 


SECTION 5.08.  CASUALTY AND CONDEMNATION.  (A)  THE PARENT BORROWER WILL FURNISH
TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS PROMPT WRITTEN
NOTICE OF ANY CASUALTY OR OTHER INSURED DAMAGE TO ANY PORTION OF ANY COLLATERAL
OR THE COMMENCEMENT OF ANY ACTION OR PROCEEDING FOR THE TAKING OF ANY COLLATERAL
OR ANY PART THEREOF OR INTEREST THEREIN UNDER POWER OF EMINENT DOMAIN OR BY
CONDEMNATION OR SIMILAR PROCEEDING, WHERE THE FAIR MARKET VALUE OF THE
COLLATERAL SO AFFECTED IN CONNECTION WITH ANY SUCH CASUALTY EVENT OR
CONDEMNATION IS AT LEAST $1,000,000.


 


(B)  IF ANY EVENT DESCRIBED IN PARAGRAPH (A) OF THIS SECTION RESULTS IN NET
PROCEEDS (WHETHER IN THE FORM OF INSURANCE PROCEEDS, CONDEMNATION AWARD OR
OTHERWISE), THE COLLATERAL AGENT IS AUTHORIZED TO COLLECT SUCH NET PROCEEDS AND,
IF RECEIVED BY THE PARENT BORROWER OR ANY SUBSIDIARY, SUCH NET PROCEEDS SHALL BE
PAID OVER TO THE COLLATERAL AGENT; PROVIDED THAT (I) IF THE AGGREGATE NET
PROCEEDS IN RESPECT OF SUCH EVENT (OTHER THAN PROCEEDS OF BUSINESS INTERRUPTION
INSURANCE) ARE LESS THAN $5,000,000, SUCH NET PROCEEDS SHALL BE PAID OVER TO THE
PARENT BORROWER UNLESS A DEFAULT HAS OCCURRED AND IS CONTINUING, (II) ALL
PROCEEDS OF BUSINESS INTERRUPTION INSURANCE SHALL BE PAID OVER TO THE PARENT
BORROWER UNLESS A DEFAULT HAS OCCURRED AND IS CONTINUING AND (III) FOR SO LONG
AS THE SENIOR FIRST LIEN NOTES REMAIN OUTSTANDING, ALL NET PROCEEDS IN RESPECT
OF SECOND-PRIORITY COLLATERAL SHALL BE PAID OVER TO THE SENIOR FIRST LIEN NOTE
TRUSTEE TO THE EXTENT REQUIRED BY THE TERMS OF THE SENIOR FIRST LIEN NOTE
DOCUMENTS.  ALL SUCH NET PROCEEDS RETAINED BY OR PAID OVER TO THE COLLATERAL
AGENT SHALL BE HELD BY THE COLLATERAL AGENT AND RELEASED FROM TIME TO TIME TO
PAY THE COSTS OF REPAIRING, RESTORING OR REPLACING THE AFFECTED PROPERTY OR
FUNDING EXPENDITURES FOR ASSETS IN ANY BUSINESS PERMITTED UNDER SECTION 6.04(B),
IN EACH CASE IN ACCORDANCE WITH THE TERMS OF THE APPLICABLE SECURITY DOCUMENT,
SUBJECT TO THE PROVISIONS OF THE APPLICABLE SECURITY DOCUMENT REGARDING
APPLICATION OF SUCH NET PROCEEDS DURING A DEFAULT.


 


108

--------------------------------------------------------------------------------



 


SECTION 5.09.  BOOKS AND RECORDS; INSPECTION AND AUDIT RIGHTS.  (A)  THE PARENT
BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO, KEEP PROPER BOOKS OF
RECORD AND ACCOUNT IN WHICH FULL, TRUE AND CORRECT ENTRIES ARE MADE IN ALL
MATERIAL RESPECTS OF ALL DEALINGS AND TRANSACTIONS IN RELATION TO ITS BUSINESS
AND ACTIVITIES.  THE PARENT BORROWER WILL, AND WILL CAUSE EACH OF THE
SUBSIDIARIES TO, PERMIT ANY REPRESENTATIVES DESIGNATED BY THE ADMINISTRATIVE
AGENT, THE COLLATERAL AGENT OR ANY LENDER, UPON REASONABLE PRIOR NOTICE, TO
VISIT AND INSPECT ITS PROPERTIES, TO EXAMINE AND MAKE EXTRACTS FROM ITS BOOKS
AND RECORDS, AND TO DISCUSS ITS AFFAIRS, FINANCES AND CONDITION WITH ITS
OFFICERS AND INDEPENDENT ACCOUNTANTS (AND THE PARENT BORROWER SHALL BE PROVIDED
THE OPPORTUNITY TO PARTICIPATE IN ANY SUCH DISCUSSIONS WITH SUCH INDEPENDENT
ACCOUNTANTS), ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED.


 


(B)  THE PARENT BORROWER WILL, AND WILL CAUSE EACH OF THE SUBSIDIARIES TO,
PERMIT ANY REPRESENTATIVES DESIGNATED BY THE CONSENTING AGENTS (INCLUDING ANY
CONSULTANTS, ACCOUNTANTS, LAWYERS AND APPRAISERS RETAINED BY THE CONSENTING
AGENTS) TO CONDUCT EVALUATIONS AND APPRAISALS OF THE PARENT BORROWER’S
COMPUTATION OF THE BORROWING BASE AND THE ASSETS INCLUDED IN THE BORROWING BASE,
ALL AT SUCH REASONABLE TIMES AND AS OFTEN AS REASONABLY REQUESTED.  THE PARENT
BORROWER SHALL PAY THE REASONABLE FEES AND EXPENSES OF ANY REPRESENTATIVES
RETAINED BY THE CONSENTING AGENTS TO CONDUCT ANY SUCH EVALUATION OR APPRAISAL. 
THE PARENT BORROWER ALSO AGREES TO MODIFY OR ADJUST THE COMPUTATION OF THE
BORROWING BASE (WHICH MAY INCLUDE MAINTAINING ADDITIONAL RESERVES OR MODIFYING
THE ELIGIBILITY CRITERIA FOR THE COMPONENTS OF THE BORROWING BASE) TO THE EXTENT
REQUIRED BY THE CONSENTING AGENTS OR THE REQUIRED LENDERS AS A RESULT OF ANY
SUCH EVALUATION OR APPRAISAL OR OTHERWISE.


 


(C)  IN THE EVENT THAT HISTORICAL ACCOUNTING PRACTICES, SYSTEMS OR RESERVES
RELATING TO THE COMPONENTS OF THE BORROWING BASE ARE MODIFIED IN A MANNER THAT
IS ADVERSE TO THE LENDERS IN ANY MATERIAL RESPECT, THE PARENT BORROWER WILL
AGREE TO MAINTAIN SUCH ADDITIONAL RESERVES (FOR PURPOSES OF COMPUTING THE
BORROWING BASE) IN RESPECT OF THE COMPONENTS OF THE BORROWING BASE AND MAKE SUCH
OTHER ADJUSTMENTS TO ITS PARAMETERS FOR INCLUDING THE COMPONENTS OF THE
BORROWING BASE AS THE CONSENTING AGENTS OR THE


 


109

--------------------------------------------------------------------------------



 


REQUIRED LENDERS IN THEIR DISCRETION SHALL REQUIRE BASED UPON SUCH
MODIFICATIONS.


 


SECTION 5.10.  COMPLIANCE WITH LAWS.  THE PARENT BORROWER WILL, AND WILL CAUSE
EACH OF THE SUBSIDIARIES TO, COMPLY WITH ALL LAWS, RULES, REGULATIONS AND ORDERS
OF ANY GOVERNMENTAL AUTHORITY APPLICABLE TO IT OR ITS PROPERTY, INCLUDING
ENVIRONMENTAL LAWS EXCEPT WHERE THE FAILURE TO DO SO, INDIVIDUALLY OR IN THE
AGGREGATE, COULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE
EFFECT.


 


SECTION 5.11.  USE OF PROCEEDS AND LETTERS OF CREDIT.  THE PROCEEDS OF THE
REVOLVING LOANS AND SWINGLINE LOANS WILL BE USED SOLELY FOR GENERAL CORPORATE
PURPOSES OF THE APPLICABLE BORROWER.  NO PART OF THE PROCEEDS OF ANY LOAN WILL
BE USED, WHETHER DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY
OR ULTIMATELY, (I) TO PURCHASE OR CARRY MARGIN STOCK OR ANY SECURITY CONVERTIBLE
INTO OR EXCHANGEABLE FOR MARGIN STOCK, OR EXTEND CREDIT TO OTHERS FOR THE
PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK OR ANY SECURITY CONVERTIBLE INTO
OR EXCHANGEABLE FOR MARGIN STOCK, OR TO REFUND INDEBTEDNESS ORIGINALLY INCURRED
FOR SUCH PURPOSE, OR (II) FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF ANY OF THE
REGULATIONS OF THE BOARD, INCLUDING REGULATION U AND REGULATION X.  LETTERS OF
CREDIT WILL BE ISSUED ONLY FOR GENERAL CORPORATE PURPOSES.


 


SECTION 5.12.  ADDITIONAL SUBSIDIARIES.  IF ANY ADDITIONAL SUBSIDIARY IS FORMED
OR ACQUIRED AFTER THE EFFECTIVE DATE (OR IF ANY SUBSIDIARY CEASES TO BE AN
EXCLUDED SUBSIDIARY AFTER THE EFFECTIVE DATE), THE PARENT BORROWER WILL NOTIFY
THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS THEREOF AND
(A) IF (I) SUCH SUBSIDIARY IS A LOAN PARTY (OTHER THAN A LOAN PARTY ORGANIZED
UNDER THE LAWS OF CANADA OR ANY PROVINCE THEREOF), THE PARENT BORROWER WILL
CAUSE SUCH SUBSIDIARY TO BECOME A PARTY TO THE GUARANTEE AGREEMENT, THE
INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT, THE DOMESTIC SECURITY
AGREEMENT, THE DOMESTIC PLEDGE AGREEMENT AND EACH OTHER APPLICABLE SECURITY
DOCUMENT IN THE MANNER PROVIDED THEREIN (OR, IF SUCH LOAN PARTY IS A FOREIGN
SUBSIDIARY NOT ORGANIZED UNDER THE LAWS OF CANADA OR ANY PROVINCE THEREOF, SUCH
MORTGAGES AND SECURITY, PLEDGE, GUARANTEE AND SUBORDINATION AGREEMENTS AS
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT TO
GUARANTEE AND SECURE THE OBLIGATIONS) AND (II) IF SUCH SUBSIDIARY IS A LOAN
PARTY ORGANIZED UNDER THE LAWS OF CANADA OR ANY PROVINCE THEREOF, THE PARENT
BORROWER WILL CAUSE SUCH


 


110

--------------------------------------------------------------------------------



 


SUBSIDIARY TO BECOME A PARTY TO THE GUARANTEE AGREEMENT, THE INDEMNITY,
SUBROGATION AND CONTRIBUTION AGREEMENT, THE CANADIAN SECURITY AGREEMENT, THE
CANADIAN PLEDGE AGREEMENT AND EACH OTHER APPLICABLE SECURITY DOCUMENT IN THE
MANNER PROVIDED THEREIN, IN EACH CASE WITHIN THREE BUSINESS DAYS AFTER SUCH
SUBSIDIARY IS FORMED OR ACQUIRED AND PROMPTLY TAKE SUCH ACTIONS TO CREATE AND
PERFECT LIENS ON SUCH SUBSIDIARY’S ASSETS TO SECURE THE OBLIGATIONS AS THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT OR THE REQUIRED LENDERS SHALL
REASONABLY REQUEST AND (B) IF ANY EQUITY INTERESTS OR INDEBTEDNESS OF SUCH
SUBSIDIARY ARE OWNED BY OR ON BEHALF OF ANY LOAN PARTY, THE PARENT BORROWER WILL
CAUSE CERTIFICATES AND PROMISSORY NOTES EVIDENCING SUCH EQUITY INTERESTS AND
INDEBTEDNESS TO BE PLEDGED TO SECURE THE OBLIGATIONS WITHIN THREE BUSINESS DAYS
AFTER SUCH SUBSIDIARY IS FORMED OR ACQUIRED (EXCEPT THAT, IF SUCH SUBSIDIARY IS
A FOREIGN SUBSIDIARY AND IS NOT A LOAN PARTY, EQUITY INTERESTS OF SUCH
SUBSIDIARY THAT ARE OWNED BY OR ON BEHALF OF THE PARENT BORROWER OR A SUBSIDIARY
LOAN PARTY AND THAT ARE TO BE PLEDGED TO SECURE THE OBLIGATIONS MAY BE LIMITED
TO 65% OF THE OUTSTANDING VOTING EQUITY INTERESTS OF SUCH SUBSIDIARY).


 


SECTION 5.13.  FURTHER ASSURANCES.  (A)  THE PARENT BORROWER WILL, AND WILL
CAUSE EACH OTHER LOAN PARTY TO, EXECUTE ANY AND ALL FURTHER DOCUMENTS, FINANCING
STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER ACTIONS
(INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS, FIXTURE FILINGS,
MORTGAGES, DEEDS OF TRUST AND OTHER DOCUMENTS), THAT MAY BE REQUIRED UNDER ANY
APPLICABLE LAW, OR WHICH THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT OR THE
REQUIRED LENDERS MAY REASONABLY REQUEST, TO EFFECTUATE THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS OR TO GRANT, PRESERVE, PROTECT OR PERFECT THE
LIENS CREATED OR INTENDED TO BE CREATED BY THE SECURITY DOCUMENTS OR THE
VALIDITY OR PRIORITY OF ANY SUCH LIEN, ALL AT THE EXPENSE OF THE LOAN PARTIES. 
THE PARENT BORROWER ALSO AGREES TO PROVIDE TO THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT, FROM TIME TO TIME UPON REQUEST, EVIDENCE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AS TO THE
PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE CREATED BY THE
SECURITY DOCUMENTS.


 


(B)  IF ANY MATERIAL ASSETS (INCLUDING ANY REAL PROPERTY OR IMPROVEMENTS THERETO
OR ANY INTEREST THEREIN) ARE ACQUIRED BY THE PARENT BORROWER OR ANY OTHER LOAN
PARTY


 


111

--------------------------------------------------------------------------------



 


AFTER THE EFFECTIVE DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL THAT BECOME
SUBJECT TO THE LIEN OF THE APPROPRIATE SECURITY AGREEMENTS UPON ACQUISITION
THEREOF), THE PARENT BORROWER WILL NOTIFY THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS THEREOF, AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT OR THE REQUIRED LENDERS, THE PARENT
BORROWER WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A LIEN SECURING THE
OBLIGATIONS AND WILL TAKE, AND CAUSE THE OTHER LOAN PARTIES TO TAKE, SUCH
ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE ADMINISTRATIVE
AGENT OR THE COLLATERAL AGENT TO GRANT AND PERFECT SUCH LIENS, INCLUDING ACTIONS
DESCRIBED IN PARAGRAPH (A) OF THIS SECTION, ALL AT THE EXPENSE OF THE LOAN
PARTIES, PROVIDED THAT THE FOLLOWING PROPERTY SHALL NOT BE COVERED BY THIS
SECTION 5.13(B):  (I) INTELLECTUAL PROPERTY A SECURITY INTEREST IN WHICH WOULD
REQUIRE FILINGS OR RECORDATIONS UNDER LAWS OTHER THAN THE LAWS OF THE
UNITED STATES, CANADA (IN THE CASE OF INTELLECTUAL PROPERTY OF THE CANADIAN
SUBSIDIARY BORROWER OR ANOTHER LOAN PARTY ORGANIZED UNDER THE LAWS OF CANADA OR
ANY PROVINCE THEREOF) OR ANY JURISDICTION THEREOF, (II) OWNED REAL ESTATE OR
LEASEHOLD INTERESTS WITH AN AGGREGATE FAIR MARKET VALUE OF LESS THAN
$10,000,000, (III) ANY OTHER ITEMS OF TANGIBLE PERSONAL PROPERTY WITH, IN EACH
CASE, A FAIR MARKET VALUE OF LESS THAN $500,000 AND (IV) ITEMS EXPLICITLY
EXCLUDED BY EXCEPTIONS IN ANY SECURITY AGREEMENT, PLEDGE AGREEMENT OR OTHER
SECURITY DOCUMENT.

 

ARTICLE VI

 


NEGATIVE COVENANTS

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Parent Borrower covenants and agrees with the Lenders
that:

 


SECTION 6.01.  INDEBTEDNESS.  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT
ANY SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY INDEBTEDNESS,
EXCEPT:


 

(I) INDEBTEDNESS CREATED UNDER THE LOAN DOCUMENTS;

 

(II) INDEBTEDNESS EXISTING ON THE EFFECTIVE DATE AND SET FORTH IN SCHEDULE 6.01
AND EXTENSIONS,

 

112

--------------------------------------------------------------------------------


 

RENEWALS AND REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF;

 

(III) INDEBTEDNESS OF THE PARENT BORROWER TO ANY SUBSIDIARY AND OF ANY
SUBSIDIARY TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED THAT
INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY TO ANY LOAN PARTY SHALL
BE SUBJECT TO SECTION 6.05;

 

(IV) GUARANTEES BY THE PARENT BORROWER OF INDEBTEDNESS OF ANY SUBSIDIARY OR
JOINT VENTURE AND BY ANY SUBSIDIARY OF INDEBTEDNESS OF THE PARENT BORROWER, ANY
OTHER SUBSIDIARY OR ANY JOINT VENTURE; PROVIDED THAT (I) GUARANTEES BY (A) ANY
LOAN PARTY OF INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY AND
(B) THE PARENT BORROWER OR ANY SUBSIDIARY OF INDEBTEDNESS OF A JOINT VENTURE, IN
EACH CASE SHALL BE SUBJECT TO SECTION 6.05, (II) ANY GUARANTEE OF THE SENIOR
SUBORDINATED NOTES BY A SUBSIDIARY SHALL BE SUBORDINATED ON THE SAME TERMS AS
THE SENIOR SUBORDINATED NOTES AND (III) ANY GUARANTEE OF THE SENIOR SUBORDINATED
NOTES, THE SENIOR FIRST LIEN NOTES OR THE SENIOR SECOND LIEN NOTES SHALL BE
GIVEN ONLY BY A SUBSIDIARY THAT IS A LOAN PARTY;

 

(V) INDEBTEDNESS OF THE PARENT BORROWER OR ANY SUBSIDIARY INCURRED TO FINANCE
THE ACQUISITION, CONSTRUCTION OR IMPROVEMENT OF ANY FIXED OR CAPITAL ASSETS,
INCLUDING CAPITAL LEASE OBLIGATIONS AND ANY INDEBTEDNESS ASSUMED IN CONNECTION
WITH THE ACQUISITION OF ANY SUCH ASSETS OR SECURED BY A LIEN ON ANY SUCH ASSETS
PRIOR TO THE ACQUISITION THEREOF, INCLUDING CAPITAL LEASE OBLIGATIONS INCURRED
PURSUANT TO TRANSACTIONS PERMITTED BY SECTION 6.07, AND EXTENSIONS, RENEWALS AND
REPLACEMENTS OF ANY SUCH INDEBTEDNESS THAT DO NOT INCREASE THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF; PROVIDED THAT (A) SUCH INDEBTEDNESS IS INCURRED PRIOR
TO OR WITHIN 120 DAYS AFTER SUCH ACQUISITION OR THE COMPLETION OF SUCH
CONSTRUCTION OR IMPROVEMENT AND (B) THE AGGREGATE PRINCIPAL AMOUNT OF
INDEBTEDNESS PERMITTED BY THIS CLAUSE (V) SHALL NOT EXCEED $10,000,000 AT ANY
TIME OUTSTANDING;

 

(VI) THE SENIOR FIRST LIEN NOTES IN AN AGGREGATE AMOUNT NOT EXCEEDING THE
$225,298,620 ACCRETED VALUE

 

113

--------------------------------------------------------------------------------


 

THEREOF ISSUED ON THE EFFECTIVE DATE (PLUS ANY ACCRETION OF THE SENIOR FIRST
LIEN NOTES AFTER THE EFFECTIVE DATE IN ACCORDANCE WITH THE TERMS OF THE SENIOR
FIRST LIEN NOTE INDENTURE);

 

(VII) INDEBTEDNESS WITH RESPECT TO SURETY, APPEAL AND PERFORMANCE BONDS OBTAINED
BY THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES IN THE ORDINARY COURSE OF
BUSINESS;

 

(VIII) OTHER INDEBTEDNESS OF ANY LOAN PARTY; PROVIDED THAT (A) THE AGGREGATE
PRINCIPAL AMOUNT OF INDEBTEDNESS THAT MAY BE INCURRED PURSUANT TO THIS
CLAUSE (VIII) SHALL NOT EXCEED $5,000,000 AT ANY TIME OUTSTANDING AND (B) ANY
SUCH INDEBTEDNESS SHALL BE UNSECURED (OTHER THAN INDEBTEDNESS SECURED BY A LIEN
PERMITTED BY SECTION 6.03(D));

 

(IX) OTHER INDEBTEDNESS OF ANY SUBSIDIARY THAT IS NOT A LOAN PARTY; PROVIDED
THAT THE AGGREGATE AMOUNT OF INDEBTEDNESS THAT MAY BE INCURRED PURSUANT TO THIS
CLAUSE (IX) AND OUTSTANDING AT ANY TIME SHALL NOT EXCEED $35,000,000, MINUS THE
AGGREGATE AMOUNT OF INDEBTEDNESS THAT HAS BEEN INCURRED PURSUANT TO CLAUSES (V)
AND (VIII) ABOVE AND THAT IS OUTSTANDING AT SUCH TIME;

 

(X) THE SENIOR SECOND LIEN NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT EXCEEDING
$250,000,000;

 

(XI) THE SENIOR SUBORDINATED NOTES IN AN AGGREGATE PRINCIPAL AMOUNT NOT
EXCEEDING $320,000,000;

 

(XII) THE EXISTING PREFERRED STOCK AND ALL ADDITIONAL SHARES OF SUCH PREFERRED
STOCK PERMITTED TO BE ISSUED UNDER SECTION 6.09(A)(II), IN EACH CASE TO THE
EXTENT THAT SUCH PREFERRED STOCK IS OR MAY SUBSEQUENTLY BECOME CHARACTERIZED AS
INDEBTEDNESS IN THE CONSOLIDATED FINANCIAL STATEMENTS OF THE PARENT BORROWER IN
ACCORDANCE WITH GAAP AND OTHER APPLICABLE FINANCIAL ACCOUNTING STANDARDS; AND

 

(XIII) UNSECURED INDEBTEDNESS REPRESENTING THE DEFERRED PURCHASE PRICE FOR
PERMITTED ACQUISITIONS; PROVIDED THAT (A) NO SUBSIDIARY SHALL BE LIABLE
(PURSUANT TO A GUARANTEE OR OTHERWISE) FOR ANY SUCH INDEBTEDNESS INCURRED IN
CONNECTION WITH ANY PERMITTED ACQUISITION OTHER THAN ANY SUBSIDIARY RESULTING
FROM

 

114

--------------------------------------------------------------------------------


 

SUCH PERMITTED ACQUISITION, (B) THE COVENANTS AND OTHER MATERIAL TERMS WITH
RESPECT TO SUCH INDEBTEDNESS SHALL BE NO MORE RESTRICTIVE TO THE PARENT BORROWER
THAN THE EQUIVALENT COVENANTS AND TERMS CONTAINED IN THIS AGREEMENT AND (C) THE
AGGREGATE PRINCIPAL AMOUNT OF INDEBTEDNESS PERMITTED BY THIS CLAUSE (XIII) SHALL
NOT EXCEED $10,000,000 AT ANY TIME OUTSTANDING.

 


SECTION 6.02.  CERTAIN EQUITY SECURITIES.  THE PARENT BORROWER WILL NOT, NOR
WILL IT PERMIT ANY SUBSIDIARY TO, ISSUE ANY PREFERRED STOCK (OTHER THAN
QUALIFIED PREFERRED STOCK OF THE PARENT BORROWER) OR BE OR BECOME LIABLE IN
RESPECT OF ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO PURCHASE, REDEEM, RETIRE,
ACQUIRE OR MAKE ANY OTHER PAYMENT IN RESPECT OF ANY EQUITY INTERESTS OF THE
PARENT BORROWER OR ANY SUBSIDIARY, EXCEPT FOR (I) THE WARRANTS ISSUED IN
CONNECTION WITH THE EXISTING PREFERRED STOCK, (II) THE WARRANTS AND
(III) ACTIONS OTHERWISE PERMITTED UNDER SECTION 6.09.


 


SECTION 6.03.  LIENS.  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY
SUBSIDIARY TO, CREATE, INCUR, ASSUME OR PERMIT TO EXIST ANY LIEN ON ANY PROPERTY
OR ASSET NOW OWNED OR HEREAFTER ACQUIRED BY IT, OR ASSIGN OR SELL ANY INCOME OR
REVENUES (INCLUDING ACCOUNTS RECEIVABLE) OR RIGHTS IN RESPECT OF ANY THEREOF,
EXCEPT:


 

(A) LIENS CREATED UNDER THE LOAN DOCUMENTS;

 

(B) PERMITTED ENCUMBRANCES;

 

(C) ANY LIEN ON ANY PROPERTY OR ASSET OF THE PARENT BORROWER OR ANY SUBSIDIARY
EXISTING ON THE EFFECTIVE DATE AND SET FORTH IN SCHEDULE 6.03; PROVIDED THAT
(I) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSET OF THE PARENT
BORROWER OR ANY SUBSIDIARY AND (II) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS THAT IT SECURES ON THE EFFECTIVE DATE AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF;

 

(D) ANY LIEN EXISTING ON ANY PROPERTY OR ASSET PRIOR TO THE ACQUISITION THEREOF
BY THE PARENT BORROWER OR ANY SUBSIDIARY OR EXISTING ON ANY PROPERTY OR ASSET OF
ANY PERSON THAT BECOMES A SUBSIDIARY AFTER THE EFFECTIVE DATE PRIOR TO THE TIME
SUCH PERSON BECOMES A SUBSIDIARY; PROVIDED THAT (I) SUCH LIEN IS NOT CREATED IN
CONTEMPLATION OF OR IN CONNECTION WITH

 

115

--------------------------------------------------------------------------------


 

SUCH ACQUISITION OR SUCH PERSON BECOMING A SUBSIDIARY, AS THE CASE MAY BE,
(II) SUCH LIEN SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE PARENT
BORROWER OR ANY SUBSIDIARY AND (III) SUCH LIEN SHALL SECURE ONLY THOSE
OBLIGATIONS THAT IT SECURES ON THE DATE OF SUCH ACQUISITION OR THE DATE SUCH
PERSON BECOMES A SUBSIDIARY, AS THE CASE MAY BE AND EXTENSIONS, RENEWALS AND
REPLACEMENTS THEREOF THAT DO NOT INCREASE THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF;

 

(E) LIENS ON FIXED OR CAPITAL ASSETS ACQUIRED, CONSTRUCTED OR IMPROVED BY THE
PARENT BORROWER OR ANY SUBSIDIARY; PROVIDED THAT (I) SUCH LIENS SECURE
INDEBTEDNESS PERMITTED BY CLAUSE (V) OF SECTION 6.01, (II) SUCH LIENS AND THE
INDEBTEDNESS SECURED THEREBY ARE INCURRED PRIOR TO OR WITHIN 120 DAYS AFTER SUCH
ACQUISITION OR THE COMPLETION OF SUCH CONSTRUCTION OR IMPROVEMENT, (III) THE
INDEBTEDNESS SECURED THEREBY DOES NOT EXCEED 100% OF THE COST OF ACQUIRING,
CONSTRUCTING OR IMPROVING SUCH FIXED OR CAPITAL ASSETS AND (IV) SUCH SECURITY
INTERESTS SHALL NOT APPLY TO ANY OTHER PROPERTY OR ASSETS OF THE PARENT BORROWER
OR ANY SUBSIDIARY OTHER THAN PROPERTY DIRECTLY RELATED TO SUCH FIXED OR CAPITAL
ASSETS AND OF A TYPE CUSTOMARILY COVERED BY SUCH LIENS, EXCEPT THAT SUCH
SECURITY INTERESTS MAY NOT APPLY TO ANY ACCOUNTS RECEIVABLE OR INVENTORY;

 

(F) LIENS SECURING INDEBTEDNESS INCURRED PURSUANT TO SECTION 6.01(IX); PROVIDED
THAT SUCH LIENS SHALL APPLY ONLY TO PROPERTIES AND ASSETS OF FOREIGN
SUBSIDIARIES THAT ARE NOT LOAN PARTIES;

 

(G) LEASES AND SUBLEASES OF REAL PROPERTY AND TANGIBLE PERSONAL PROPERTY AND
LICENSES AND SUBLICENSES OF INTELLECTUAL PROPERTY RIGHTS, IN EACH CASE GRANTED
IN THE ORDINARY COURSE OF BUSINESS AND NOT INTERFERING INDIVIDUALLY OR IN THE
AGGREGATE (WITH ALL SUCH LICENSES AND SUBLEASES BEING TAKEN AS A WHOLE) IN ANY
MATERIAL RESPECT WITH THE CONDUCT OF THE BUSINESS OF THE PARENT BORROWER AND THE
SUBSIDIARIES;

 

(H) LIENS TO SECURE COMPENSATION AND INDEMNITY OBLIGATIONS TO THE TRUSTEE UNDER
THE INDENTURE FOR THE SENIOR SUBORDINATED NOTES AND THE WARRANT AGENT UNDER THE
WARRANT AGREEMENT FOR THE WARRANTS;

 

116

--------------------------------------------------------------------------------


 

(I) LIENS GRANTED UNDER THE SENIOR FIRST LIEN SECURITY DOCUMENTS OR THE SENIOR
SECOND LIEN SECURITY DOCUMENTS; PROVIDED THAT (I) SUCH LIENS SECURE ONLY
OBLIGATIONS UNDER THE SENIOR FIRST LIEN NOTE DOCUMENTS AND THE SENIOR SECOND
LIEN NOTE DOCUMENTS, RESPECTIVELY, EXCEPT THAT SUCH OBLIGATIONS SHALL NOT
INCLUDE OBLIGATIONS UNDER ANY INDEBTEDNESS (OR OBLIGATIONS UNDER ANY SWAP
AGREEMENTS) EXCEPT TO THE EXTENT INCURRED PURSUANT TO SECTION 6.01(X), WITH
RESPECT TO THE SENIOR SECOND LIEN NOTES, OR SECTION 6.01(VI), WITH RESPECT TO
THE SENIOR FIRST LIEN NOTES, (II) SUCH LIENS DO NOT APPLY TO ANY ASSET OTHER
THAN COLLATERAL THAT IS SUBJECT TO A LIEN GRANTED UNDER A SECURITY DOCUMENT TO
SECURE THE OBLIGATIONS, (III) ANY LIENS ON ANY FIRST-PRIORITY COLLATERAL THAT
SECURE OBLIGATIONS IN RESPECT OF THE SENIOR FIRST LIEN NOTES OR SENIOR SECOND
LIEN NOTES ARE SUBORDINATED TO THE LIENS ON SUCH FIRST-PRIORITY COLLATERAL THAT
SECURE THE OBLIGATIONS, (IV) ANY LIENS ON ANY SECOND-PRIORITY COLLATERAL THAT
SECURE OBLIGATIONS IN RESPECT OF THE SENIOR SECOND LIEN NOTES RANK EQUALLY AND
RATABLY WITH THE LIENS ON SUCH SECOND-PRIORITY COLLATERAL THAT SECURE THE
OBLIGATIONS AND (V) ALL SUCH LIENS GRANTED UNDER THE SENIOR FIRST LIEN SECURITY
DOCUMENTS AND SENIOR SECOND LIEN SECURITY DOCUMENTS SHALL BE SUBJECT TO THE
TERMS OF THE INTERCREDITOR AGREEMENT; AND

 

(J) LIENS ON CASH DEPOSITED WITH THE ISSUING BANK FOR ANY EXISTING LETTER OF
CREDIT TO CASH COLLATERALIZE SUCH EXISTING LETTER OF CREDIT (INCLUDING WITH
RESPECT TO INTEREST, FEES AND EXPENSES ASSOCIATED THEREWITH); PROVIDED THAT
(I) THE AMOUNT OF SUCH CASH SUBJECT TO SUCH LIEN AT ANY TIME SHALL NOT EXCEED
102% OF THE FACE AMOUNT OF SUCH EXISTING LETTER OF CREDIT AND (II) UPON THE
TERMINATION OR EXPIRATION OF SUCH EXISTING LETTER OF CREDIT, TO THE EXTENT THERE
HAS BEEN NO DRAWING UNDER SUCH EXISTING LETTER OF CREDIT THAT HAS NOT BEEN
REIMBURSED AT SUCH TIME, AN AMOUNT OF CASH EQUAL TO 102% OF THE FACE AMOUNT OF
SUCH EXISTING LETTER OF CREDIT (LESS ANY AMOUNTS RETAINED TO PAY INTEREST, FEES
AND EXPENSES ASSOCIATED THEREWITH) SHALL BE PROMPTLY RELEASED FROM SUCH LIEN.

 


SECTION 6.04.  FUNDAMENTAL CHANGES.  (A)  THE PARENT BORROWER WILL NOT AND WILL
NOT PERMIT ANY SUBSIDIARY TO, MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON,
OR


 


117

--------------------------------------------------------------------------------



 


PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT, OR LIQUIDATE OR
DISSOLVE, EXCEPT THAT, IF AT THE TIME THEREOF AND IMMEDIATELY AFTER GIVING
EFFECT THERETO NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING (I) ANY
SUBSIDIARY (OTHER THAN THE CANADIAN SUBSIDIARY BORROWER) MAY MERGE INTO THE
PARENT BORROWER IN A TRANSACTION IN WHICH THE PARENT BORROWER IS THE SURVIVING
CORPORATION, (II) ANY SUBSIDIARY (OTHER THAN THE CANADIAN SUBSIDIARY BORROWER)
MAY MERGE INTO ANY SUBSIDIARY THAT IS A LOAN PARTY, PROVIDED THAT IF ANY
SUBSIDIARY THAT IS PARTY TO SUCH TRANSACTION IS (A) A LOAN PARTY, THE SURVIVING
ENTITY MUST BE A LOAN PARTY OR (B) A DOMESTIC SUBSIDIARY BORROWER, THE SURVIVING
ENTITY MUST BE A DOMESTIC SUBSIDIARY BORROWER, (III) ANY SUBSIDIARY THAT IS NOT
A LOAN PARTY MAY MERGE INTO ANY SUBSIDIARY THAT IS NOT A LOAN PARTY, (IV) ANY
SUBSIDIARY (OTHER THAN THE CANADIAN SUBSIDIARY BORROWER) MAY MERGE INTO ANY
OTHER PERSON THAT BECOMES A LOAN PARTY IN CONNECTION WITH A PERMITTED
ACQUISITION, PROVIDED THAT IF SUCH SUBSIDIARY IS (A) A LOAN PARTY, THE SURVIVING
ENTITY MUST BE A LOAN PARTY, OR (B) A DOMESTIC SUBSIDIARY BORROWER, THE
SURVIVING ENTITY MUST BE SUCH DOMESTIC SUBSIDIARY BORROWER, (V) ANY SUBSIDIARY
(OTHER THAN ANY DOMESTIC SUBSIDIARY BORROWER OR THE CANADIAN SUBSIDIARY
BORROWER) MAY LIQUIDATE OR DISSOLVE IF THE PARENT BORROWER DETERMINES IN GOOD
FAITH THAT SUCH LIQUIDATION OR DISSOLUTION IS IN THE BEST INTERESTS OF THE
PARENT BORROWER AND IS NOT MATERIALLY DISADVANTAGEOUS TO THE LENDERS; PROVIDED
THAT ANY SUCH MERGER INVOLVING A PERSON THAT IS NOT A WHOLLY OWNED SUBSIDIARY
IMMEDIATELY PRIOR TO SUCH MERGER SHALL NOT BE PERMITTED UNLESS ALSO PERMITTED BY
SECTION 6.05 AND (VI) THE PARENT BORROWER MAY MERGE WITH AN AFFILIATE
INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE SOLELY FOR THE PURPOSE OF
INCORPORATING OR ORGANIZING THE PARENT BORROWER UNDER THE LAWS OF THE STATE OF
DELAWARE; PROVIDED THAT SUCH MERGER DOES NOT ADVERSELY AFFECT THE LENDERS IN ANY
MATERIAL RESPECT.


 


(B)  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF THE SUBSIDIARIES
TO, ENGAGE TO ANY MATERIAL EXTENT IN ANY BUSINESS OTHER THAN BUSINESSES OF THE
TYPE CONDUCTED BY THE PARENT BORROWER AND THE SUBSIDIARIES ON THE EFFECTIVE DATE
AND BUSINESSES REASONABLY RELATED, ANCILLARY OR COMPLEMENTARY THERETO.


 


SECTION 6.05.  INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS.  THE
PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY OF THE SUBSIDIARIES TO,
PURCHASE,


 


118

--------------------------------------------------------------------------------



 


HOLD OR ACQUIRE (INCLUDING PURSUANT TO ANY MERGER WITH ANY PERSON THAT WAS NOT A
WHOLLY OWNED SUBSIDIARY PRIOR TO SUCH MERGER) ANY EQUITY INTERESTS, EVIDENCES OF
INDEBTEDNESS OR OTHER SECURITIES (INCLUDING ANY OPTION, WARRANT OR OTHER RIGHT
TO ACQUIRE ANY OF THE FORGOING) OF, MAKE OR PERMIT TO EXIST ANY LOANS OR
ADVANCES TO, GUARANTEE ANY OBLIGATIONS OF, OR MAKE OR PERMIT TO EXIST ANY
INVESTMENT OR OTHER INTEREST IN, ANY OTHER PERSON, OR PURCHASE OR OTHERWISE
ACQUIRE (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) ANY ASSETS OF ANY OTHER
PERSON CONSTITUTING A BUSINESS UNIT, EXCEPT:


 

(A) PERMITTED INVESTMENTS;

 

(B) INVESTMENTS EXISTING ON THE DATE HEREOF AND SET FORTH ON SCHEDULE 6.05(B),
TO THE EXTENT SUCH INVESTMENTS WOULD NOT BE PERMITTED UNDER ANY OTHER CLAUSE OF
THIS SECTION 6.05;

 

(C) INVESTMENTS BY THE PARENT BORROWER AND THE SUBSIDIARIES IN THE EQUITY
INTERESTS OF THEIR RESPECTIVE SUBSIDIARIES (THAT ARE SUBSIDIARIES PRIOR TO SUCH
INVESTMENT); PROVIDED THAT (I) ANY SUCH EQUITY INTERESTS OWNED BY A LOAN PARTY
SHALL BE PLEDGED TO SECURE THE OBLIGATIONS AND (II)(A) THE AMOUNT OF ANY SUCH
INVESTMENT BY A LOAN PARTY IN A SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE
AUTOMATICALLY ADDED TO THE ACCUMULATED INVESTMENT BALANCE AND (B) (1) AT ALL
TIMES THE ACCUMULATED INVESTMENT BALANCE SHALL NOT EXCEED $10,000,000 AND
(2) IMMEDIATELY PRIOR TO AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH INVESTMENT
(AND THE INCURRENCE OF ANY LOANS AND THE ISSUANCE OF ANY LETTERS OF CREDIT IN
CONNECTION THEREWITH), THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED 25% OF THE
LESSER OF (I) THE TOTAL AMOUNT OF THE COMMITMENTS AND (II) THE BORROWING BASE
THEN IN EFFECT;

 

(D) LOANS OR ADVANCES MADE BY THE PARENT BORROWER TO ANY SUBSIDIARY AND MADE BY
ANY SUBSIDIARY TO THE PARENT BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED (I) THAT
ANY SUCH LOANS AND ADVANCES MADE BY A LOAN PARTY SHALL BE EVIDENCED BY A
PROMISSORY NOTE PLEDGED TO SECURE THE OBLIGATIONS AND (II)(A) THE AMOUNT OF ANY
SUCH LOAN OR ADVANCE BY A LOAN PARTY TO A SUBSIDIARY THAT IS NOT A LOAN PARTY
SHALL BE AUTOMATICALLY ADDED TO THE ACCUMULATED INVESTMENT BALANCE AND (B)
(1) AT ALL TIMES THE ACCUMULATED INVESTMENT BALANCE SHALL NOT EXCEED $10,000,000
AND

 

119

--------------------------------------------------------------------------------


 

(2) IMMEDIATELY PRIOR TO AND IMMEDIATELY AFTER GIVING EFFECT TO SUCH LOAN OR
ADVANCE (AND THE INCURRENCE OF ANY LOANS AND THE ISSUANCE OF ANY LETTERS OF
CREDIT IN CONNECTION THEREWITH), THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED
25% OF THE LESSER OF (I) THE TOTAL AMOUNT OF THE COMMITMENTS AND (II) THE
BORROWING BASE THEN IN EFFECT;

 

(E) GUARANTEES BY THE PARENT BORROWER OF INDEBTEDNESS AND OTHER OBLIGATIONS OF
ANY SUBSIDIARY OR ANY JOINT VENTURE AND GUARANTEES BY ANY SUBSIDIARY OF
INDEBTEDNESS OR OTHER OBLIGATIONS OF THE PARENT BORROWER OR ANY SUBSIDIARY OR
ANY JOINT VENTURE; PROVIDED THAT (I) A SUBSIDIARY SHALL NOT GUARANTEE THE SENIOR
FIRST LIEN NOTES, SENIOR SECOND LIEN NOTES OR SENIOR SUBORDINATED NOTES UNLESS
(A) SUCH SUBSIDIARY ALSO HAS GUARANTEED THE OBLIGATIONS AND (B) WITH RESPECT TO
ANY GUARANTEE OF THE SENIOR SUBORDINATED NOTES, SUCH GUARANTEE IS SUBORDINATED
TO SUCH GUARANTEE OF THE OBLIGATIONS ON TERMS NO LESS FAVORABLE TO THE LENDERS
THAN THE SUBORDINATION PROVISIONS OF THE SENIOR SUBORDINATED NOTES, (II) ANY
SUCH GUARANTEE CONSTITUTING INDEBTEDNESS IS PERMITTED BY SECTION 6.01 AND
(III) IN THE EVENT OF ANY GUARANTEE BY A LOAN PARTY OF INDEBTEDNESS OF A PERSON
THAT IS NOT A LOAN PARTY, (A) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH
INDEBTEDNESS SHALL BE AUTOMATICALLY ADDED TO THE ACCUMULATED INVESTMENT BALANCE
AND (B) (1) AT ALL TIMES THE ACCUMULATED INVESTMENT BALANCE SHALL NOT EXCEED
$10,000,000 AND (2) IMMEDIATELY PRIOR TO AND IMMEDIATELY AFTER GIVING EFFECT TO
SUCH GUARANTEE, THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED 25% OF THE LESSER
OF (I) THE TOTAL AMOUNT OF THE COMMITMENTS AND (II) THE BORROWING BASE THEN IN
EFFECT;

 

(F) INVESTMENTS RECEIVED IN CONNECTION WITH THE BANKRUPTCY OR REORGANIZATION OF,
OR SETTLEMENT OF DELINQUENT ACCOUNTS AND DISPUTES WITH, CUSTOMERS AND SUPPLIERS,
IN EACH CASE IN THE ORDINARY COURSE OF BUSINESS;

 

(G) PERMITTED ACQUISITIONS; PROVIDED THAT (I) THE AGGREGATE AMOUNT OF THE
INVESTMENT ATTRIBUTABLE TO ANY SUCH PERMITTED ACQUISITION (INCLUDING ALL
INDEBTEDNESS ASSUMED OR ACQUIRED IN CONNECTION THEREWITH) IS AUTOMATICALLY ADDED
TO THE ACCUMULATED INVESTMENT BALANCE AND (II) (A) AT ALL TIMES THE ACCUMULATED

 

120

--------------------------------------------------------------------------------


 

INVESTMENT BALANCE SHALL NOT EXCEED $10,000,000 AND (B) IMMEDIATELY PRIOR TO AND
IMMEDIATELY AFTER GIVING EFFECT TO SUCH PERMITTED ACQUISITION (AND THE
INCURRENCE OF ANY LOANS AND THE ISSUANCE OF ANY LETTERS OF CREDIT IN CONNECTION
THEREWITH), THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED 25% OF THE LESSER OF
(1) THE TOTAL AMOUNT OF THE COMMITMENTS AND (2) THE BORROWING BASE THEN IN
EFFECT;

 

(H) INVESTMENTS IN JOINT VENTURES (I) EXISTING ON FEBRUARY 17, 2004, AND SET
FORTH IN SCHEDULE 6.05(H) OR (II) MADE THEREAFTER, PROVIDED THAT (A) THE AMOUNT
OF ANY SUCH INVESTMENT PURSUANT TO THIS CLAUSE (II) SHALL BE AUTOMATICALLY ADDED
TO THE ACCUMULATED INVESTMENT BALANCE AND (B) (1) AT ALL TIMES THE ACCUMULATED
INVESTMENT BALANCE SHALL NOT EXCEED $10,000,000 AND (2) IMMEDIATELY PRIOR TO AND
IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH INVESTMENT (AND THE INCURRENCE OF
ANY LOANS AND THE ISSUANCE OF ANY LETTERS OF CREDIT IN CONNECTION THEREWITH),
THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED 25% OF THE LESSER OF (I) THE
TOTAL AMOUNT OF THE COMMITMENTS AND (II) THE BORROWING BASE THEN IN EFFECT;

 

(I) PAYROLL, TRAVEL AND SIMILAR ADVANCES TO COVER MATTERS THAT ARE EXPECTED AT
THE TIME OF SUCH ADVANCES ULTIMATELY TO BE TREATED AS EXPENSES FOR ACCOUNTING
PURPOSES AND THAT ARE MADE IN THE ORDINARY COURSE OF BUSINESS;

 

(J) INVESTMENTS OF ANY PERSON EXISTING AT THE TIME SUCH PERSON BECOMES A
SUBSIDIARY OR AT THE TIME SUCH PERSON MERGES OR CONSOLIDATES WITH THE PARENT
BORROWER OR ANY OF THE SUBSIDIARIES, IN EITHER CASE IN COMPLIANCE WITH THE TERMS
OF THIS AGREEMENT, PROVIDED THAT SUCH INVESTMENTS WERE NOT MADE BY SUCH PERSON
IN CONNECTION WITH, OR IN ANTICIPATION OR CONTEMPLATION OF, SUCH PERSON BECOMING
A SUBSIDIARY OR SUCH MERGER OR CONSOLIDATION;

 

(K) SWAP AGREEMENTS ENTERED INTO IN COMPLIANCE WITH SECTION 6.08;

 

(L) OTHER LOANS, ADVANCES AND INVESTMENTS, PROVIDED THAT (I) THE AMOUNT OF ANY
SUCH LOAN, ADVANCE OR INVESTMENT MADE PURSUANT TO THIS CLAUSE (L) SHALL BE
AUTOMATICALLY ADDED TO THE ACCUMULATED INVESTMENT BALANCE AND (II) (A) AT ALL
TIMES THE ACCUMULATED

 

121

--------------------------------------------------------------------------------


 

INVESTMENT BALANCE SHALL NOT EXCEED $10,000,000 AND (B) IMMEDIATELY PRIOR TO AND
IMMEDIATELY AFTER GIVING EFFECT TO ANY SUCH LOAN, ADVANCE OR INVESTMENT (AND THE
INCURRENCE OF ANY LOANS AND THE ISSUANCE OF ANY LETTERS OF CREDIT IN CONNECTION
THEREWITH),THE TOTAL REVOLVING EXPOSURES SHALL NOT EXCEED 25% OF THE LESSER OF
(1) THE TOTAL AMOUNT OF THE COMMITMENTS AND (2) THE BORROWING BASE THEN IN
EFFECT; AND

 

(M) NOTES OR OTHER EVIDENCES OF INDEBTEDNESS ACQUIRED AS CONSIDERATION IN
CONNECTION WITH A SALE, TRANSFER, LEASE OR OTHER DISPOSITION OF ANY ASSET BY THE
PARENT BORROWER OR ANY OF THE SUBSIDIARIES.

 


SECTION 6.06.  ASSET SALES.  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT
ANY OF THE SUBSIDIARIES TO, SELL, TRANSFER, LEASE OR OTHERWISE DISPOSE OF ANY
ASSET, INCLUDING ANY EQUITY INTEREST OWNED BY IT (OTHER THAN ANY SUCH SALE,
TRANSFER, LEASE OR OTHER DISPOSITION RESULTING FROM ANY CASUALTY OR CONDEMNATION
OF ANY ASSETS OF THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES), NOR WILL THE
PARENT BORROWER PERMIT ANY OF THE SUBSIDIARIES TO ISSUE ANY ADDITIONAL EQUITY
INTEREST IN SUCH SUBSIDIARY, EXCEPT:


 

(A) SALES OF INVENTORY, USED OR SURPLUS TANGIBLE PROPERTY AND PERMITTED
INVESTMENTS IN THE ORDINARY COURSE OF BUSINESS;

 

(B) SALES, TRANSFERS, ISSUANCES AND DISPOSITIONS TO THE PARENT BORROWER OR A
SUBSIDIARY; PROVIDED THAT ANY SUCH SALES, TRANSFERS OR DISPOSITIONS INVOLVING A
SUBSIDIARY THAT IS NOT A LOAN PARTY SHALL BE MADE IN COMPLIANCE WITH
SECTION 6.10;

 

(C) LEASES AND LICENSES ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS;

 

(D) SALES IN CONNECTION WITH SALE-LEASEBACKS PERMITTED UNDER SECTION 6.07;

 

(E) SALES OF INVESTMENTS REFERRED TO IN CLAUSES (B), (F), (H), (L) AND (M) OF
SECTION 6.05;

 

(F) SALES, TRANSFERS AND DISPOSITIONS OF ASSETS (OTHER THAN EQUITY INTERESTS OF
A SUBSIDIARY) THAT ARE NOT PERMITTED BY ANY OTHER CLAUSE OF THIS SECTION;
PROVIDED THAT THE AGGREGATE FAIR MARKET VALUE OF ALL ASSETS SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF IN

 

122

--------------------------------------------------------------------------------


 

RELIANCE UPON THIS CLAUSE (F) SHALL NOT, IN THE AGGREGATE, EXCEED $5,000,000
DURING THE TERM OF THIS AGREEMENT;

 

(G) SALES, TRANSFERS AND DISPOSITIONS OF FOREIGN ASSETS;

 

(H) TRANSFERS AND DISPOSITIONS CONSTITUTING INVESTMENTS PERMITTED UNDER
SECTION 6.05; AND

 

(I) SALES, TRANSFERS AND DISPOSITIONS OF THE ASSETS SET FORTH IN SCHEDULE 6.06;
PROVIDED THAT THE PARENT BORROWER PROVIDES THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE CO-COLLATERAL AGENT WITH WRITTEN NOTICE OF ANY SUCH
SALE, TRANSFER OR DISPOSITION NOT LESS THAN FIVE BUSINESS DAYS PRIOR TO THE
CONSUMMATION THEREOF;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those among Loan Parties permitted by clause (b) above) shall
be made for an amount not less than fair value (as determined in good faith by
the Board of Directors of the Parent Borrower), or, in the case of clause (d)
above, for an amount, if less, equal to the aggregate cost expended for the
property that is the subject of such sale-leaseback (except that those permitted
by clause (a) above shall be made on terms that are customary in the ordinary
course) and for consideration at least 75% of which is (i) cash, (ii) except in
the case of dispositions pursuant to clause (b) above that are not among Loan
Parties, in the form of properties or assets to be owned by the Parent Borrower
or any other Loan Party for use in a business permitted by this Agreement or
(iii) except in the case of dispositions pursuant to clause (b) above that are
not among Loan Parties, voting Equity Interests in one or more Persons engaged
in a Permitted Business that are or are to become Wholly Owned Subsidiaries that
will be Loan Parties in connection with such transaction (provided that, (A) in
the case of clause (ii), in the event of any sale, transfer, lease or other
disposition of First-Priority Collateral, the assets received in respect of such
First-Priority Collateral shall be First-Priority Assets that become
First-Priority Collateral, (B) in the case of clause (iii), in the event such
Equity Interests of such Person are received in respect of any sale, transfer,
lease or other disposition of First-Priority Collateral, such Person owns
First-Priority Assets that become First-Priority

 

123

--------------------------------------------------------------------------------


 

Collateral with a fair market value that is equal to or greater than (1) 75% of
the fair market value of the First-Priority Collateral that is the subject of
such sale, transfer, lease or disposition, minus (2) the fair market value of
any consideration received by any Loan Party pursuant to clauses (i) and (ii)
above and (C) in the case of clauses (ii) and (iii), the applicable transaction
involves a Permitted Acquisition).  For purposes of this Section 6.06, the
following shall be deemed to be cash:  (a) the assumption of any liabilities of
the Parent Borrower or any Subsidiary with respect to, and the release of the
Parent Borrower or such Subsidiary from all liability in respect of, any
Indebtedness of the Parent Borrower or the Subsidiaries permitted hereunder (in
the amount of such Indebtedness) in connection with a sale, transfer, lease or
other disposition of Second-Priority Collateral permitted under Section 6.06 and
(b) securities received by the Parent Borrower or any Subsidiary from the
transferee that are immediately convertible into cash without breach of their
terms or the agreement pursuant to which they were purchased and that are
promptly converted by the Parent Borrower or such Subsidiary into cash.

 

For purposes of this Section 6.06 and for so long as any Senior First Lien Notes
that are secured by a first-priority Lien on the Second-Priority Collateral
remain outstanding, (a) any sale, transfer, lease or other disposition of the
Equity Interests of any Loan Party that owns assets constituting First-Priority
Collateral or Second-Priority Collateral shall be deemed to be a sale, transfer,
lease or disposition of such First-Priority Collateral or Second-Priority
Collateral, (b) any sale, transfer, lease or other disposition of Equity
Interests of a Loan Party that owns both First-Priority Collateral and
Second-Priority Collateral shall be deemed to be a separate sale, transfer,
lease or disposition of such First-Priority Collateral and such Second-Priority
Collateral) and (c) the proceeds received by the Parent Borrower or any
Subsidiary in respect of any such sale, transfer, lease or disposition referred
to in clause (b) above (or any sale, transfer, lease or other disposition of
assets (other than those described in clause (b) above) including both
First-Priority Collateral and Second-Priority Collateral without allocating the
purchase price between First-Priority Collateral and Second-Priority Collateral)
shall be allocated to the First-Priority Collateral and the Second-Priority

 

124

--------------------------------------------------------------------------------


 

Collateral pursuant to the terms of the Intercreditor Agreement.

 


SECTION 6.07.  SALE AND LEASE-BACK TRANSACTIONS.  THE PARENT BORROWER WILL NOT,
AND WILL NOT PERMIT ANY SUBSIDIARY TO, ENTER INTO ANY ARRANGEMENT, DIRECTLY OR
INDIRECTLY, WITH ANY PERSON WHEREBY IT SHALL SELL OR TRANSFER ANY PROPERTY, REAL
OR PERSONAL, USED OR USEFUL IN ITS BUSINESS, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, AND THEREAFTER RENT OR LEASE SUCH PROPERTY OR OTHER PROPERTY THAT IT
INTENDS TO USE FOR SUBSTANTIALLY THE SAME PURPOSE OR PURPOSES AS THE PROPERTY
BEING SOLD OR TRANSFERRED, EXCEPT FOR ANY SUCH SALE OF FIXED OR CAPITAL ASSETS
THAT IS CONSUMMATED WITHIN 120 DAYS AFTER THE DATE THE PARENT BORROWER OR SUCH
SUBSIDIARY ACQUIRES OR FINISHES CONSTRUCTION OF SUCH FIXED OR CAPITAL ASSET.


 


SECTION 6.08.  SWAP AGREEMENTS.  THE PARENT BORROWER WILL NOT, AND WILL NOT
PERMIT ANY OF THE SUBSIDIARIES TO, ENTER INTO ANY SWAP AGREEMENT, EXCEPT
(A) SWAP AGREEMENTS ENTERED INTO TO HEDGE OR MITIGATE RISKS TO WHICH THE PARENT
BORROWER OR ANY SUBSIDIARY HAS ACTUAL EXPOSURE (OTHER THAN THOSE IN RESPECT OF
EQUITY INTERESTS OF THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES) AND (B) SWAP
AGREEMENTS ENTERED INTO IN ORDER TO EFFECTIVELY CAP, COLLAR OR EXCHANGE INTEREST
RATES (FROM FIXED TO FLOATING RATES, FROM ONE FLOATING RATE TO ANOTHER FLOATING
RATE, TO A FIXED RATE OR OTHERWISE) WITH RESPECT TO ANY INTEREST-BEARING
LIABILITY OR INVESTMENT OF THE PARENT BORROWER OR ANY SUBSIDIARY.


 


SECTION 6.09.  RESTRICTED PAYMENTS; CERTAIN PAYMENTS OF INDEBTEDNESS.  (A)  THE
PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, DECLARE OR
MAKE, OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY RESTRICTED PAYMENT,
OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO, EXCEPT (I) WHOLLY
OWNED SUBSIDIARIES MAY DECLARE AND PAY DIVIDENDS WITH RESPECT TO THEIR EQUITY
INTERESTS AND SUBSIDIARIES THAT ARE NOT WHOLLY OWNED SUBSIDIARIES MAY DECLARE
AND PAY DIVIDENDS RATABLY WITH RESPECT TO THEIR EQUITY INTERESTS, (II) THE
PARENT BORROWER MAY, SUBJECT TO SECTION 6.02, MAKE DIVIDENDS WITH RESPECT TO ITS
EQUITY INTERESTS CONSISTING SOLELY OF ADDITIONAL EQUITY INTERESTS PERMITTED
HEREUNDER AND (III) THE PARENT BORROWER MAY MAKE RESTRICTED PAYMENTS TO
MANAGEMENT OR EMPLOYEES OF THE PARENT BORROWER AND THE SUBSIDIARIES OR THEIR
PERMITTED TRANSFEREES (AS DEFINED IN THE STOCKHOLDERS AGREEMENT) IN AN AGGREGATE
AMOUNT NOT TO EXCEED $1,000,000


 


125

--------------------------------------------------------------------------------



 


DURING THE TERM OF THIS AGREEMENT, PURSUANT TO AND IN ACCORDANCE WITH THE
STOCKHOLDERS AGREEMENT, EMPLOYMENT AGREEMENTS, STOCK OPTION PLANS OR AGREEMENTS
OR OTHER BENEFIT PLANS OR AGREEMENTS; PROVIDED THAT NO DEFAULT HAS OCCURRED AND
IS CONTINUING OR WOULD RESULT THEREFROM; AND (IV) THE PARENT BORROWER MAY
REPURCHASE OR OTHERWISE ACQUIRE FROM ANY HOLDER THEREOF SHARES OF QUALIFIED
PREFERRED STOCK FOR CONSIDERATION CONSISTING SOLELY OF (X) QUALIFIED PREFERRED
STOCK, (Y) CASH IN AN AGGREGATE AMOUNT NOT GREATER THAN THE AMOUNT OF NET
PROCEEDS RECEIVED FROM A SUBSTANTIALLY CONCURRENT ISSUANCE OF QUALIFIED
PREFERRED STOCK OR (Z) A COMBINATION OF THE QUALIFIED PREFERRED STOCK DESCRIBED
IN CLAUSE (X) AND THE CASH DESCRIBED IN CLAUSE (Y); PROVIDED THAT NO DEFAULT HAS
OCCURRED AND IS CONTINUING OR WOULD RESULT THEREFROM.


 


(B)  THE PARENT BORROWER WILL NOT, AND WILL NOT PERMIT ANY SUBSIDIARY TO, MAKE
OR AGREE TO PAY OR MAKE, DIRECTLY OR INDIRECTLY, ANY PAYMENT OR OTHER
DISTRIBUTION (WHETHER IN CASH, SECURITIES OR OTHER PROPERTY) OF OR IN RESPECT OF
PRINCIPAL OF OR INTEREST ON ANY SENIOR FIRST LIEN NOTE, SENIOR SECOND LIEN NOTE
OR SENIOR SUBORDINATED NOTE, OR ANY PAYMENT OR OTHER DISTRIBUTION (WHETHER IN
CASH, SECURITIES OR OTHER PROPERTY), INCLUDING ANY SINKING FUND OR SIMILAR
DEPOSIT, ON ACCOUNT OF THE PURCHASE, REDEMPTION, RETIREMENT, ACQUISITION,
CANCELLATION OR TERMINATION OF ANY SENIOR FIRST LIEN NOTE, SENIOR SECOND LIEN
NOTE OR SENIOR SUBORDINATED NOTE, EXCEPT (I) PAYMENT OF REGULARLY SCHEDULED
INTEREST PAYMENTS AS AND WHEN DUE IN RESPECT OF THE SENIOR FIRST LIEN NOTES;
PROVIDED THAT, ON AND PRIOR TO JUNE 15, 2007, THE PARENT BORROWER SHALL NOT BE
PERMITTED TO MAKE CASH INTEREST PAYMENTS IN RESPECT OF THE SENIOR FIRST LIEN
NOTES UNLESS (A) SUCH PAYMENT IS MADE AFTER THE DATE THAT IS 18 MONTHS AFTER THE
EFFECTIVE DATE, (B) NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD RESULT
THEREFROM AND (C) THE FIXED CHARGE COVERAGE RATIO AS OF THE LAST DAY OF THE MOST
RECENTLY COMPLETED FISCAL QUARTER FOR WHICH FINANCIAL STATEMENTS HAVE BEEN
DELIVERED PURSUANT TO SECTION 5.01(A) OR (B) IS EQUAL TO OR GREATER THAN 1.15 TO
1.00 AND (II) PAYMENT OF REGULARLY SCHEDULED INTEREST PAYMENTS AS AND WHEN DUE
IN RESPECT OF THE SENIOR SECOND LIEN NOTES AND SENIOR SUBORDINATED NOTES.


 


SECTION 6.10.  TRANSACTIONS WITH AFFILIATES.  THE PARENT BORROWER WILL NOT, AND
WILL NOT PERMIT ANY SUBSIDIARY TO, SELL, LEASE OR OTHERWISE TRANSFER ANY
PROPERTY OR ASSETS TO, OR PURCHASE, LEASE OR OTHERWISE


 


126

--------------------------------------------------------------------------------



 


ACQUIRE ANY PROPERTY OR ASSETS FROM, OR OTHERWISE ENGAGE IN ANY OTHER
TRANSACTIONS WITH, ANY OF ITS AFFILIATES (INCLUDING ANY SUBSIDIARY), EXCEPT
(A) TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS THAT ARE AT PRICES AND ON
TERMS AND CONDITIONS NOT LESS FAVORABLE TO THE PARENT BORROWER OR SUCH
SUBSIDIARY THAN COULD BE OBTAINED ON AN ARM’S-LENGTH BASIS FROM UNRELATED THIRD
PARTIES (AS DETERMINED IN GOOD FAITH BY MEMBERS OF THE BOARD OF DIRECTORS OF THE
PARENT BORROWER HAVING A MAJORITY OF THE VOTING POWER HELD BY ALL DISINTERESTED
MEMBERS OF THE BOARD OF DIRECTORS OF THE PARENT BORROWER), (B) TRANSACTIONS
BETWEEN OR AMONG THE LOAN PARTIES AND NOT INVOLVING ANY OTHER AFFILIATE (EXCEPT
TO THE EXTENT THE INVOLVEMENT WITH THE OTHER AFFILIATE OTHERWISE COMPLIES WITH
THIS SECTION 6.10), (C) ANY RESTRICTED PAYMENT PERMITTED BY SECTION 6.09 AND
(D) TRANSACTIONS EXPRESSLY CONTEMPLATED BY SCHEDULE 6.10.


 


SECTION 6.11.  RESTRICTIVE AGREEMENTS.  THE PARENT BORROWER WILL NOT AND WILL
NOT PERMIT ANY SUBSIDIARY TO, DIRECTLY OR INDIRECTLY, ENTER INTO, INCUR OR
PERMIT TO EXIST ANY AGREEMENT OR OTHER ARRANGEMENT THAT PROHIBITS, RESTRICTS OR
IMPOSES ANY CONDITION UPON (A) THE ABILITY OF THE PARENT BORROWER OR ANY
SUBSIDIARY TO CREATE, INCUR OR PERMIT TO EXIST ANY LIEN UPON ANY OF ITS PROPERTY
OR ASSETS OR (B) THE ABILITY OF ANY SUBSIDIARY TO PAY DIVIDENDS OR OTHER
DISTRIBUTIONS WITH RESPECT TO ANY OF ITS EQUITY INTERESTS (IT BEING UNDERSTOOD
THAT THE PRIORITY OF ANY PREFERRED STOCK IN RECEIVING DIVIDENDS OR LIQUIDATING
DISTRIBUTIONS PRIOR TO DIVIDENDS OR LIQUIDATING DISTRIBUTIONS BEING PAID ON
COMMON STOCK SHALL NOT BE DEEMED A RESTRICTION ON THE ABILITY TO MAKE
DISTRIBUTIONS ON CAPITAL STOCK) OR TO MAKE OR REPAY LOANS OR ADVANCES TO THE
PARENT BORROWER OR ANY OTHER SUBSIDIARY (IT BEING UNDERSTOOD THAT THE
SUBORDINATION OF LOANS OR ADVANCES MADE TO THE PARENT BORROWER OR ANY SUBSIDIARY
TO OTHER INDEBTEDNESS INCURRED BY THE PARENT BORROWER OR SUCH SUBSIDIARY SHALL
NOT BE DEEMED A RESTRICTION ON THE ABILITY TO MAKE LOANS OR ADVANCES) OR TO
GUARANTEE INDEBTEDNESS OF THE PARENT BORROWER OR ANY OTHER SUBSIDIARY; PROVIDED
THAT (I) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS AND CONDITIONS IMPOSED BY
LAW OR BY ANY LOAN DOCUMENT, (II) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS
AND CONDITIONS EXISTING ON THE EFFECTIVE DATE IDENTIFIED ON SCHEDULE 6.11,
(III) THE FOREGOING SHALL NOT APPLY TO ANY RESTRICTION OR CONDITION WITH RESPECT
TO A SUBSIDIARY PURSUANT TO AN AGREEMENT RELATING TO ANY EQUITY INTERESTS OR
INDEBTEDNESS OF SUCH SUBSIDIARY, IN EACH CASE INCURRED BY SUCH


 


127

--------------------------------------------------------------------------------



 


SUBSIDIARY PRIOR TO THE DATE ON WHICH SUCH SUBSIDIARY WAS ACQUIRED BY THE PARENT
BORROWER (OTHER THAN EQUITY INTERESTS OR INDEBTEDNESS INCURRED AS CONSIDERATION
IN, IN CONTEMPLATION OF, OR TO PROVIDE ALL OR ANY PORTION OF THE FUNDS OR CREDIT
SUPPORT UTILIZED TO CONSUMMATE THE TRANSACTION OR SERIES OF RELATED TRANSACTIONS
PURSUANT TO WHICH SUCH SUBSIDIARY BECAME A SUBSIDIARY OR WAS OTHERWISE ACQUIRED
BY THE PARENT BORROWER) AND OUTSTANDING ON SUCH DATE; (IV) THE FOREGOING SHALL
NOT APPLY TO ANY RESTRICTION OR CONDITION PURSUANT TO AN AGREEMENT REFINANCING
AN AGREEMENT REFERRED TO IN CLAUSE (I), (II) OR (III) OR THIS CLAUSE (IV) OR
CONTAINED IN ANY AMENDMENT TO AN AGREEMENT REFERRED TO IN CLAUSE (I), (II) OR
(III) OR THIS CLAUSE (IV); PROVIDED, HOWEVER, THAT THE CONDITIONS AND
RESTRICTIONS CONTAINED IN ANY SUCH REFINANCING AGREEMENT OR AMENDMENT ARE NO
MORE RESTRICTIVE, TAKEN AS A WHOLE, THAN THE ENCUMBRANCES AND RESTRICTIONS
CONTAINED IN THE APPLICABLE PREDECESSOR AGREEMENT; (V) THE FOREGOING SHALL NOT
APPLY TO CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING
TO THE SALE OF A SUBSIDIARY OR ASSETS PENDING SUCH SALE, PROVIDED SUCH
RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE SUBSIDIARY OR ASSETS THAT ARE TO
BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER, (VI) CLAUSE (A) OF THE FOREGOING
SHALL NOT APPLY TO RESTRICTIONS OR CONDITIONS IMPOSED BY ANY AGREEMENT RELATING
TO SECURED INDEBTEDNESS PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS OR
CONDITIONS APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH INDEBTEDNESS,
(VII) CLAUSE (A) OF THE FOREGOING SHALL NOT APPLY TO CUSTOMARY PROVISIONS IN
CONTRACTS RESTRICTING THE ASSIGNMENT THEREOF, OR THE SUBLETTING, ASSIGNMENT OR
TRANSFER OF ANY PROPERTY OR ASSET THAT IS SUBJECT TO A LEASE, LICENSE OR SIMILAR
CONTRACT; (VIII) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS IMPOSED BY ANY
AGREEMENT RELATING TO INDEBTEDNESS OF A FOREIGN SUBSIDIARY (OTHER THAN A FOREIGN
SUBSIDIARY THAT IS A LOAN PARTY) THAT APPLIES ONLY TO SUCH FOREIGN SUBSIDIARY
AND ITS ASSETS (INCLUDING ITS SUBSIDIARIES); (IX) THE FOREGOING SHALL NOT APPLY
TO CUSTOMARY PROVISIONS IN JOINT VENTURE AGREEMENTS AND OTHER SIMILAR AGREEMENTS
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS; (X) THE FOREGOING SHALL NOT
APPLY TO NET WORTH PROVISIONS IN LEASE AND OTHER AGREEMENTS ENTERED INTO BY THE
PARENT BORROWER OR ANY SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS; AND
(XI) THE FOREGOING SHALL NOT APPLY TO RESTRICTIONS IMPOSED BY THE SENIOR FIRST
LIEN NOTE DOCUMENTS AND THE SENIOR SECOND LIEN NOTE DOCUMENTS.


 


128

--------------------------------------------------------------------------------



 


SECTION 6.12.  AMENDMENT OF MATERIAL DOCUMENTS.  THE PARENT BORROWER WILL NOT,
AND WILL NOT PERMIT ANY SUBSIDIARY TO, AMEND, MODIFY OR WAIVE ANY OF ITS RIGHTS
UNDER (A) ITS CERTIFICATE OF INCORPORATION, BY-LAWS


 


SECTION 6.13.   OR OTHER ORGANIZATIONAL DOCUMENTS, INCLUDING THE TERMS RELATED
TO THE EXISTING PREFERRED STOCK (OTHER THAN AMENDMENTS AND MODIFICATIONS THAT
ARE NOT ADVERSE TO THE INTERESTS OF THE LENDERS AND DO NOT IMPAIR THE EXERCISE
OF REMEDIES UNDER ANY SECURITY DOCUMENT OR THE INTERCREDITOR AGREEMENT) OR
(B) THE SENIOR FIRST LIEN NOTE DOCUMENTS, THE SENIOR SECOND LIEN NOTE DOCUMENTS
OR THE SENIOR SUBORDINATED NOTE DOCUMENTS (OTHER THAN AMENDMENTS TO THE SENIOR
FIRST LIEN SECURITY DOCUMENTS OR THE SENIOR SECOND LIEN SECURITY DOCUMENTS
PERMITTED BY THE INTERCREDITOR AGREEMENT AND OTHER AMENDMENTS AND MODIFICATIONS
THAT ARE NOT ADVERSE TO THE INTERESTS OF THE LENDERS AND DO NOT IMPAIR THE
EXERCISE OF REMEDIES UNDER ANY SECURITY DOCUMENT OR THE INTERCREDITOR
AGREEMENT).


 


SECTION 6.14.  DESIGNATED SENIOR DEBT.  THE PARENT BORROWER SHALL NOT DESIGNATE
ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS UNDER THE LOAN DOCUMENTS, INDEBTEDNESS
IN RESPECT OF THE SENIOR FIRST LIEN NOTES INCURRED IN COMPLIANCE WITH
SECTION 6.01(VI) AND INDEBTEDNESS IN RESPECT OF THE SENIOR SECOND LIEN NOTES
INCURRED IN COMPLIANCE WITH SECTION 6.01(X)) AS “DESIGNATED SENIOR DEBT” FOR
PURPOSES OF AND AS DEFINED IN THE SENIOR SUBORDINATED NOTE DOCUMENTS.


 


SECTION 6.15.  CASH HELD BY FOREIGN SUBSIDIARIES.  THE PARENT BORROWER WILL NOT
PERMIT AT ANY TIME ON ANY DAY (A) THE AGGREGATE AMOUNT OF “CASH AND CASH
EQUIVALENTS” AND “MARKETABLE SECURITIES” OF THE FOREIGN SUBSIDIARIES (OTHER THAN
FOREIGN SUBSIDIARIES THAT ARE LOAN PARTIES), IN EACH CASE THAT WOULD BE REQUIRED
TO BE REFLECTED ON A CONSOLIDATED BALANCE SHEET OF THE PARENT BORROWER AND THE
SUBSIDIARIES PREPARED AS OF SUCH TIME IN ACCORDANCE WITH GAAP, MINUS (B) THE
AGGREGATE AMOUNT OF PAYMENTS IN SUCH CASH AND CASH EQUIVALENTS THAT THE PARENT
BORROWER REASONABLY AND IN GOOD FAITH DETERMINES WILL BE MADE BY THE FOREIGN
SUBSIDIARIES THAT ARE NOT LOAN PARTIES (AND WILL REDUCE SUCH CASH AND CASH
EQUIVALENTS) ON SUCH DAY TO EXCEED $10,000,000.

 

129

--------------------------------------------------------------------------------


 

ARTICLE VII

 


EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(A) ANY BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR ANY
REIMBURSEMENT OBLIGATION IN RESPECT OF ANY LC DISBURSEMENT WHEN AND AS THE SAME
SHALL BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED
FOR PREPAYMENT THEREOF OR OTHERWISE;

 

(B) ANY BORROWER SHALL FAIL TO (I) PAY ANY INTEREST ON ANY LOAN OR ANY FEE OR
ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE (A) OF THIS
ARTICLE) PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHEN AND AS
THE SAME SHALL BECOME DUE AND PAYABLE, OR (II) FAIL TO DELIVER ANY BORROWING
BASE CERTIFICATE REQUIRED TO BE DELIVERED PURSUANT TO THE TERMS OF THIS
AGREEMENT, AND, IN EITHER CASE, SUCH FAILURE SHALL CONTINUE UNREMEDIED FOR A
PERIOD OF THREE BUSINESS DAYS;

 

(C) ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF THE
PARENT BORROWER OR ANY SUBSIDIARY IN OR IN CONNECTION WITH ANY LOAN DOCUMENT OR
ANY AMENDMENT OR MODIFICATION THEREOF OR WAIVER THEREUNDER, OR IN ANY REPORT,
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN
CONNECTION WITH ANY LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION THEREOF OR
WAIVER THEREUNDER, SHALL HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT WHEN MADE
OR DEEMED MADE;

 

(D) ANY BORROWER SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN SECTION 5.02, 5.04 (WITH RESPECT TO THE EXISTENCE OF SUCH
BORROWER) OR 5.11 OR IN ARTICLE VI;

 

(E) ANY LOAN PARTY SHALL FAIL TO OBSERVE OR PERFORM ANY COVENANT, CONDITION OR
AGREEMENT CONTAINED IN ANY LOAN DOCUMENT (OTHER THAN THOSE SPECIFIED IN
CLAUSE (A), (B) OR (D) OF THIS ARTICLE), AND SUCH FAILURE SHALL CONTINUE
UNREMEDIED FOR A PERIOD OF 30 DAYS AFTER NOTICE THEREOF FROM THE ADMINISTRATIVE

 

130

--------------------------------------------------------------------------------


 

AGENT TO THE PARENT BORROWER (WHICH NOTICE WILL BE GIVEN AT THE REQUEST OF ANY
LENDER);

 

(F) THE PARENT BORROWER OR ANY SUBSIDIARY SHALL FAIL TO MAKE ANY PAYMENT
(WHETHER OF PRINCIPAL OR INTEREST AND REGARDLESS OF AMOUNT) IN RESPECT OF ANY
MATERIAL INDEBTEDNESS, WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE,
INCLUDING ANY APPLICABLE GRACE PERIOD;

 

(G) ANY EVENT OR CONDITION OCCURS THAT RESULTS IN ANY MATERIAL INDEBTEDNESS
BECOMING DUE PRIOR TO ITS SCHEDULED MATURITY OR THAT ENABLES OR PERMITS (WITH OR
WITHOUT THE GIVING OF NOTICE) THE HOLDER OR HOLDERS OF ANY MATERIAL INDEBTEDNESS
OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO CAUSE ANY MATERIAL
INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT, REPURCHASE, REDEMPTION
OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY; PROVIDED THAT THIS
CLAUSE (G) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT BECOMES DUE AS A RESULT
OF THE VOLUNTARY SALE, TRANSFER OR OTHER DISPOSITION (INCLUDING AS A RESULT OF A
CASUALTY OR CONDEMNATION EVENT) OF THE PROPERTY OR ASSETS SECURING SUCH
INDEBTEDNESS IN A MANNER NOT PROHIBITED BY THIS AGREEMENT;

 

(H) AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF THE PARENT BORROWER OR ANY SUBSIDIARY OR ITS DEBTS, OR OF A
SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY,
INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR (II) THE
APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE PARENT BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL
PART OF ITS ASSETS, AND, IN ANY SUCH CASE, SUCH PROCEEDING OR PETITION SHALL
CONTINUE UNDISMISSED FOR 60 DAYS OR AN ORDER OR DECREE APPROVING OR ORDERING ANY
OF THE FOREGOING SHALL BE ENTERED;

 

(I) THE PARENT BORROWER OR ANY SUBSIDIARY SHALL (I) VOLUNTARILY COMMENCE ANY
PROCEEDING OR FILE ANY PETITION SEEKING LIQUIDATION, REORGANIZATION OR OTHER
RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP
OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, (II) CONSENT TO THE INSTITUTION

 

131

--------------------------------------------------------------------------------


 

OF, OR FAIL TO CONTEST IN A TIMELY AND APPROPRIATE MANNER, ANY PROCEEDING OR
PETITION DESCRIBED IN CLAUSE (H) OF THIS ARTICLE, (III) APPLY FOR OR CONSENT TO
THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR
SIMILAR OFFICIAL FOR THE PARENT BORROWER OR ANY SUBSIDIARY OR FOR A SUBSTANTIAL
PART OF ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A
PETITION FILED AGAINST IT IN ANY PROCEEDING DESCRIBED IN CLAUSE (H) OF THIS
ARTICLE, (V) MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR (VI) TAKE
ANY ACTION FOR THE PURPOSE OF EFFECTING ANY OF THE FOREGOING;

 

(J) THE PARENT BORROWER OR ANY SUBSIDIARY (OTHER THAN IMMATERIAL SUBSIDIARIES)
SHALL BECOME UNABLE, ADMIT IN WRITING ITS INABILITY OR FAIL GENERALLY TO PAY ITS
DEBTS AS THEY BECOME DUE;

 

(K) ONE OR MORE JUDGMENTS FOR THE PAYMENT OF MONEY IN AN AGGREGATE AMOUNT IN
EXCESS OF $10,000,000 (NET OF AMOUNTS COVERED BY INSURANCE AS TO WHICH THE
INSURER HAS NOT DENIED LIABILITY) SHALL BE RENDERED AGAINST THE PARENT BORROWER,
ANY SUBSIDIARY OR ANY COMBINATION THEREOF AND THE SAME SHALL REMAIN UNDISCHARGED
FOR A PERIOD OF 30 CONSECUTIVE DAYS DURING WHICH EXECUTION SHALL NOT BE
EFFECTIVELY STAYED, OR ANY ACTION SHALL BE LEGALLY TAKEN BY A JUDGMENT CREDITOR
TO ATTACH OR LEVY UPON ANY ASSETS OF THE PARENT BORROWER OR ANY SUBSIDIARY TO
ENFORCE ANY SUCH JUDGMENT;

 

(L) AN ERISA EVENT SHALL HAVE OCCURRED THAT, IN THE REASONABLE OPINION OF THE
REQUIRED LENDERS, WHEN TAKEN TOGETHER WITH ALL OTHER ERISA EVENTS THAT HAVE
OCCURRED, COULD REASONABLY BE EXPECTED TO RESULT IN LIABILITY OF THE PARENT
BORROWER AND THE SUBSIDIARIES IN AN AGGREGATE AMOUNT EXCEEDING (I) $7,000,000 IN
ANY YEAR OR (II) $10,000,000 FOR ALL PERIODS;

 

(M) (I) ANY LOAN DOCUMENT SHALL FOR ANY REASON BE ASSERTED BY THE PARENT
BORROWER OR ANY OF THE SUBSIDIARIES (OR, IN THE CASE OF THE INTERCREDITOR
AGREEMENT, ANY OF THE OTHER PARTIES THERETO) NOT TO BE A LEGAL, VALID AND
BINDING OBLIGATION OF ANY PARTY THERETO, (II) ANY LIEN PURPORTED TO BE CREATED
UNDER ANY SECURITY DOCUMENT SHALL CEASE TO BE, OR SHALL BE ASSERTED BY ANY LOAN
PARTY NOT TO BE, A VALID AND PERFECTED LIEN ON ANY COLLATERAL, WITH THE PRIORITY

 

132

--------------------------------------------------------------------------------


 

REQUIRED BY THE LOAN DOCUMENTS, EXCEPT (A) AS A RESULT OF THE SALE OR OTHER
DISPOSITION OF THE APPLICABLE COLLATERAL IN A TRANSACTION PERMITTED UNDER THE
LOAN DOCUMENTS, (B) AS A RESULT OF (1) THE COLLATERAL AGENT’S FAILURE TO TAKE
ANY ACTION REASONABLY REQUESTED BY THE PARENT BORROWER IN ORDER TO MAINTAIN A
VALID AND PERFECTED LIEN ON ANY COLLATERAL OR (2) ANY ACTION TAKEN BY THE
COLLATERAL AGENT TO RELEASE ANY LIEN ON ANY COLLATERAL OR (C) LIENS ON ANY ITEM
OF COLLATERAL WITH A FAIR MARKET VALUE NOT EXCEEDING $500,000, (III) THE
GUARANTEES PURSUANT TO THE GUARANTEE AGREEMENTS BY THE LOAN PARTIES OF ANY OF
THE OBLIGATIONS SHALL CEASE TO BE IN FULL FORCE AND EFFECT (OTHER THAN IN
ACCORDANCE WITH THE TERMS THEREOF), OR SHALL BE ASSERTED BY ANY LOAN PARTY NOT
TO BE IN EFFECT OR NOT TO BE LEGAL, VALID AND BINDING OBLIGATIONS, (IV) THE
OBLIGATIONS OF ANY BORROWER OR THE GUARANTEES THEREOF BY THE LOAN PARTIES
PURSUANT TO THE SECURITY DOCUMENTS, SHALL CEASE TO CONSTITUTE “SENIOR
INDEBTEDNESS” UNDER THE SUBORDINATION PROVISIONS OF THE SENIOR SUBORDINATED NOTE
DOCUMENTS, OR SUCH SUBORDINATION PROVISIONS SHALL BE INVALIDATED OR OTHERWISE
CEASE, OR SHALL BE ASSERTED BY ANY LOAN PARTY TO BE INVALID OR TO CEASE, TO BE
LEGAL, VALID AND BINDING OBLIGATIONS OF THE PARTIES THERETO OR (V) THE
INTERCREDITOR AGREEMENT SHALL CEASE TO BE A LEGAL, VALID AND BINDING AGREEMENT
OF THE PARTIES THERETO; OR

 

(N) A CHANGE IN CONTROL SHALL OCCUR;

 

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Parent Borrower, take
either or both of the following actions, at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable (the “remaining Loans”) may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations (other than any remaining Loans) of each

 

133

--------------------------------------------------------------------------------


 

Borrower accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event with respect to any
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of
each Borrower accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Borrower.

 

ARTICLE VIII

 


THE AGENTS

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Parent Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances

 

134

--------------------------------------------------------------------------------


 

as provided in Section 10.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Parent Borrower or any of the Subsidiaries that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Parent Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for any of the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

135

--------------------------------------------------------------------------------


 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor to the Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Collateral Agent, the Lenders, the Issuing Bank and the
Parent Borrower.  Upon any such resignation, the Required Lenders shall have the
right, with the consent of the Parent Borrower (such consent not to be
unreasonably withheld), to appoint a successor.  If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent that
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder.  The fees payable by the Parent Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Parent Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative

 

136

--------------------------------------------------------------------------------


 

Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

 

The provisions of this Article shall apply to the Collateral Agent and the
Co-Collateral Agent as though named herein as the Administrative Agent; provided
that, for purposes of paragraph six of this Article VIII, (i) the Collateral
Agent may resign by giving notice to the Administrative Agent, the Co-Collateral
Agent, the Lenders, the Issuing Bank and the Parent Borrower and (ii) the
Co-Collateral Agent may resign by giving notice to the Administrative Agent, the
Collateral Agent, the Lenders, the Issuing Bank and the Parent Borrower; and
provided further that no successor Co-Collateral Agent shall be appointed or
designated hereunder following the resignation of the Co-Collateral Agent
without the prior written approval of the Administrative Agent and the
Collateral Agent (in which case no approval of the Required Lenders shall be
required therefor).  Notwithstanding any other provision contained herein, none
of the Syndication Agent, the Documentation Agent or either of the Arrangers
shall, in its capacity as such, have any responsibilities under this Agreement
or the other Loan Documents.

 

ARTICLE IX

 


COLLECTION ALLOCATION MECHANISM

 


SECTION 9.01.  IMPLEMENTATION OF CAM.  (A)  ON THE CAM EXCHANGE DATE, (I) THE
COMMITMENTS SHALL AUTOMATICALLY AND WITHOUT FURTHER ACT BE TERMINATED AS
PROVIDED IN ARTICLE VII, (II) EACH DOMESTIC LENDER SHALL IMMEDIATELY BE DEEMED
TO HAVE ACQUIRED (AND SHALL PROMPTLY MAKE PAYMENT THEREFOR TO THE ADMINISTRATIVE
AGENT IN ACCORDANCE WITH SECTION 2.04(C)) PARTICIPATIONS IN THE SWINGLINE LOANS
IN AN AMOUNT EQUAL TO SUCH LENDER’S RATABLE SHARE (BASED ON THE RESPECTIVE
DOMESTIC COMMITMENTS OF THE LENDERS IMMEDIATELY PRIOR TO THE CAM EXCHANGE DATE)
OF EACH SWINGLINE LOAN OUTSTANDING ON SUCH DATE AND (III) THE


 


137

--------------------------------------------------------------------------------



 


LENDERS SHALL AUTOMATICALLY AND WITHOUT FURTHER ACT (AND WITHOUT REGARD TO THE
PROVISIONS OF SECTION 10.04) BE DEEMED TO HAVE EXCHANGED INTERESTS IN THE LOANS
(OTHER THAN THE SWINGLINE LOANS) AND PARTICIPATIONS IN SWINGLINE LOANS AND
LETTERS OF CREDIT, SUCH THAT IN LIEU OF THE INTEREST OF EACH LENDER IN EACH LOAN
AND LETTER OF CREDIT IN WHICH IT SHALL PARTICIPATE AS OF SUCH DATE (INCLUDING
THE OBLIGATIONS OF EACH LOAN PARTY IN RESPECT OF EACH SUCH LOAN AND LETTER OF
CREDIT), SUCH LENDER SHALL HOLD AN INTEREST IN EVERY ONE OF THE LOANS (OTHER
THAN THE SWINGLINE LOANS) AND A PARTICIPATION IN EVERY ONE OF THE SWINGLINE
LOANS AND LETTERS OF CREDIT (INCLUDING THE OBLIGATIONS OF EACH LOAN PARTY IN
RESPECT OF EACH SUCH LOAN AND EACH RESERVE ACCOUNT ESTABLISHED PURSUANT TO
SECTION 9.02 BELOW), WHETHER OR NOT SUCH LENDER SHALL PREVIOUSLY HAVE
PARTICIPATED THEREIN, EQUAL TO SUCH LENDER’S CAM PERCENTAGE THEREOF.  EACH
LENDER AND EACH LOAN PARTY HEREBY CONSENTS AND AGREES TO THE CAM EXCHANGE, AND
EACH LENDER AGREES THAT THE CAM EXCHANGE SHALL BE BINDING UPON ITS SUCCESSORS
AND ASSIGNS AND ANY PERSON THAT ACQUIRES A PARTICIPATION IN ITS INTERESTS IN ANY
LOAN.  EACH LOAN PARTY AGREES FROM TIME TO TIME TO EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT ALL SUCH PROMISSORY NOTES AND OTHER INSTRUMENTS AND
DOCUMENTS AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST TO EVIDENCE AND
CONFIRM THE RESPECTIVE INTERESTS OF THE LENDERS AFTER GIVING EFFECT TO THE CAM
EXCHANGE, AND EACH LENDER AGREES TO SURRENDER ANY PROMISSORY NOTES ORIGINALLY
RECEIVED BY IT IN CONNECTION WITH ITS LOANS HEREUNDER TO THE ADMINISTRATIVE
AGENT AGAINST DELIVERY OF ANY PROMISSORY NOTES EVIDENCING ITS INTERESTS IN THE
LOANS SO EXECUTED AND DELIVERED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LOAN
PARTY TO EXECUTE OR DELIVER OR OF ANY LENDER TO ACCEPT ANY SUCH PROMISSORY NOTE,
INSTRUMENT OR DOCUMENT SHALL NOT AFFECT THE VALIDITY OR EFFECTIVENESS OF THE CAM
EXCHANGE.


 


(B)  AS A RESULT OF THE CAM EXCHANGE, UPON AND AFTER THE CAM EXCHANGE DATE, EACH
PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT PURSUANT TO
ANY LOAN DOCUMENT IN RESPECT OF THE OBLIGATIONS, AND EACH DISTRIBUTION MADE BY
THE COLLATERAL AGENT PURSUANT TO ANY SECURITY DOCUMENT IN RESPECT OF THE
OBLIGATIONS, SHALL, SUBJECT TO THE TERMS OF THE INTERCREDITOR AGREEMENT, BE
DISTRIBUTED TO THE LENDERS PRO RATA IN ACCORDANCE WITH THEIR RESPECTIVE CAM
PERCENTAGES.  ANY DIRECT PAYMENT RECEIVED BY A LENDER UPON OR AFTER THE CAM
EXCHANGE DATE, INCLUDING BY WAY OF SET-OFF, IN RESPECT OF AN OBLIGATION


 


138

--------------------------------------------------------------------------------



 


SHALL BE PAID OVER TO THE ADMINISTRATIVE AGENT FOR DISTRIBUTION TO THE LENDERS
IN ACCORDANCE HEREWITH.


 


SECTION 9.02.  LETTERS OF CREDIT.  (A)  IN THE EVENT THAT ON THE CAM EXCHANGE
DATE ANY LETTER OF CREDIT SHALL BE OUTSTANDING AND UNDRAWN IN WHOLE OR IN PART,
OR ANY LC DISBURSEMENT SHALL NOT HAVE BEEN REIMBURSED EITHER BY THE PARENT
BORROWER OR WITH THE PROCEEDS OF A REVOLVING BORROWING OR SWINGLINE LOAN, EACH
DOMESTIC LENDER SHALL PROMPTLY PAY OVER TO THE ADMINISTRATIVE AGENT, IN
IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT IN DOLLARS EQUAL TO SUCH DOMESTIC
LENDER’S APPLICABLE PERCENTAGE OF SUCH UNDRAWN FACE AMOUNT OR (TO THE EXTENT IT
HAS NOT ALREADY DONE SO) SUCH UNREIMBURSED DRAWING, AS APPLICABLE, TOGETHER WITH
INTEREST THEREON FROM THE CAM EXCHANGE DATE TO THE DATE ON WHICH SUCH AMOUNT
SHALL BE PAID TO THE ADMINISTRATIVE AGENT AT THE RATE THAT WOULD BE APPLICABLE
AT THE TIME TO AN ABR REVOLVING LOAN IN A PRINCIPAL AMOUNT EQUAL TO SUCH UNDRAWN
FACE AMOUNT OR UNREIMBURSED DRAWING, AS APPLICABLE.  THE ADMINISTRATIVE AGENT
SHALL ESTABLISH A SEPARATE ACCOUNT (EACH, A “RESERVE ACCOUNT”) OR ACCOUNTS FOR
EACH LENDER FOR THE AMOUNTS RECEIVED WITH RESPECT TO EACH SUCH LETTER OF CREDIT
PURSUANT TO THE PRECEDING SENTENCE.  THE ADMINISTRATIVE AGENT SHALL DEPOSIT IN
EACH LENDER’S RESERVE ACCOUNT SUCH LENDER’S CAM PERCENTAGE OF THE AMOUNTS
RECEIVED FROM THE LENDERS AS PROVIDED ABOVE.  THE ADMINISTRATIVE AGENT SHALL
HAVE SOLE DOMINION AND CONTROL OVER EACH RESERVE ACCOUNT, AND THE AMOUNTS
DEPOSITED IN EACH RESERVE ACCOUNT SHALL BE HELD IN SUCH  RESERVE ACCOUNT UNTIL
WITHDRAWN AS PROVIDED IN PARAGRAPH (B), (C), (D) OR (E) BELOW.  THE
ADMINISTRATIVE AGENT SHALL MAINTAIN RECORDS ENABLING IT TO DETERMINE THE AMOUNTS
PAID OVER TO IT AND DEPOSITED IN THE RESERVE ACCOUNTS IN RESPECT OF EACH LETTER
OF CREDIT AND THE AMOUNTS ON DEPOSIT IN RESPECT OF EACH LETTER OF CREDIT
ATTRIBUTABLE TO EACH LENDER’S CAM PERCENTAGE.  THE AMOUNTS HELD IN EACH LENDER’S
RESERVE ACCOUNT SHALL BE HELD AS A RESERVE AGAINST THE LC EXPOSURES, SHALL BE
THE PROPERTY OF SUCH LENDER, SHALL NOT CONSTITUTE LOANS TO OR GIVE RISE TO ANY
CLAIM OF OR AGAINST ANY LOAN PARTY AND SHALL NOT GIVE RISE TO ANY OBLIGATION ON
THE PART OF ANY BORROWER TO PAY INTEREST TO SUCH LENDER, IT BEING AGREED THAT
THE REIMBURSEMENT OBLIGATIONS IN RESPECT OF LETTERS OF CREDIT SHALL ARISE ONLY
AT SUCH TIMES AS DRAWINGS ARE MADE THEREUNDER, AS PROVIDED IN SECTION 2.05.


 


(B)  IN THE EVENT THAT AFTER THE CAM EXCHANGE DATE ANY DRAWING SHALL BE MADE IN
RESPECT OF A LETTER OF


 


139

--------------------------------------------------------------------------------



 


CREDIT, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF THE APPLICABLE ISSUING
BANK, WITHDRAW FROM THE RESERVE ACCOUNT OF EACH LENDER ANY AMOUNTS, UP TO THE
AMOUNT OF SUCH LENDER’S CAM PERCENTAGE OF SUCH DRAWING OR PAYMENT, DEPOSITED IN
RESPECT OF SUCH LETTER OF CREDIT AND REMAINING ON DEPOSIT AND DELIVER SUCH
AMOUNTS TO SUCH ISSUING BANK IN SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS OF
THE LENDERS UNDER SECTION 2.05(D) (BUT NOT OF THE PARENT BORROWER UNDER
SECTION 2.05(E)).  IN THE EVENT THAT ANY LENDER SHALL DEFAULT ON ITS OBLIGATION
TO PAY OVER ANY AMOUNT TO THE ADMINISTRATIVE AGENT AS PROVIDED IN THIS
SECTION 9.02, THE APPLICABLE ISSUING BANK SHALL HAVE A CLAIM AGAINST SUCH LENDER
TO THE SAME EXTENT AS IF SUCH LENDER HAD DEFAULTED ON ITS OBLIGATIONS UNDER
SECTION 2.05(D), BUT SHALL HAVE NO CLAIM AGAINST ANY OTHER LENDER IN RESPECT OF
SUCH DEFAULTED AMOUNT, NOTWITHSTANDING THE EXCHANGE OF INTERESTS IN THE PARENT
BORROWER’S REIMBURSEMENT OBLIGATIONS PURSUANT TO SECTION 9.01.  EACH OTHER
LENDER SHALL HAVE A CLAIM AGAINST SUCH DEFAULTING LENDER FOR ANY DAMAGES
SUSTAINED BY IT AS A RESULT OF SUCH DEFAULT, INCLUDING, IN THE EVENT THAT SUCH
LETTER OF CREDIT SHALL EXPIRE UNDRAWN, ITS CAM PERCENTAGE OF THE DEFAULTED
AMOUNT.


 


(C)  IN THE EVENT THAT AFTER THE CAM EXCHANGE DATE ANY LETTER OF CREDIT SHALL
EXPIRE UNDRAWN, THE ADMINISTRATIVE AGENT SHALL WITHDRAW FROM THE RESERVE ACCOUNT
OF EACH LENDER THE AMOUNT REMAINING ON DEPOSIT THEREIN IN RESPECT OF SUCH LETTER
OF CREDIT AND DISTRIBUTE SUCH AMOUNT TO SUCH LENDER.


 


(D)  WITH THE PRIOR WRITTEN APPROVAL OF THE ADMINISTRATIVE AGENT (NOT TO BE
UNREASONABLY WITHHELD), ANY LENDER MAY WITHDRAW THE AMOUNT HELD IN ITS RESERVE
ACCOUNT IN RESPECT OF THE UNDRAWN AMOUNT OF ANY LETTER OF CREDIT.  ANY LENDER
MAKING SUCH A WITHDRAWAL SHALL BE UNCONDITIONALLY OBLIGATED, IN THE EVENT THERE
SHALL SUBSEQUENTLY BE A DRAWING UNDER SUCH LETTER OF CREDIT, TO PAY OVER TO THE
ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE APPLICABLE ISSUING BANK, ON DEMAND,
ITS CAM PERCENTAGE OF SUCH DRAWING OR PAYMENT.


 


(E)  PENDING THE WITHDRAWAL BY ANY LENDER OF ANY AMOUNTS FROM ITS RESERVE
ACCOUNT AS CONTEMPLATED BY THE ABOVE PARAGRAPHS, THE ADMINISTRATIVE AGENT WILL,
AT THE DIRECTION OF SUCH LENDER AND SUBJECT TO SUCH RULES AS THE ADMINISTRATIVE
AGENT MAY PRESCRIBE FOR THE AVOIDANCE OF INCONVENIENCE, INVEST SUCH AMOUNTS IN
PERMITTED


 


140

--------------------------------------------------------------------------------



 


INVESTMENTS.  EACH LENDER THAT HAS NOT WITHDRAWN ITS AMOUNTS IN ITS RESERVE
ACCOUNT AS PROVIDED IN PARAGRAPH (D) ABOVE SHALL HAVE THE RIGHT, AT INTERVALS
REASONABLY SPECIFIED BY THE ADMINISTRATIVE AGENT, TO WITHDRAW THE EARNINGS ON
INVESTMENTS SO MADE BY THE ADMINISTRATIVE AGENT WITH AMOUNTS IN ITS RESERVE
ACCOUNT AND TO RETAIN SUCH EARNINGS FOR ITS OWN ACCOUNT.

 

ARTICLE X

 


MISCELLANEOUS

 


SECTION 10.01.  NOTICES.  (A)  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE, ALL NOTICES AND
OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN WRITING AND SHALL BE
DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY CERTIFIED OR
REGISTERED MAIL OR SENT BY TELECOPY, AS FOLLOWS:


 

(I) IF TO ANY BORROWER, TO THE PARENT BORROWER AT 1475 WOODFIELD ROAD, SUITE
700, SCHAUMBERG, ILLINOIS 60173, ATTENTION OF CHIEF FINANCIAL OFFICER (TELECOPY
NO. (847) 969-3338);

 

(II) IF TO THE ADMINISTRATIVE AGENT OR THE DOCUMENTATION AGENT, TO CREDIT SUISSE
FIRST BOSTON, ELEVEN MADISON AVENUE, NEW YORK, NEW YORK 10010, ATTENTION OF
AGENCY GROUP (TELECOPY NO. (212) 325-8304);

 

(III) IF TO THE COLLATERAL AGENT, TO DEUTSCHE BANK TRUST COMPANY AMERICAS, 222
SOUTH RIVERSIDE DRIVE, 29TH FLOOR, CHICAGO, ILLINOIS 60606, ATTENTION OF PLIANT
ACCOUNT OFFICER (TELECOPY NO. (312) 537-1327);

 

(IV) IF TO THE CO-COLLATERAL AGENT, TO GENERAL ELECTRIC CAPITAL CORPORATION, 335
MADISON AVENUE, 12TH FLOOR, NEW YORK, NEW YORK 10017, ATTENTION OF ACCOUNT
MANAGER — PLIANT CORPORATION (TELECOPY NO. (212) 370-8088);

 

(V) IF TO THE ISSUING BANK, TO DEUTSCHE BANK TRUST COMPANY AMERICAS, 222 SOUTH
RIVERSIDE DRIVE, 29TH FLOOR, CHICAGO, ILLINOIS 60606,, ATTENTION OF PLIANT
ACCOUNT OFFICER (TELECOPY NO. (312) 537-1327);

 

141

--------------------------------------------------------------------------------


 

(VI) IF TO THE SWINGLINE LENDER, TO CREDIT SUISSE FIRST BOSTON, ELEVEN MADISON
AVENUE, NEW YORK, NEW YORK 10010, ATTENTION OF AGENCY GROUP (TELECOPY NO. (212)
325-8304);

 

(VII) IF TO THE SYNDICATION AGENT, TO JPMORGAN CHASE BANK, LOAN AND AGENCY
SERVICES GROUP, 1111 FANNIN, 10TH FLOOR, HOUSTON, TEXAS, ATTENTION OF GIOVANNA
PARR (TELECOPY NO. (713) 750-2892), WITH A COPY TO JPMORGAN CHASE BANK, 270 PARK
AVENUE, 4TH FLOOR, NEW YORK, NEW YORK 10017, ATTENTION OF PETER DEDOUSIS
(TELECOPY NO. (212) 270-5100); AND

 

(VIII) IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS (OR TELECOPY NUMBER) SET
FORTH IN ITS ADMINISTRATIVE QUESTIONNAIRE.

 


(B)  NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY THE
ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT APPLY TO NOTICES
PURSUANT TO ARTICLE II UNLESS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND
THE APPLICABLE LENDER OR ISSUING BANK.  THE ADMINISTRATIVE AGENT OR THE PARENT
BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT; PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.


 


(C)  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR TELECOPY NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.  ALL
NOTICES AND OTHER COMMUNICATIONS GIVEN TO ANY PARTY HERETO IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN GIVEN ON THE DATE
OF RECEIPT.


 


SECTION 10.02.  WAIVERS; AMENDMENTS.  (A)  NO FAILURE OR DELAY BY ANY AGENT, THE
ISSUING BANK OR ANY LENDER IN EXERCISING ANY RIGHT OR POWER HEREUNDER OR UNDER
ANY OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY SINGLE
OR PARTIAL EXERCISE OF ANY SUCH RIGHT OR POWER, OR ANY ABANDONMENT OR
DISCONTINUANCE OF STEPS TO ENFORCE SUCH A RIGHT OR POWER, PRECLUDE ANY OTHER OR
FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT OR POWER.  THE
RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
CO-COLLATERAL AGENT, THE ISSUING BANK AND THE LENDERS HEREUNDER AND UNDER THE
OTHER


 


142

--------------------------------------------------------------------------------



 


LOAN DOCUMENTS ARE CUMULATIVE AND ARE NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES
THAT THEY WOULD OTHERWISE HAVE.  NO WAIVER OF ANY PROVISION OF ANY LOAN DOCUMENT
OR CONSENT TO ANY DEPARTURE BY ANY LOAN PARTY THEREFROM SHALL IN ANY EVENT BE
EFFECTIVE UNLESS THE SAME SHALL BE PERMITTED BY PARAGRAPH (B) OF THIS SECTION,
AND THEN SUCH WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE
AND FOR THE PURPOSE FOR WHICH GIVEN.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THE MAKING OF A LOAN OR ISSUANCE OR A LETTER OF CREDIT SHALL NOT BE
CONSTRUED AS A WAIVER OF ANY DEFAULT, REGARDLESS OF WHETHER ANY AGENT, ANY
LENDER OR THE ISSUING BANK MAY HAVE HAD NOTICE OR KNOWLEDGE OF SUCH DEFAULT AT
THE TIME.


 


(B)  NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF
OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT, IN THE CASE OF THIS
AGREEMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
PARENT BORROWER AND THE REQUIRED LENDERS OR, IN THE CASE OF ANY OTHER LOAN
DOCUMENT, PURSUANT TO AN AGREEMENT OR AGREEMENTS IN WRITING ENTERED INTO BY THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENT, AS APPLICABLE, AND THE LOAN PARTY OR
LOAN PARTIES THAT ARE PARTIES THERETO, IN EACH CASE WITH THE CONSENT OF THE
REQUIRED LENDERS; PROVIDED THAT NO SUCH AGREEMENT SHALL (I) INCREASE THE
COMMITMENT OF ANY LENDER WITHOUT THE WRITTEN CONSENT OF SUCH LENDER, (II) REDUCE
THE PRINCIPAL AMOUNT OF ANY LOAN OR LC DISBURSEMENT OR REDUCE THE RATE OF
INTEREST THEREON, OR REDUCE ANY FEES PAYABLE HEREUNDER, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER AFFECTED THEREBY, (III) POSTPONE THE MATURITY OF ANY
LOAN, OR ANY SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN, OR
THE REQUIRED DATE OF REIMBURSEMENT OF ANY LC DISBURSEMENT, OR ANY DATE FOR THE
PAYMENT OF ANY INTEREST THEREON, OR ANY FEES PAYABLE HEREUNDER, OR REDUCE THE
AMOUNT OF, WAIVE OR EXCUSE ANY SUCH PAYMENT, OR POSTPONE THE SCHEDULED DATE OF
EXPIRATION OF ANY COMMITMENT, WITHOUT THE WRITTEN CONSENT OF EACH LENDER
AFFECTED THEREBY, (IV) CHANGE SECTION 2.17(B) OR (C) IN A MANNER THAT WOULD
ALTER THE PRO RATA SHARING OF PAYMENTS REQUIRED THEREBY, WITHOUT THE WRITTEN
CONSENT OF EACH LENDER, (V) CHANGE ANY OF THE PROVISIONS OF THIS SECTION OR THE
DEFINITION OF THE TERM “REQUIRED LENDERS” OR ANY OTHER PROVISION OF ANY LOAN
DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS (OR LENDERS OF ANY
CLASS, INCLUDING AS CONTEMPLATED BY THE TERM “REQUIRED DOMESTIC LENDERS” OR THE
TERM “REQUIRED CANADIAN LENDERS”) REQUIRED TO WAIVE, AMEND OR MODIFY ANY RIGHTS
THEREUNDER OR MAKE ANY


 


143

--------------------------------------------------------------------------------



 


DETERMINATION OR GRANT ANY CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER (OR EACH LENDER OF SUCH CLASS, AS THE CASE MAY BE), (VI) RELEASE ANY
LOAN PARTY FROM ITS GUARANTEE UNDER ANY GUARANTEE AGREEMENT (EXCEPT AS EXPRESSLY
PROVIDED IN THE APPLICABLE GUARANTEE AGREEMENT), OR LIMIT ITS LIABILITY IN
RESPECT OF SUCH GUARANTEE, WITHOUT THE WRITTEN CONSENT OF EACH LENDER,
(VII) RELEASE ALL OR SUBSTANTIALLY ALL THE COLLATERAL FROM THE LIENS OF THE
SECURITY DOCUMENTS (EXCEPT AS EXPRESSLY PROVIDED THEREIN OR IN THE INTERCREDITOR
AGREEMENT), WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (VIII) CHANGE ANY
PROVISION OF ANY LOAN DOCUMENT TO PERMIT THE PARENT BORROWER OR ANY OF THE
SUBSIDIARIES TO ENTER INTO ANY ACCOUNTS RECEIVABLE OR INVENTORY SECURITIZATION
TRANSACTION OR OTHER SIMILAR FINANCING ARRANGEMENT, INCLUDING ANY SALE OF, OR
ANY GRANT OF A SECURITY INTEREST IN, ACCOUNTS RECEIVABLE OR INVENTORY IN
CONNECTION WITH ANY ASSET SECURITIZATION OR OTHER SIMILAR FINANCING ARRANGEMENT,
WITHOUT THE WRITTEN CONSENT OF LENDERS HAVING COMMITMENTS REPRESENTING IN THE
AGGREGATE MORE THAN 662/3% OF THE TOTAL AMOUNT OF THE COMMITMENTS AT SUCH TIME,
(IX) CHANGE ANY PROVISION OF ANY LOAN DOCUMENT IN A MANNER THAT BY ITS TERMS
ADVERSELY AFFECTS THE RIGHTS IN RESPECT OF PAYMENTS DUE TO LENDERS HOLDING LOANS
OF ANY CLASS DIFFERENTLY THAN THOSE HOLDING LOANS OF ANY OTHER CLASS WITHOUT THE
WRITTEN CONSENT OF LENDERS HOLDING A MAJORITY IN INTEREST OF THE OUTSTANDING
LOANS AND UNUSED COMMITMENTS OF EACH AFFECTED CLASS OR (X) AMEND, MODIFY OR
OTHERWISE ALTER THE ELIGIBILITY STANDARDS, ADVANCE RATES OR RESERVES USED IN
DETERMINING THE BORROWING BASE IN A MANNER THAT WOULD INCREASE THE AMOUNT OF THE
BORROWING BASE, WITHOUT THE WRITTEN CONSENT OF LENDERS HAVING COMMITMENTS
REPRESENTING IN THE AGGREGATE MORE THAN 662/3% OF THE TOTAL AMOUNT OF THE
COMMITMENTS AT THE TIME; PROVIDED FURTHER THAT NO SUCH AGREEMENT SHALL AMEND,
MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE CO-COLLATERAL AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE CO-COLLATERAL AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER, AS THE CASE MAY BE.


 


SECTION 10.03.  EXPENSES; INDEMNITY; DAMAGE WAIVER; JOINT AND SEVERAL
OBLIGATIONS.  (A)  THE BORROWERS SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
CO-COLLATERAL AGENT, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT, EACH
ARRANGER AND THEIR RESPECTIVE


 


144

--------------------------------------------------------------------------------



 


AFFILIATES (OTHER THAN THE SPONSOR OR ANY PERSON CONTROLLED BY THE SPONSOR),
INCLUDING THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CO-COLLATERAL AGENT, THE
SYNDICATION AGENT, THE DOCUMENTATION AGENT AND EACH ARRANGER, IN CONNECTION WITH
THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION
AND ADMINISTRATION OF THE LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR
WAIVERS OF THE PROVISIONS THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY THE ISSUING BANK IN CONNECTION WITH THE ISSUANCE,
AMENDMENT, RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND FOR
PAYMENT THEREUNDER AND (III) ALL OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CO-COLLATERAL AGENT, THE ISSUING
BANK, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT, EITHER ARRANGER OR ANY
LENDER, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CO-COLLATERAL AGENT, THE ISSUING
BANK, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT, EITHER ARRANGER OR ANY
LENDER, IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS IN
CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR
IN CONNECTION WITH THE LOANS MADE OR LETTERS OF CREDIT ISSUED HEREUNDER,
INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY WORKOUT,
RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF CREDIT.


 


(B)  THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, THE CO-COLLATERAL AGENT, THE ISSUING BANK, THE SYNDICATION AGENT, THE
DOCUMENTATION AGENT, EACH ARRANGER AND EACH LENDER, AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE
EXECUTION OR DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF
THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT
OR


 


145

--------------------------------------------------------------------------------



 


THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY MORTGAGED PROPERTY OR ANY OTHER PROPERTY CURRENTLY OR
FORMERLY OWNED OR OPERATED BY THE PARENT BORROWER OR ANY OF THE SUBSIDIARIES, OR
ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE PARENT BORROWER OR ANY OF
THE SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL
AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OF SUCH INDEMNITEE OR ANY AFFILIATE OF SUCH INDEMNITEE (OR OF ANY
OFFICER, DIRECTOR, EMPLOYEE, ADVISOR OR AGENT OF SUCH INDEMNITEE OR ANY SUCH
INDEMNITEE’S AFFILIATES) OR TO THE EXTENT SUCH DAMAGES CONSTITUTE SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES), AND
PROVIDED, FURTHER, THAT, FOR PURPOSES OF THE FOREGOING PROVISO, JPMORGAN CHASE
BANK AND ITS AFFILIATES (OTHER THAN THE SPONSOR AND ANY PERSONS CONTROLLED BY
THE SPONSOR) SHALL NOT BE DEEMED TO BE AFFILIATES OF THE SPONSOR OR ANY PERSON
CONTROLLED BY THE SPONSOR.


 


(C)  TO THE EXTENT THAT THE BORROWERS FAIL TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CO-COLLATERAL
AGENT, THE ISSUING BANK, THE SYNDICATION AGENT, THE DOCUMENTATION AGENT, EITHER
ARRANGER OR THE SWINGLINE LENDER UNDER PARAGRAPH (A) OR (B) OF THIS SECTION,
EACH LENDER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, THE CO-COLLATERAL AGENT, THE ISSUING BANK, THE SYNDICATION AGENT, THE
DOCUMENTATION AGENT, THE APPLICABLE ARRANGER OR THE SWINGLINE LENDER, AS THE
CASE MAY BE, SUCH LENDER’S PRO RATA SHARE (DETERMINED AS OF THE TIME THAT THE
APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID
AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM,
DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT,


 


146

--------------------------------------------------------------------------------



 


THE COLLATERAL AGENT, THE CO-COLLATERAL AGENT, THE ISSUING BANK OR THE SWINGLINE
LENDER IN ITS CAPACITY AS SUCH.  FOR PURPOSES HEREOF, A LENDER’S “PRO RATA
SHARE” SHALL BE DETERMINED BASED UPON ITS SHARE OF THE SUM OF THE TOTAL
REVOLVING EXPOSURES AND UNUSED COMMITMENTS AT THE TIME.


 


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWERS SHALL NOT ASSERT,
AND EACH OF THEM HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY,
THE TRANSACTIONS, ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREOF.


 


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE PROMPTLY AFTER WRITTEN
DEMAND THEREFOR.  EACH BORROWER SHALL BE JOINTLY LIABLE FOR ALL EXPENSE
REIMBURSEMENT AND INDEMNIFICATION OBLIGATIONS UNDER THIS SECTION 10.03, AND ALL
OTHER OBLIGATIONS OF THE BORROWERS UNDER THIS AGREEMENT.  EACH OF THE BORROWERS
AGREES THAT THE PROVISIONS OF SECTIONS 1, 2, 4, 5, 6, 7, 8 AND 10(B) OF THE
GUARANTEE AGREEMENT WILL APPLY, MUTATIS MUTANDIS, TO ITS JOINT AND SEVERAL
OBLIGATIONS UNDER THIS SECTION 10.03 AS IF REFERENCES IN SUCH SECTIONS OF THE
GUARANTEE AGREEMENT TO THE GUARANTORS WERE TO IT.


 


SECTION 10.04.  SUCCESSORS AND ASSIGNS.  (A)  THE PROVISIONS OF THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF
THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) NO BORROWER
MAY ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY ANY BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF THE ISSUING BANK THAT ISSUES ANY LETTER OF CREDIT),
PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS SECTION) AND, TO
THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF EACH OF THE
ADMINISTRATIVE


 


147

--------------------------------------------------------------------------------



 


AGENT, THE COLLATERAL AGENT, THE CO-COLLATERAL AGENT, THE ISSUING BANK, THE
SYNDICATION AGENT, THE DOCUMENTATION AGENT, THE ARRANGERS AND THE LENDERS) ANY
LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


 


(B) (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT
AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT (SUCH
CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:


 

(A) the Parent Borrower, provided that no consent of the Parent Borrower shall
be required if an Event of Default has occurred and is continuing;

 

(B) the Administrative Agent; and

 

(C) with respect to any assignment of a Domestic Commitment or a Domestic
Revolving Loan, the Issuing Bank and the Swingline Lender.

 

(II) ASSIGNMENTS SHALL BE SUBJECT TO THE FOLLOWING ADDITIONAL CONDITIONS:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Parent Borrower and the Administrative Agent
otherwise consents, provided that no such consent of the Parent Borrower shall
be required if an Event of Default has occurred and is continuing;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (B) shall

 

148

--------------------------------------------------------------------------------


 

not be construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C) the parties to each such assignment shall (1) electronically execute and
deliver to the Administrative Agent an Assignment and Assumption via an
electronic settlement system acceptable to the Administrative Agent (which
initially shall be ClearPar, LLC) or (2) if no such system shall then be being
utilized by the Administrative Agent, manually execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D) the assignee, if it shall not be a Lender, shall (1) deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
documentation and (2) in the event of an assignment of Canadian Commitments and
Canadian Revolving Loans, notify the Administrative Agent of such assignee’s
Canadian Lending Office and US Lending Office.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(III) SUBJECT TO ACCEPTANCE AND RECORDING THEREOF PURSUANT TO PARAGRAPH (B)(IV)
OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED IN EACH ASSIGNMENT
AND ASSUMPTION THE ASSIGNEE THEREUNDER SHALL BE A PARTY HERETO AND, TO THE
EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND ASSUMPTION, HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT, AND THE ASSIGNING
LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH
ASSIGNMENT AND ASSUMPTION, BE RELEASED FROM ITS OBLIGATIONS UNDER THIS AGREEMENT
(AND, IN THE CASE OF

 

149

--------------------------------------------------------------------------------


 

AN ASSIGNMENT AND ASSUMPTION COVERING ALL OF THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY HERETO
BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF SECTIONS 2.14, 2.15, 2.16
AND 10.03).  ANY ASSIGNMENT OR TRANSFER BY A LENDER OF RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT THAT DOES NOT COMPLY WITH THIS SECTION 10.04 SHALL BE
TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE BY SUCH LENDER OF A
PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE WITH PARAGRAPH (C) OF
THIS SECTION.

 

(IV) THE ADMINISTRATIVE AGENT, ACTING FOR THIS PURPOSE AS AN AGENT OF THE PARENT
BORROWER, SHALL MAINTAIN AT ONE OF ITS OFFICES A COPY OF EACH ASSIGNMENT AND
ASSUMPTION DELIVERED TO IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND
ADDRESSES OF THE LENDERS, AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT OF THE
LOANS AND LC DISBURSEMENTS OWING TO, EACH LENDER PURSUANT TO THE TERMS HEREOF
FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE, AND THE PARENT BORROWER, EACH DOMESTIC SUBSIDIARY BORROWER, THE
CANADIAN SUBSIDIARY BORROWER, THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
THE ISSUING BANK AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN
THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES
OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL
BE AVAILABLE FOR INSPECTION BY THE PARENT BORROWER, THE ISSUING BANK AND ANY
LENDER, AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR
NOTICE.

 

(V) UPON ITS RECEIPT OF A DULY COMPLETED ASSIGNMENT AND ASSUMPTION AND ALL
APPLICABLE TAX DOCUMENTATION EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE,
THE ASSIGNEE’S COMPLETED ADMINISTRATIVE QUESTIONNAIRE (UNLESS THE ASSIGNEE SHALL
ALREADY BE A LENDER HEREUNDER), THE PROCESSING AND RECORDATION FEE REFERRED TO
IN THIS SECTION AND ANY WRITTEN CONSENT TO SUCH ASSIGNMENT REQUIRED BY THIS
SECTION, THE ADMINISTRATIVE AGENT SHALL ACCEPT SUCH ASSIGNMENT AND ASSUMPTION
AND RECORD THE INFORMATION CONTAINED THEREIN IN THE REGISTER.  NO ASSIGNMENT
SHALL BE EFFECTIVE FOR PURPOSES OF THIS AGREEMENT UNLESS IT HAS

 

150

--------------------------------------------------------------------------------


 

BEEN RECORDED IN THE REGISTER AS PROVIDED IN THIS PARAGRAPH.

 


(C)  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF ANY BORROWER, THE
ADMINISTRATIVE AGENT, THE ISSUING BANK OR THE SWINGLINE LENDER, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT OF ANY CLASS AND THE LOANS OWING
TO IT); PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL
REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER
PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (C) EACH BORROWER,
THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND THE OTHER LENDERS SHALL CONTINUE
TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT
PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH
LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THE LOAN DOCUMENTS AND TO APPROVE
ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION OF THE LOAN DOCUMENTS;
PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL
NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY AMENDMENT,
MODIFICATION OR WAIVER DESCRIBED IN CLAUSES (I) THROUGH (VII) OF THE FIRST
PROVISO TO SECTION 10.02(B) THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO
PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWERS AGREE THAT EACH PARTICIPANT
SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.14, 2.15 AND 2.16 TO THE SAME
EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT
PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 10.08 AS THOUGH IT
WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.17(C)
AS THOUGH IT WERE A LENDER.


 

(II) A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.14 OR 2.16 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE PARENT BORROWER’S
PRIOR WRITTEN CONSENT.  A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE
A LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.16 UNLESS THE

 

151

--------------------------------------------------------------------------------


 

PARENT BORROWER IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND
SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF THE BORROWERS, TO COMPLY WITH
SECTION 2.16(E) AS THOUGH IT WERE A LENDER.

 


(D)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL
RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR ASSIGNMENT
OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF A SECURITY
INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR
SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


 


(E)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPC”),
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
ADMINISTRATIVE AGENT AND THE PARENT BORROWER, THE OPTION TO PROVIDE TO THE
BORROWERS ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE
BE OBLIGATED TO MAKE TO THE BORROWERS PURSUANT TO THIS AGREEMENT; PROVIDED,
HOWEVER, THAT (I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO
MAKE ANY LOAN AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE
FAILS TO PROVIDE ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE
OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A LOAN
BY AN SPC HEREUNDER SHALL UTILIZE THE APPLICABLE COMMITMENT OF THE GRANTING
LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH GRANTING
LENDER.  EACH PARTY HERETO HEREBY AGREES THAT NO SPC SHALL BE LIABLE FOR ANY
INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT (ALL LIABILITY FOR
WHICH SHALL REMAIN WITH THE GRANTING LENDER).  IN FURTHERANCE OF THE FOREGOING,
EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION
OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER
THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR
INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON
IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION, ARRANGEMENT,
INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE LAWS OF THE UNITED STATES OR ANY
STATE THEREOF, OR THE LAWS OF CANADA OR ANY PROVINCE OR TERRITORY THEREOF.  IN
ADDITION, NOTWITHSTANDING ANYTHING


 


152

--------------------------------------------------------------------------------



 


TO THE CONTRARY CONTAINED IN THIS SECTION 10.04, ANY SPC MAY (I) WITH NOTICE TO,
BUT WITHOUT THE PRIOR WRITTEN CONSENT OF, THE PARENT BORROWER AND THE
ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL
OR A PORTION OF ITS INTERESTS IN ANY LOANS TO THE GRANTING LENDER OR TO ANY
FINANCIAL INSTITUTIONS (CONSENTED TO BY THE PARENT BORROWER AND THE
ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR THE
ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS AND (II)
DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY,
GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.


 


SECTION 10.05.  SURVIVAL.  ALL COVENANTS, AGREEMENTS, REPRESENTATIONS AND
WARRANTIES MADE BY THE LOAN PARTIES IN THE LOAN DOCUMENTS AND IN THE
CERTIFICATES OR OTHER INSTRUMENTS DELIVERED IN CONNECTION WITH OR PURSUANT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE CONSIDERED TO HAVE BEEN
RELIED UPON BY THE OTHER PARTIES HERETO AND SHALL SURVIVE THE EXECUTION AND
DELIVERY OF THE LOAN DOCUMENTS AND THE MAKING OF ANY LOANS AND ISSUANCE OF ANY
LETTERS OF CREDIT, REGARDLESS OF ANY INVESTIGATION MADE BY ANY SUCH OTHER PARTY
OR ON ITS BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE CO-COLLATERAL AGENT THE ISSUING BANK OR ANY LENDER MAY
HAVE HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT OR INCORRECT REPRESENTATION OR
WARRANTY AT THE TIME ANY CREDIT IS EXTENDED HEREUNDER, AND SHALL CONTINUE IN
FULL FORCE AND EFFECT AS LONG AS THE PRINCIPAL OF OR ANY ACCRUED INTEREST ON ANY
LOAN OR ANY FEE OR ANY OTHER AMOUNT PAYABLE UNDER THIS AGREEMENT IS OUTSTANDING
AND UNPAID OR ANY LETTER OF CREDIT IS OUTSTANDING AND SO LONG AS THE COMMITMENTS
HAVE NOT EXPIRED OR TERMINATED.  THE PROVISIONS OF SECTIONS 2.14, 2.15, 2.16,
10.03 AND 10.13 AND ARTICLE VIII SHALL SURVIVE AND REMAIN IN FULL FORCE AND
EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY,
THE REPAYMENT OF THE LOANS, THE EXPIRATION OR TERMINATION OF THE LETTERS OF
CREDIT AND THE COMMITMENTS OR THE TERMINATION OF THIS AGREEMENT OR ANY PROVISION
HEREOF.


 


SECTION 10.06.  COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO ON DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL,


 


153

--------------------------------------------------------------------------------



 


BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS
AGREEMENT, THE OTHER LOAN DOCUMENT AND ANY SEPARATE LETTER AGREEMENTS WITH
RESPECT TO FEES PAYABLE TO THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE
ARRANGERS, ANY OTHER AGENT OR THE ISSUING BANK CONSTITUTE THE ENTIRE CONTRACT
AMONG THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND
ALL PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE
SUBJECT MATTER HEREOF.  EXCEPT AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL
BECOME EFFECTIVE WHEN IT SHALL HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT
AND WHEN THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT,
WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF EACH OF THE OTHER PARTIES HERETO,
AND THEREAFTER SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


 


SECTION 10.07.  SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT HELD TO BE
INVALID, ILLEGAL OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO SUCH
JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY WITHOUT AFFECTING THE VALIDITY, LEGALITY AND ENFORCEABILITY OF
THE REMAINING PROVISIONS HEREOF; AND THE INVALIDITY OF A PARTICULAR PROVISION IN
A PARTICULAR JURISDICTION SHALL NOT INVALIDATE SUCH PROVISION IN ANY OTHER
JURISDICTION.


 


SECTION 10.08.  RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, EACH LENDER AND EACH OF ITS AFFILIATES IS HEREBY AUTHORIZED AT
ANY TIME AND FROM TIME TO TIME, TO THE FULLEST EXTENT PERMITTED BY LAW, TO SET
OFF AND APPLY ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND,
PROVISIONAL OR FINAL) AT ANY TIME HELD AND OTHER OBLIGATIONS AT ANY TIME OWING
BY SUCH LENDER OR AFFILIATE TO OR FOR THE CREDIT OR THE ACCOUNT OF ANY BORROWER
AGAINST ANY OF AND ALL THE OBLIGATIONS OF THE BORROWERS NOW OR HEREAFTER
EXISTING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT HELD BY SUCH LENDER,
IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER SHALL HAVE MADE ANY DEMAND UNDER THIS
AGREEMENT AND ALTHOUGH SUCH OBLIGATIONS MAY BE UNMATURED.  THE RIGHTS OF EACH
LENDER UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER MAY HAVE.


 


154

--------------------------------------------------------------------------------



 


SECTION 10.09.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 
(A)  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.


 


(B)  EACH OF THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF
THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, THE CO-COLLATERAL AGENT, THE ISSUING BANK OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.


 


(C)  EACH OF THE BORROWERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


 


(D)  EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 10.01.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


155

--------------------------------------------------------------------------------



 


SECTION 10.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


 


SECTION 10.11.  HEADINGS.  ARTICLE AND SECTION HEADINGS AND THE TABLE OF
CONTENTS USED HEREIN ARE FOR CONVENIENCE OF REFERENCE ONLY, ARE NOT PART OF THIS
AGREEMENT AND SHALL NOT AFFECT THE CONSTRUCTION OF, OR BE TAKEN INTO
CONSIDERATION IN INTERPRETING, THIS AGREEMENT.


 


SECTION 10.12.  CONFIDENTIALITY.  EACH OF THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT, THE CO-COLLATERAL AGENT, THE SYNDICATION AGENT, THE
DOCUMENTATION AGENT, THE ISSUING BANK AND THE LENDERS AGREES TO MAINTAIN THE
CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION
MAY BE DISCLOSED (A) TO ITS AND ITS AFFILIATES’ INVESTMENT ADVISORS, DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS, INCLUDING ACCOUNTANTS, LEGAL COUNSEL AND OTHER
ADVISORS (THE “REPRESENTATIVES”) AND ANY DIRECT OR INDIRECT CONTRACTUAL
COUNTERPARTY IN SWAP AGREEMENTS ENTERED INTO IN CONNECTION WITH A LENDER’S
OUTSTANDING LOANS FROM TIME TO TIME OR TO SUCH CONTRACTUAL COUNTERPARTY’S
PROFESSIONAL ADVISOR (IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH
DISCLOSURE IS MADE WILL BE INFORMED OF THE CONFIDENTIAL NATURE OF SUCH
INFORMATION AND INSTRUCTED TO KEEP SUCH INFORMATION CONFIDENTIAL AND, IN THE
CASE OF ANY SUCH CONTRACTUAL COUNTERPARTY OR ITS PROFESSIONAL ADVISOR, SUCH
PERSONS SHALL AGREE IN WRITING TO BE BOUND BY THE PROVISIONS OF THIS
SECTION 10.12), (B) TO THE EXTENT REQUESTED OR DEMANDED BY ANY GOVERNMENTAL
AUTHORITY OR ANY SELF-REGULATORY ORGANIZATION (INCLUDING THE NATIONAL
ASSOCIATION OF INSURANCE COMMISSIONERS OR OTHER SIMILAR ORGANIZATION), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA, ORDER
OR SIMILAR


 


156

--------------------------------------------------------------------------------



 


LEGAL PROCESS; PROVIDED THAT, TO THE EXTENT REASONABLY PRACTICABLE AND NOT
PROHIBITED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY JUDICIAL OR
ADMINISTRATIVE ORDER, SUCH PERSON WILL PROVIDE THE PARENT BORROWER WITH PRIOR
NOTICE OF SUCH DISCLOSURE, (D) ANY NATIONALLY RECOGNIZED RATING AGENCY THAT
REQUIRES ACCESS TO INFORMATION ABOUT A LENDER’S INVESTMENT PORTFOLIO IN
CONNECTION WITH RATINGS ISSUED WITH RESPECT TO SUCH LENDER, (E) TO ANY OTHER
PARTY TO THIS AGREEMENT, (F) IN CONNECTION WITH THE EXERCISE OF ANY REMEDIES
HEREUNDER OR ANY SUIT, ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER,
(G) SUBJECT TO AN AGREEMENT CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS
THOSE OF THIS SECTION, TO (I) ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY
PROSPECTIVE ASSIGNEE OF OR PARTICIPANT IN, ANY OF ITS RIGHTS OR OBLIGATIONS
UNDER THIS AGREEMENT, OR (II) ANY ACTUAL OR PROSPECTIVE COUNTERPARTY (OR ITS
ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION RELATING TO THE PARENT BORROWER
AND ITS OBLIGATIONS, (H) WITH THE CONSENT OF THE PARENT BORROWER OR (I) TO THE
EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE OTHER THAN AS A RESULT OF
A BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO THE ADMINISTRATIVE AGENT,
THE COLLATERAL AGENT, THE CO-COLLATERAL AGENT, THE ISSUING BANK OR ANY LENDER ON
A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE PARENT BORROWER, ANY
SUBSIDIARY OR ANY OF THEIR REPRESENTATIVES THAT IS NOT KNOWN TO SUCH PERSON TO
BE SUBJECT TO ANY OBLIGATION OF CONFIDENTIALITY TO THE PARENT BORROWER OR ANY
SUBSIDIARY.  FOR THE PURPOSES OF THIS SECTION, “INFORMATION” MEANS ALL
INFORMATION RECEIVED FROM THE PARENT BORROWER, ANY SUBSIDIARY OR ANY OF THEIR
REPRESENTATIVES RELATING TO THE PARENT BORROWER, THE SUBSIDIARIES OR THEIR
BUSINESSES, OTHER THAN ANY SUCH INFORMATION THAT IS AVAILABLE TO THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT, THE CO-COLLATERAL AGENT, THE ISSUING
BANK OR ANY LENDER ON A NONCONFIDENTIAL BASIS PRIOR TO DISCLOSURE BY THE PARENT
BORROWER OR ANY SUBSIDIARY.  ANY PERSON REQUIRED TO MAINTAIN THE CONFIDENTIALITY
OF INFORMATION AS PROVIDED IN THIS SECTION SHALL BE CONSIDERED TO HAVE COMPLIED
WITH ITS OBLIGATION TO DO SO IF SUCH PERSON HAS EXERCISED THE SAME DEGREE OF
CARE TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AS SUCH PERSON WOULD
ACCORD TO ITS OWN CONFIDENTIAL INFORMATION.


 


SECTION 10.13.  CONVERSION OF CURRENCIES.  (A)  IF, FOR THE PURPOSE OF OBTAINING
JUDGMENT IN ANY COURT, IT IS NECESSARY TO CONVERT A SUM OWING HEREUNDER IN


 


157

--------------------------------------------------------------------------------



 


ONE CURRENCY INTO ANOTHER CURRENCY, EACH PARTY HERETO AGREES, TO THE FULLEST
EXTENT THAT IT MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE
THAT AT WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT
JURISDICTION THE FIRST CURRENCY COULD BE PURCHASED WITH SUCH OTHER CURRENCY ON
THE BUSINESS DAY IMMEDIATELY PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.


 


(B)  THE OBLIGATIONS OF THE BORROWERS IN RESPECT OF ANY SUM DUE TO ANY PARTY
HERETO OR ANY HOLDER OF THE OBLIGATIONS OWING HEREUNDER (THE “APPLICABLE
CREDITOR”) SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE “JUDGMENT
CURRENCY”) OTHER THAN THE CURRENCY IN WHICH SUCH SUM IS STATED TO BE DUE
HEREUNDER (THE “AGREEMENT CURRENCY”), BE DISCHARGED ONLY TO THE EXTENT THAT, ON
THE BUSINESS DAY FOLLOWING RECEIPT BY THE APPLICABLE CREDITOR OF ANY SUM
ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE APPLICABLE CREDITOR MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES IN THE RELEVANT JURISDICTION PURCHASE
THE AGREEMENT CURRENCY WITH THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE
AGREEMENT CURRENCY SO PURCHASED IS LESS THAN THE SUM ORIGINALLY DUE TO THE
APPLICABLE CREDITOR IN THE AGREEMENT CURRENCY, EACH OF THE BORROWERS AGREES, AS
A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH JUDGMENT, TO INDEMNIFY THE
APPLICABLE CREDITOR AGAINST SUCH LOSS.  THE OBLIGATIONS OF THE BORROWERS
CONTAINED IN THIS SECTION 10.13 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT
AND THE PAYMENT OF ALL OTHER AMOUNTS OWING HEREUNDER.


 


SECTION 10.14.  INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, IF AT ANY TIME THE INTEREST RATE APPLICABLE TO ANY LOAN, TOGETHER
WITH ALL FEES, CHARGES AND OTHER AMOUNTS THAT ARE TREATED AS INTEREST ON SUCH
LOAN UNDER APPLICABLE LAW (COLLECTIVELY THE “CHARGES”), SHALL EXCEED THE MAXIMUM
LAWFUL RATE (THE “MAXIMUM RATE”) THAT MAY BE CONTRACTED FOR, CHARGED, TAKEN,
RECEIVED OR RESERVED BY THE LENDER HOLDING SUCH LOAN IN ACCORDANCE WITH
APPLICABLE LAW, THE RATE OF INTEREST PAYABLE IN RESPECT OF SUCH LOAN HEREUNDER,
TOGETHER WITH ALL CHARGES PAYABLE IN RESPECT THEREOF, SHALL BE LIMITED TO THE
MAXIMUM RATE AND, TO THE EXTENT LAWFUL, THE INTEREST AND CHARGES THAT WOULD HAVE
BEEN PAYABLE IN RESPECT OF SUCH LOAN BUT WERE NOT PAYABLE AS A RESULT OF THE
OPERATION OF THIS SECTION SHALL BE CUMULATED AND THE INTEREST AND CHARGES
PAYABLE TO SUCH LENDER IN RESPECT OF OTHER LOANS OR PERIODS SHALL BE INCREASED
(BUT NOT ABOVE THE MAXIMUM RATE


 


158

--------------------------------------------------------------------------------



 


THEREFOR) UNTIL SUCH CUMULATED AMOUNT, TOGETHER WITH INTEREST THEREON AT THE
FEDERAL FUNDS EFFECTIVE RATE TO THE DATE OF REPAYMENT, SHALL HAVE BEEN RECEIVED
BY SUCH LENDER.


 


159

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

PLIANT CORPORATION,

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

UNIPLAST HOLDINGS, INC.,

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

UNIPLAST U.S., INC.,

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

PIERSON INDUSTRIES, INC.,

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

TUREX, INC.,

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

UNIPLAST MIDWEST, INC.,

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

UNIPLAST INDUSTRIES CO.,

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch,
individually and as Administrative Agent and as Documentation Agent,

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, individually and as Collateral Agent,

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION, individually and as Co-Collateral Agent,

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, as Syndication Agent,

 

 

 

 

by

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------